Exhibit 10.1

AMENDMENT NO. 1, dated as of February 25, 2011 (this “Amendment”), to the Credit
Agreement dated as of July 29, 2010, among CEDAR FAIR, L.P., a Delaware limited
partnership (the “U.S. Borrower”), MAGNUM MANAGEMENT CORPORATION, an Ohio
corporation (the “U.S. Co-Borrower”), CANADA’S WONDERLAND COMPANY, a Nova Scotia
unlimited liability company (the “Canadian Borrower” and, collectively with the
U.S. Borrower and the U.S. Co-Borrower, the “Borrowers” and, individually, a
“Borrower”), the several banks and other financial institutions or entities from
time to time parties to the Credit Agreement (the “Lenders”), the Issuing
Lenders and Swing Line Lenders party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent (the “Administrative Agent”) and as collateral agent (as
amended, restated, modified and supplemented from time to time, the “Credit
Agreement”); capitalized terms used and not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.

WHEREAS, the Borrowers desire to amend the Credit Agreement on the terms set
forth herein;

WHEREAS, Section 11.1 of the Credit Agreement provides that the relevant Loan
Parties and the Required Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to permit Additional Extensions of
Credit to be included in the Credit Agreement;

WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in Exhibit A)
has agreed, on the terms and conditions set forth herein, to have the entire
principal amount of its outstanding U.S. Term Loan, if any, converted into a
like principal amount of a U.S. Term-1 Loan (as defined in Exhibit A) effective
as of the Amendment No. 1 Effective Date (as defined below) and (ii) if not all
U.S. Term Lenders are Amendment No. 1 Consenting Lenders, the Additional U.S.
Term-1 Lender has agreed to make an additional U.S. Term-1 Loan in a principal
amount equal to the principal amount of U.S. Term Loans held on the Amendment
No. 1 Effective Date by Lenders that are not Amendment No.1 Consenting Lenders,
the proceeds of which shall be applied to repay in full the U.S. Term Loans of
such non-consenting Lenders;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

Section 1. Amendment. The Credit Agreement is, effective as of the Amendment
No. 1 Effective Date (as defined below), hereby amended to delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto. The Lenders hereby
also consent to such amendments to the Security Documents as are contemplated by
the Credit Agreement (as amended hereby). Any previously issued Notes, if any,
evidencing Converted U.S. Term Loans are amended to reflect the terms and
conditions evidencing the U.S. Term-1 Loans.

Section 2. Representations and Warranties, No Default. The Borrowers hereby
represent and warrant that as of the Amendment No. 1 Effective Date, after
giving effect



--------------------------------------------------------------------------------

to the amendments set forth in this Amendment, (i) no Default or Event of
Default exists and is continuing and (ii) all representations and warranties
contained in the Credit Agreement are true and correct in all material respects
on and as of the date hereof, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality are true and
correct (after giving effect to any qualification therein) in all respects on
and as of the date hereof).

Section 3. Effectiveness. Section 1 of this Amendment shall become effective on
the date (such date, if any, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

(i) Consents. The Administrative Agent shall have received executed signature
pages hereto from Lenders constituting the Required Lenders and each Loan Party;

(ii) Additional U.S. Term-1 Joinder Agreement. The Administrative Agent, the
Borrowers and the Additional U.S. Term-1 Lender (as defined in Exhibit A) shall
have entered into the Additional U.S. Term-1 Joinder Agreement;

(iii) Fees. J.P. Morgan Securities LLC shall have received all fees required to
be paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Amendment No. 1
Effective Date.

(iv) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(1) the legal opinion of Simpson Thacher & Bartlett LLP, counsel to Cedar Fair
LP and its Subsidiaries;

(2) the legal opinion of Squire, Sanders & Dempsey L.L.P., Ohio counsel to Cedar
Fair LP and its Subsidiaries;

(3) the legal opinion of Fasken Martineau DuMoulin LLP, Canadian counsel to
Cedar Fair LP and its Subsidiaries;

(4) the legal opinion of Warner Norcross & Judd LLP, Michigan counsel to Cedar
Fair LP and its Subsidiaries; and

(5) the legal opinion of McInnes Cooper, Nova Scotia counsel to Cedar Fair LP
and its Subsidiaries.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Amendment as the Administrative Agent may
reasonably require.

 

-2-



--------------------------------------------------------------------------------

(v) Flood Hazard Determinations and Flood Insurance. The Administrative Agent
shall have received (A) a completed “Life-of-Loan” Federal Emergency Management
Agency Standard Flood Hazard Determination with respect to each Mortgaged
Property (together with a notice about special flood hazard area status and
flood disaster assistance) (each a “Flood Notice”) and (B) if any Mortgaged
Property is located in a special flood hazard area, a Flood Notice duly executed
by the Borrowers and each Loan Party relating thereto, together with evidence of
flood insurance as required by applicable law and otherwise in form and
substance reasonably acceptable to the Administrative Agent.

Section 4. Post-Effectiveness Covenant.

Not later than 60 days after the Amendment No. 1 Effective Date (or such later
date as to which the Administrative Agent may agree), the Loan Parties shall
take such actions and deliver such documentation with respect to the Mortgaged
Properties as the Administrative Agent shall reasonably request (including,
without limitation, if requested, (i) entering into amendments with respect to
any existing Mortgages, (ii) obtaining title datedown endorsements with respect
to any existing Title Policies, (iii) delivering customary opinions of counsel
with respect to any Mortgaged Property, in each case in form and substance
reasonably acceptable to the Administrative Agent) in order to ensure the
Mortgages continue to secure all Obligations after giving effect to this
Amendment with the same priority as was the case prior to giving effect to this
Amendment and otherwise to confirm the enforceability, validity and perfection
of the Liens in favor of the Secured Parties and (iv) obtaining a copy of, or a
certificate as to coverage under, the insurance policies required by Section 7.5
of the Credit Agreement) and the applicable provisions of the Security
Documents, each of which shall be endorsed or otherwise amended to include a
“standard” or “New York” lender’s loss payable or mortgagee endorsement (as
applicable) and shall name the Administrative Agent, on behalf of the Secured
Parties, as additional insured, in form and substance satisfactory to the
Administrative Agent.

Section 5. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
of which when taken together shall constitute a single instrument. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

Section 7. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

Section 8. Effect of Amendment. Except as expressly set forth herein, (i) this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of or

 

-3-



--------------------------------------------------------------------------------

otherwise affect the rights and remedies of the Lenders, the Administrative
Agent, any other Agent or the Issuing Lenders, in each case under the Credit
Agreement or any other Loan Document, and (ii) shall not alter, modify, amend or
in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other provision of either
such agreement or any other Loan Document. Each and every term, condition,
obligation, covenant and agreement contained in the Credit Agreement or any
other Loan Document is hereby ratified and re-affirmed in all respects and shall
continue in full force and effect. Each Loan Party reaffirms its obligations
under the Loan Documents to which it is party and the validity of the Liens
granted by it pursuant to the Security Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

 

-4-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

CEDAR FAIR, L.P.

By Cedar Fair Management Inc., its General Partner

By:

 

/s/ Richard L. Kinzel

  Name: Richard L. Kinzel   Title: President and Chief Executive Officer

MAGNUM MANAGEMENT CORPORATION

By:

 

/s/ Richard L. Kinzel

  Name: Richard L. Kinzel   Title: President and Chief Executive Officer

CANADA’S WONDERLAND COMPANY

By:

 

/s/ Richard L. Kinzel

  Name: Richard L. Kinzel   Title: President

Solely for purposes of Section 8 of this Amendment:

BOECKLING, L.P.

By: Magnum Management Corporation, its General Partner

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage  

Title: Executive Vice President & Chief

Financial Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

CEDAR FAIR

By: Magnum Management Corporation, its

Managing General Partner

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

CEDAR FAIR SOUTHWEST INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

CEDAR POINT OF MICHIGAN, INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

CEDAR POINT, INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

KINGS ISLAND COMPANY

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

KNOTT’S BERRY FARM

By: Cedar Fair L.P., its General Partner

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

MICHIGAN’S ADVENTURE, INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

WESTERN ROW PROPERTIES, INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

WONDERLAND COMPANY INC.

By:

 

/s/ Peter J. Crage

  Name: Peter J. Crage   Title: Executive Vice President & Chief Financial
Officer

[Signature Page to Amendment]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as
Administrative Agent and a Lender

By:  

/s/ Christophe Vohmann

  Name: Christophe Vohmann   Title: Executive Director

 

[Signature Page to Amendment]



--------------------------------------------------------------------------------

Exhibit A

 

 

 

$1,440,000,000

CREDIT AGREEMENT

among

CEDAR FAIR, L.P.,

as U.S. Borrower,

MAGNUM MANAGEMENT CORPORATION,

as U.S. Co-Borrower,

CANADA’S WONDERLAND COMPANY,

as Canadian Borrower,

The Several Lenders

from Time to Time Parties Hereto,

KEYBANK NATIONAL ASSOCIATION, WELLS FARGO BANK, N.A.,

UBS LOAN FINANCE LLC and FIFTH THIRD BANK,

as Co-Syndication Agents,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and Collateral Agent

and

J.P. MORGAN SECURITIES LLC and KEYBANK NATIONAL ASSOCIATION,

as Co-Lead Arrangers and Bookrunners

and

J.P. MORGAN SECURITIES LLC,

As Sole Lead Arranger and Bookrunner for Amendment No. 1

Dated as of July 29, 2010,

and as Amended by Amendment No. 1 on February 25, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

            Page  

SECTION 1. DEFINITIONS

     1   

1.1.

     Defined Terms      1   

1.2.

     Other Definitional Provisions      31   

1.3.

     Joint and Several Liability of Borrowers for Term Loans      32   

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

     32   

2.1.

     Term Commitments      32   

2.2.

     Procedure for Term Loan Borrowing      32   

2.3.

     Repayment of U.S. Term-1 Loans      33   

2.4.

     Refinancing Term Loans      34   

2.5.

     Extended Term Loans      35   

2.6.

     Incremental Commitments      36   

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

     37   

3.1.

     Revolving Commitments      37   

3.2.

     Procedure for Revolving Loan Borrowing      38   

3.3.

     Swing Line Sub Commitment      42   

3.4.

     Procedure for Swing Line Borrowing; Refunding of Swing Line Loans      43
  

3.5.

     Commitment Fees, etc      45   

3.6.

     Reduction or Termination of Revolving Commitments      46   

3.7.

     L/C Commitment      46   

3.8.

     Procedure for Issuance of Letter of Credit      47   

3.9.

     Fees and Other Charges      48   

3.10.

     L/C Participations      49   

3.11.

     Reimbursement Obligation of the U.S. Borrower and Canadian Borrower      51
  

3.12.

     Obligations Absolute      52   

3.13.

     Letter of Credit Payments      52   

3.14.

     Applications      52   

3.15.

     Replacement Revolving Commitments      52   

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

     53   

4.1.

     Optional Prepayments      53   

4.2.

     Mandatory Prepayments and Revolving Commitment Reductions      56   

4.3.

     Conversion and Continuation Options      57   

4.4.

     Limitations on Eurodollar Tranches      58   

4.5.

     Interest Rates and Payment Dates      59   

4.6.

     Computation of Interest and Fees      60   

4.7.

     Inability To Determine Interest Rate      60   

4.8.

     Pro Rata Treatment and Payments      61   

4.9.

     Requirements of Law      62   

4.10.

     Taxes      63   

4.11.

     Break Funding Payments      65   

4.12.

     Change of Lending Office      66   

4.13.

     Replacement of Lenders      66   

4.14.

     Evidence of Debt      66   

4.15.

     Illegality      67   

4.16.

     Defaulting Lenders      67   

4.17.

     Soft-Call Premium      69   

 

-i-



--------------------------------------------------------------------------------

            Page  

SECTION 5. REPRESENTATIONS AND WARRANTIES

     69   

5.1.

     Financial Condition      69   

5.2.

     No Change      70   

5.3.

     Corporate Existence; Compliance with Law      70   

5.4.

     Power; Authorization; Enforceable Obligations      70   

5.5.

     No Legal Bar      70   

5.6.

     Litigation      70   

5.7.

     No Default      70   

5.8.

     Ownership of Property; Liens      71   

5.9.

     Intellectual Property      71   

5.10.

     Taxes      71   

5.11.

     Federal Regulations      71   

5.12.

     Labor Matters      71   

5.13.

     Pension and Benefit Plans      71   

5.14.

     Investment Company Act; Other Regulations      72   

5.15.

     Subsidiaries      72   

5.16.

     Use of Proceeds      72   

5.17.

     Environmental Matters      72   

5.18.

     Accuracy of Information, etc      73   

5.19.

     Security Documents      73   

5.20.

     Solvency      74   

5.21.

     Regulation H      74   

5.22.

     Condition of the Property      74   

5.23.

     No Condemnation      74   

5.24.

     Operating Permits      74   

5.25.

     Public Access      74   

5.26.

     Anti Terrorism Laws      75   

SECTION 6. CONDITIONS PRECEDENT

     75   

6.1.

     Closing Date      75   

6.2.

     Conditions to Each Extension of Credit      77   

SECTION 7. AFFIRMATIVE COVENANTS

     77   

7.1.

     Financial Statements      77   

7.2.

     Certificates; Other Information      77   

7.3.

     Payment of Obligations      79   

7.4.

     Maintenance of Existence; Compliance      79   

7.5.

     Maintenance of Property; Insurance      79   

7.6.

     Inspection of Property; Books and Records; Discussions      79   

7.7.

     Notices      79   

7.8.

     Environmental Laws      80   

7.9.

     Interest Rate Protection      80   

7.10.

     Additional Collateral, etc      80   

7.11.

     Further Assurances      83   

7.12.

     Clean Down      83   

SECTION 8. NEGATIVE COVENANTS

     83   

8.1.

     Financial Condition Covenants      83   

8.2.

     Indebtedness      84   

8.3.

     Liens      85   

8.4.

     Fundamental Changes      86   

 

-ii-



--------------------------------------------------------------------------------

            Page  

8.5.

     Disposition of Property      86   

8.6.

     Restricted Payments      87   

8.7.

     Investments      88   

8.8.

     Optional Payments of Certain Debt      89   

8.9.

     Transactions with Affiliates      89   

8.10.

     Sales and Leasebacks      89   

8.11.

     Hedge Agreements      90   

8.12.

     Changes in Fiscal Periods      90   

8.13.

     Negative Pledge Clauses      90   

8.14.

     Clauses Restricting Subsidiary Distributions      90   

8.15.

     Lines of Business      90   

SECTION 9. EVENTS OF DEFAULT

     90   

SECTION 10. THE AGENTS

     93   

10.1.

     Appointment      93   

10.2.

     Delegation of Duties      93   

10.3.

     Exculpatory Provisions      93   

10.4.

     Reliance by Agents      93   

10.5.

     Notice of Default      94   

10.6.

     Non-Reliance on Agents and Other Lenders      94   

10.7.

     Indemnification      94   

10.8.

     Withholding Tax      95   

10.9.

     Agent in Its Individual Capacity      95   

10.10.

     Successor Administrative Agent      95   

10.11.

     Agents Generally      95   

10.12.

     The Lead Arrangers      96   

10.13.

     No Reliance on Administrative Agent’s Customer Identification Program     
96   

10.14.

     USA Patriot Act      96   

SECTION 11. MISCELLANEOUS

     96   

11.1.

     Amendments and Waivers      96   

11.2.

     Notices      98   

11.3.

     No Waiver; Cumulative Remedies      99   

11.4.

     Survival of Representations and Warranties      99   

11.5.

     Payment of Expenses      99   

11.6.

     Successors and Assigns; Participations and Assignments      100   

11.7.

     Adjustments; Set off      103   

11.8.

     Counterparts      103   

11.9.

     Severability      104   

11.10.

     Integration      104   

11.11.

     GOVERNING LAW      104   

11.12.

     Submission to Jurisdiction; Waivers      104   

11.13.

     Acknowledgments      104   

11.14.

     Releases of Guarantees and Liens      105   

11.15.

     Confidentiality      105   

11.16.

     WAIVERS OF JURY TRIAL      105   

11.17.

     Interest Rate Limitation      106   

11.18.

     Canadian Borrower      106   

11.19.

     Judgment Currency      106   

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES:

 

1.1

  Mortgaged Property

1.2

  Commitments

3.7

  Existing Letters of Credit

5.4

  Consents, Authorizations, Filings and Notices

5.15

  Subsidiaries

5.19(a)

  UCC Filing Jurisdictions

5.19(b)

  Mortgage Filing Jurisdictions

8.2(d)

  Existing Indebtedness

8.3(f)

  Existing Liens

EXHIBITS:

 

A

  [Reserved]

B

  Form of Assignment and Assumption

C

  Form of Compliance Certificate

D

  Form of Guarantee and Collateral Agreement

E

  Form of Mortgage

F

  Forms of Non-Bank Tax Certificates

G-1

  Form of Term Note

G-2

  Form of U.S. Revolving Note

G-3

  Form of Canadian Revolving Note

H

  Form of Closing Date Certificate

I-1

  Form of Legal Opinion of Simpson Thacher & Bartlett LLP

I-2

  Form of Legal Opinion of Squire, Sanders & Dempsey L.L.P. (Ohio)

I-3

  Form of Legal Opinion of Fasken Martineau DuMoulin LLP

I-4

  Form of Legal Opinion of Warner Norcross & Judd LLP (Michigan)

I-5

  Form of Legal Opinion of McInnes Cooper (Nova Scotia)

J

  Form of Borrowing Notice

K

  Form of Discount Note

L

  Form of Debenture (Canada)

M

  Form of Security Agreement (Canada)

N

  Form of Notice of Security Interest in IP (Canada)

O

  Form of Canadian Guarantee Agreement

P

  Form of First Lien Intercreditor Agreement

Q

  Form of Discounted Prepayment Option Notice

R

  Form of Lender Participation Notice

S

  Form of Discounted Voluntary Prepayment Notice

 

-iv-



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of July 29, 2010 (as amended on February 25, 2011,
this “Agreement”), among CEDAR FAIR, L.P., a Delaware limited partnership (the
“U.S. Borrower” or “Cedar Fair LP”), MAGNUM MANAGEMENT CORPORATION, an Ohio
corporation (the “U.S. Co-Borrower”), CANADA’S WONDERLAND COMPANY, a Nova Scotia
unlimited liability company (the “Canadian Borrower” and together with the U.S.
Borrower and the U.S. Co-Borrower, collectively, the “Borrowers” and,
individually, a “Borrower”), the several banks and other financial institutions
or entities from time to time parties to this Agreement (the “Lenders”), the
Issuing Lenders and Swing Line Lenders party hereto and JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, and together with its
successors, the “Administrative Agent”) and as collateral agent (in such
capacity, and together with its successors, the “Collateral Agent”).

WHEREAS, in connection with the consummation of the Refinancing (as defined
herein), the Borrowers have requested the Lenders to extend credit in the form
of (a) Term Loans on the Closing Date, in an aggregate principal amount not in
excess of $1,175,000,000, and (b) Revolving Loans, Swing Line Loans and Letters
of Credit at any time and from time to time prior to the Revolving Termination
Date, in an aggregate outstanding amount at any time not in excess of
$260,000,000;

NOW THEREFORE, in consideration of the foregoing, and for other consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereto
hereby agree as follows:

SECTION 1. DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acceptable Discount”: as defined in Section 4.1(b)(iii).

“Acceptance Date” : as defined in Section 4.1(b)(ii).

“Acceptance Fee”: a fee payable by the Canadian Borrower or the U.S. Borrower,
as applicable, with respect to the acceptance of a Bankers’ Acceptance by a
Canadian Revolving Lender, as set forth in Section 4.5(f) and as such fee is set
forth in the definition of “Applicable Margin” or, with respect to the
acceptance of a Bankers’ Acceptance by any Replacement Revolving Commitment, in
the applicable Replacement Revolving Facility Amendment.

“Acquired Entity”: as defined in the definition of “Permitted Acquisition”.

“Additional Extensions of Credit”: as defined in Section 11.1.

“Additional First Lien Collateral Agent”: as defined in the First Lien
Intercreditor Agreement.

“Additional U.S. Term-1 Commitment”: with respect to the Additional U.S. Term-1
Lender, its commitment to make a U.S. Term-1 Loan on the Amendment No. 1
Effective Date in an amount equal to $1,180,000,000 minus the aggregate
principal amount of Converted U.S. Term Loans of all Lenders.

“Additional U.S. Term-1 Joinder Agreement”: the joinder agreement, dated as of
the Amendment No. 1 Effective Date, by and among the Borrowers, the
Administrative Agent and the Additional U.S. Term-1 Lender.

“Additional U.S. Term-1 Lender”: the Person identified as such in the Additional
U.S. Term-1 Joinder Agreement.

“Administrative Agent”: as defined in the preamble to this Agreement.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the



--------------------------------------------------------------------------------

election of directors (or persons performing similar functions) of such Person
or (b) direct or cause the direction of the management and policies of such
Person, whether by contract or otherwise.

“Agents”: the collective reference to the Co-Syndication Agents, the Lead
Arrangers, the Collateral Agent and the Administrative Agent, which term shall
include, for purposes of Section 10 only, each Issuing Lender and each Swing
Line Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
the sum of (a) the amount of such Lender’s Term Commitments then in effect or,
if the Term Commitments have terminated, the aggregate then unpaid principal
amount of such Lender’s Term Loans and (b) the amount of such Lender’s Revolving
Commitments then in effect or, if the Revolving Commitments have terminated, the
amount of such Lender’s Revolving Extensions of Credit then outstanding, in the
case of any Revolving Loans made or Letters of Credit issued in Canadian
Dollars, based on the Dollar Equivalent of such Revolving Loans or Letters of
Credit.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Amendment No. 1”: Amendment No. 1 to this Agreement, dated as of February 25,
2011, by and among the Borrowers, the Administrative Agent and the Lenders party
thereto.

“Amendment No. 1 Consenting Lender”: each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender.

“Amendment No. 1 Effective Date”: as defined in Amendment No. 1.

“Anti Terrorism Law”: the USA Patriot Act or any other law in the U.S. or Canada
pertaining to the prevention of future acts of terrorism, in each case as such
law may be amended from time to time.

“Applicable Discount”: as defined in Section 4.1(b)(iii).

“Applicable ECF Percentage”: for any fiscal year, (a) 50% if the Senior Secured
Leverage Ratio as of the last day of such fiscal year is greater than or equal
to 3.50 to 1.00, (b) 25% if the Senior Secured Leverage Ratio as of the last day
of such fiscal year is less than 3.50 to 1.00 but greater than or equal to 3.00
to 1.00 and (c) 0% if the Senior Secured Leverage Ratio as of the last day of
such fiscal year is less than 3.00 to 1.00.

“Applicable Margin”: for each Type of Loan (other than Refinancing Term Loans,
Extended Term Loans and Revolving Loans made pursuant to Replacement Revolving
Commitments which shall have Applicable Margins as set forth in the applicable
Refinancing Term Loan Amendment, Term Loan Extension Amendment or Replacement
Revolving Facility Amendment, as applicable), the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar
Loans     Base Rate
Loans     Canadian
Prime Rate Loans     Acceptance
Fee  

U.S. Revolving Loan

     4.00 %      3.00 %      N.A.        N.A.   

Canadian Revolving Loans

     4.00 %      3.00 %      3.00 %      4.00 % 

U.S. Term-1 Loans

     3.00 %      2.00 %      N.A.        N.A.   

“Application”: an application, in such form as the applicable Issuing Lender may
specify from time to time, requesting the Issuing Lender to open a Letter of
Credit.

“Approved Fund”: as defined in Section 11.6.

 

-2-



--------------------------------------------------------------------------------

“Asset Sale”: any Disposition of (a) Property or series of related Dispositions
of Property (excluding any such Disposition permitted by clause (a), (b), (c) or
(d) of Section 8.5) that yields gross proceeds to any Group Member (valued at
the initial principal amount thereof in the case of non-cash proceeds consisting
of notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds) in excess of $5,000,000 or (b) any Capital Stock of any
Subsidiary or series of related Dispositions of Capital Stock of any Subsidiary
(in either case, whether through the sale or issuance thereof or otherwise),
excluding any such Disposition permitted by clause (d) of Section 8.5, that
yields gross proceeds to any Group Member (valued at the initial principal
amount thereof in the case of non-cash proceeds consisting of notes or other
debt securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $5,000,000.

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit B.

“Available Amount”: at any time, the sum of:

(i) the cumulative portion of Excess Cash Flow for each fiscal year of Cedar
Fair LP, commencing with the fiscal year ending December 31, 2011, that is not
required to be applied to prepay or repay Loans pursuant to Section 4.2; plus

(ii) the portion of the Net Cash Proceeds from any sale of Capital Stock of
Cedar Fair LP (or contributions to the capital of Cedar Fair LP) that is not
required to be applied to prepay Loans pursuant to Section 4.2(a) (except to the
extent such amounts were relied on to make a Permitted Acquisition pursuant to
the parenthetical contained in clause (ii) of the definition of Permitted
Acquisition); minus

(iii) the aggregate amount of Restricted Payments made in reliance on Sections
8.6(f); minus

(iv) the aggregate amount of Investments made in reliance on Section 8.7(m) (net
of any cash return to Cedar Fair LP and its Subsidiaries in respect of such
Investments); minus

(v) the aggregate amount of Indebtedness prepaid in reliance on
Section 8.8(iii).

“Available Canadian Revolving Commitment”: as to any Canadian Revolving Lender
at any time, an amount equal to the excess, if any, of (a) such Lender’s
Canadian Revolving Commitment then in effect over (b) such Lender’s Canadian
Revolving Extensions of Credit then outstanding; provided that, in calculating
any Lender’s Canadian Revolving Extensions of Credit for the purpose of
determining such Lender’s Available Canadian Revolving Commitment pursuant to
Section 3.5, the aggregate principal amount of Canadian Swing Line Loans then
outstanding shall be deemed to be zero.

“Available Liquidity”: at any time of determination an amount equal to the sum
of (a) the aggregate Available Canadian Revolving Commitments at such time plus
(b) the aggregate Available U.S. Revolving Commitments at such time plus
(c) unrestricted cash of the Loan Parties on hand at such time less (d) the
dollar amount of checks written by Loan Parties but not yet cleared against the
balance on deposit in the Loan Parties’ bank accounts at such time.

“Available U.S. Revolving Commitment”: as to any U.S. Revolving Lender at any
time, an amount equal to the excess, if any, of (a) such Lender’s U.S. Revolving
Commitment then in effect over (b) such Lender’s U.S. Revolving Extensions of
Credit then outstanding; provided that, in calculating any Lender’s U.S.
Revolving Extensions of Credit for the purpose of determining such Lender’s
Available U.S. Revolving Commitment pursuant to Section 3.5, the aggregate
principal amount of U.S. Swing Line Loans then outstanding shall be deemed to be
zero.

“BA Equivalent Loan”: a Canadian Revolving Loan (or Replacement Revolving Loan
to the Canadian Borrower or the U.S. Borrower) made by a Non-BA Lender evidenced
by a Discount Note.

 

-3-



--------------------------------------------------------------------------------

“BA Loan”: a Canadian Revolving Loan (or Replacement Revolving Loan to the
Canadian Borrower or the U.S. Borrower) made by way of the issuance of Bankers’
Acceptances.

“Bankers’ Acceptance”: a bill of exchange, including a depository bill issued in
accordance with the Depository Bills and Notes Act (Canada), denominated in
Canadian Dollars, drawn by the Canadian Borrower or the U.S. Borrower and
accepted by a Canadian Revolving Lender, and includes a Discount Note.

“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, or, in the good faith determination of the Administrative
Agent, has taken any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any such proceeding or appointment; provided
that a Bankruptcy Event shall not result solely by virtue of any ownership
interest, or the acquisition of any ownership interest, in such Person by a
Governmental Authority or instrumentality thereof, provided, further, that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Base Rate”: for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect
on such day plus 0.50% and (c) the Eurodollar Rate applicable for an interest
period of one month plus 1.00%. For purposes hereof: “Prime Rate” shall mean the
rate of interest per annum publicly announced from time to time by the
Administrative Agent as its prime rate in effect at its principal office in New
York, New York. Any change in the Base Rate due to a change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate shall be effective as of
the opening of business on the effective day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Eurodollar Rate, respectively.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

“Benefited Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.26.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower” and “Borrowers”: as defined in the preamble to this Agreement.

“Borrower Credit Agreement Obligations”: as defined in the Guarantee and
Collateral Agreement.

“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which the applicable Borrower requests the relevant Lenders to make
Loans hereunder.

“Borrowing Notice”: with respect to any request for the borrowing of Loans
hereunder, a notice from the applicable Borrower, substantially in the form of,
and containing the information prescribed by, Exhibit J, delivered to the
Administrative Agent.

“Business”: as defined in Section 5.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City or (solely with respect to all notices and
determinations in connection with, and payments of principal and interest on,
Canadian Revolving Extensions of Credit) Toronto, Ontario are authorized or
required by law to close, provided, that with respect to notices and
determinations in connection with, and payments of principal and interest on,
Eurodollar Loans, such day is also a day for trading by and between banks in
Dollar deposits in the London interbank eurodollar market.

 

-4-



--------------------------------------------------------------------------------

“Canadian Benefit Plans”: all material employee benefit plans maintained or
contributed to by any Group Member formed in Canada that are not Canadian
Pension Plans including, without limitation, all profit sharing, savings,
supplemental retirement, retiring allowance, severance, pension, deferred
compensation, welfare, bonus, incentive compensation, phantom stock,
supplementary unemployment benefit plans or arrangements and all material life,
health, dental and disability plans and arrangements in which the employees or
former employees of any Group Member employed in Canada participate or are
eligible to participate, in each case whether written or oral, funded or
unfunded, insured or self insured, reported or unreported, but excluding all
stock option or stock purchase plans.

“Canadian Borrower”: as defined in the preamble hereto.

“Canadian CFC Subsidiary”: any Canadian Subsidiary that is a CFC or a Subsidiary
of a CFC.

“Canadian Dollar” and “C$”: lawful currency of Canada.

“Canadian Guarantee Agreement”: the Canadian Guarantee Agreement executed and
delivered by the Canadian Borrower, substantially in the form of Exhibit O.

“Canadian Guarantor”: (i) the Canadian Borrower and (ii) each Canadian
Subsidiary that is not a Canadian CFC Subsidiary other than any such Subsidiary
that is not a Material Subsidiary.

“Canadian Issuing Lender”: JPMorgan Chase Bank, N.A. or any other Canadian
Revolving Lender from time to time designated by the Canadian Borrower or the
U.S. Borrower as the Canadian Issuing Lender with the consent of such Canadian
Revolving Lender and the Administrative Agent.

“Canadian L/C Obligations”: at any time, an amount equal to the sum of (a) the
then aggregate undrawn and unexpired amount of the then outstanding Canadian
Letters of Credit and (b) the aggregate amount of drawings under the Canadian
Letters of Credit that have not then been reimbursed pursuant to Section 3.11.

“Canadian L/C Participants”: with respect to any Canadian Letter of Credit, the
collective reference to the Canadian Revolving Lenders other than the Canadian
Issuing Lender that issued such Canadian Letter of Credit.

“Canadian L/C Sub Commitment”: Five Million Dollars ($5,000,000).

“Canadian Letters of Credit”: as defined in Section 3.7(c).

“Canadian Obligations”: the obligations of the Canadian Borrower to pay the
unpaid principal of and interest on (including, without limitation, interest
accruing after the maturity of the Term Loans, Canadian Revolving Loans made to
the Canadian Borrower and Canadian Reimbursement Obligations of the Canadian
Borrower and interest accruing after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to the Canadian Borrower, whether or not a claim for post filing or
post petition interest is allowed in such proceeding) the Term Loans, the
Canadian Revolving Loans, the Canadian Reimbursement Obligations and all other
obligations and liabilities of the Canadian Borrower to the Canadian Secured
Parties, whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, this Agreement, any other Loan Document, the Canadian Letters
of Credit or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the Lead Arrangers, to the
Agents or to any Lender that are required to be paid by the Canadian Borrower
pursuant hereto or thereto) or otherwise.

“Canadian Payment Amount”: as defined in Section 3.11(b).

“Canadian Payment Office”: the office specified from time to time by the
Administrative Agent as its payment office by notice to Cedar Fair LP, the
Canadian Borrower and the Canadian Revolving Lenders.

 

-5-



--------------------------------------------------------------------------------

“Canadian Pension Plans”: any plan, program or arrangement which is considered
to be a pension plan for the purposes of any applicable pension benefits
standards, or tax, statute and/or regulation in Canada or any province or
territory thereof established, maintained or contributed to by, or to which
there is or may be an obligation to contribute by, any Group Member, their
respective employees or former employees, in each case whether written or oral,
funded or unfunded, insured or self insured, reported or unreported.

“Canadian Prime Rate”: on any day the greater of:

(a) the annual rate of interest quoted from time to time in the “Report on
Business” section of The Globe and Mail as being “Canadian Prime Rate”,
“chartered bank prime rate” or words of similar description; and

(b) the CDOR Rate in effect from time to time plus 100 basis points per annum.

Any change in the Canadian Prime Rate shall be effective as of the opening of
business on the date the change becomes effective generally.

“Canadian Prime Rate Loans”: Canadian Revolving Loans which are denominated in
Canadian Dollars and in respect of which the Canadian Borrower or the U.S.
Borrower is obligated to pay interest in accordance with Section 4.5 at the
Canadian Prime Rate plus the Applicable Margin.

“Canadian Property” any right or interest in or to property of any kind
whatsoever whether now owned or hereafter acquired, whether real, personal or
mixed and whether tangible or intangible, in each case as and while located in
Canada, including, without limitation, the Capital Stock of any Person formed
and existing under the laws of Canada or any territory, province or subdivision
thereof.

“Canadian Refunded Swing Line Loans”: as defined in Section 3.4(g).

“Canadian Refunding Date”: as defined in Section 3.4(h).

“Canadian Reimbursement Obligations”: the Reimbursement Obligations owing by the
Canadian Borrower or the U.S. Borrower pursuant to the Canadian Revolving
Facility.

“Canadian Revolving Commitment”: as to any Canadian Revolving Lender, the
obligation of such Lender, if any, to make Canadian Revolving Loans and
participate in Canadian Swing Line Loans and Canadian Letters of Credit, in an
aggregate principal and/or face amount not to exceed the amount set forth under
the heading “Canadian Revolving Commitment” under such Lender’s name (i) on
Schedule 1.2 or (ii) as the case may be, on the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof (including pursuant to
Section 2.6). The aggregate amount of Canadian Revolving Commitments as of the
Closing Date is Fifteen Million Dollars ($15,000,000). For the avoidance of
doubt, all Replacement Revolving Commitments in favor of both the Canadian
Borrower and the U.S. Borrower shall constitute “Canadian Revolving Commitments”
for all purposes of this Agreement.

“Canadian Revolving Credit Percentage”: as to any Canadian Revolving Lender at
any time, the percentage which such Lender’s Canadian Revolving Commitment then
constitutes of the aggregate Canadian Revolving Commitments (or, at any time
after the Canadian Revolving Commitments shall have expired or terminated, the
percentage which the aggregate amount of such Lender’s Canadian Revolving
Extensions of Credit then outstanding constitutes of the amount of the aggregate
Canadian Revolving Extensions of Credit then outstanding) ; provided that in the
case of Section 4.16 when a Defaulting Lender shall exist, “Canadian Revolving
Credit Percentage” shall mean the percentage of the total Canadian Revolving
Commitments (disregarding any Defaulting Lender’s Canadian Revolving Commitment)
represented by such Lender’s Canadian Revolving Commitment.

“Canadian Revolving Extensions of Credit”: as to any Canadian Revolving Lender
at any time, an amount equal to the sum of (a) the aggregate principal amount of
all Canadian Revolving Loans (including those made by way of BA Loans calculated
at the face amount of the Bankers’ Acceptances issued in connection therewith)
made

 

-6-



--------------------------------------------------------------------------------

by such Lender then outstanding, (b) such Lender’s Canadian Revolving Credit
Percentage of the Canadian L/C Obligations then outstanding and (c) such
Lender’s Canadian Revolving Credit Percentage of the Canadian Swing Line Loans
then outstanding.

“Canadian Revolving Facility”: as defined in the definition of “Facility” in
this Section 1.1.

“Canadian Revolving Lender”: each Lender that has a Canadian Revolving
Commitment or that is the holder of Canadian Revolving Loans, including, if
applicable, institutions that, in separate capacities, serve as the Canadian
Issuing Lender.

“Canadian Revolving Loans”: as defined in Section 3.1(b).

“Canadian Secured Parties”: the collective reference to the Term Lenders, the
Canadian Revolving Lenders, the Collateral Agent (in its capacity as agent for
the other Canadian Secured Parties), the Administrative Agent, the Qualified
Counterparties under Specified Agreements entered into by the Canadian Borrower
or any of its Subsidiaries, the Canadian Issuing Lenders and the Canadian Swing
Line Lender.

“Canadian Security Documents”: collectively, (a) the Debenture (Canada), the
Security Agreement (Canada), and the Notice of Security Interest in IP (Canada),
in each case, between each of the Loan Parties having Canadian Property and the
Collateral Agent, (b) the Canadian Guarantee Agreement, and (c) all other
documents delivered to the Collateral Agent granting or perfecting a Lien on
Canadian Property of any Person, including all financing statements filed in
connection therewith, any intellectual property security agreements, blocked
account agreements or control agreements that may be required to be delivered
pursuant to this Agreement or any other Loan Document with respect to such
Canadian Property, and all other security documents hereafter delivered to the
Collateral Agent granting or perfecting a Lien on such Canadian Property of any
Person to secure the obligations and liabilities of any Loan Party under any
Loan Document.

“Canadian Swing Line Lender”: JPMorgan Chase Bank, N.A., and each other Lender
that has a Canadian Swing Line Sub Commitment or that is a holder of Canadian
Swing Line Loans; provided, that there shall be no more than one Canadian Swing
Line Lender at any time.

“Canadian Swing Line Loans”: as defined in Section 3.3(c).

“Canadian Swing Line Participation Amount”: as defined in Section 3.4(h).

“Canadian Swing Line Sub Commitment”: the obligation of the Canadian Swing Line
Lender to make Canadian Swing Line Loans pursuant to Section 3.4 in an aggregate
principal amount at any one time outstanding not to exceed Five Million Dollars
($5,000,000).

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

-7-



--------------------------------------------------------------------------------

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government, the Canadian
Government or issued by any agency thereof and backed by the full faith and
credit of the United States or Canada, in each case maturing within one year
from the date of acquisition; (b) certificates of deposit, time deposits,
eurodollar time deposits or overnight bank deposits having maturities of six
months or less from the date of acquisition issued by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or by a bank listed in Schedule I of the Bank Act (Canada) and having
combined capital and surplus of not less than $500,000,000; (c) commercial paper
of an issuer rated at least A1 by Standard & Poor’s Ratings Services (“S&P”) or
P1 by Moody’s Investors Service, Inc. (“Moody’s”), or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (d) repurchase
obligations of any Lender or of any commercial bank satisfying the requirements
of clause (b) of this definition, having a term of not more than 30 days, with
respect to securities issued or fully guaranteed or insured by the United States
or Canada; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, province, commonwealth or
territory of the United States or Canada, by any political subdivision or taxing
authority of any such state, province, commonwealth or territory or by any
foreign government, the securities of which state, province, commonwealth,
territory, political subdivision, taxing authority or foreign government (as the
case may be) are rated at least A by S&P or Al by Moody’s; (f) securities with
maturities of six months or less from the date of acquisition backed by standby
letters of credit issued by any Lender or any commercial bank satisfying the
requirements of clause (b) of this definition; or (g) shares of money market
mutual or similar funds which invest exclusively in assets satisfying the
requirements of clauses (a) through (f) of this definition or money market funds
that (i) comply with the criteria set forth in Securities and Exchange
Commission Rule 2a-7 under the Investment Company Act of 1940, as amended,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5,000,000,000.

“CDOR Rate”: on any day, the annual rate of interest which is the arithmetic
average of the “BA 1 month” (or, in the context of the definition of “Discount
Rate”, the 1, 2, 3 or 6 month) rates applicable to Canadian Dollar Bankers’
Acceptances issued by Schedule I Lenders identified as such on the Reuters
Screen CDOR Page at approximately 10:00 a.m. (Toronto time) on such day (as
adjusted by the Administrative Agent after 10:00 a.m. to reflect any error in
any posted rate or in the posted average annual rate). If the rate does not
appear on the Reuters Screen CDOR Page as contemplated above, then the CDOR Rate
on any day shall be calculated as the arithmetic average of the discount rates
applicable to one month (or, in the context of the definition of “Discount
Rate”, the 1, 2, 3 or 6 month) Canadian Dollar Bankers’ Acceptances of, and as
quoted by, any two of the Schedule I Lenders, chosen by the Administrative Agent
in its discretion, as of 10:00 a.m. on such day, or if such day is not a
Business Day, then on the immediately preceding Business Day. If less than two
Schedule I Lenders quote the aforementioned rate, the CDOR Rate shall be the
arithmetic mean (rounded upward to the nearest basis point) of the rates quoted
by The Bank of Nova Scotia, Royal Bank of Canada, Canadian Imperial Bank of
Commerce, The Toronto-Dominion Bank and Bank of Montreal.

“Cedar Fair LP”: as defined in the preamble to this Agreement.

“CFC”: a “controlled foreign corporation” within the meaning of Section 957(a)
of the Code.

“Charges”: as defined in Section 11.17.

“CIP Regulations”: as defined in Section 10.13.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6 are satisfied in accordance therewith and this Agreement becomes
effective, which date was July 29, 2010.

“Closing Date Certificate”: a certificate, duly executed by each Loan Party,
substantially in the form of Exhibit H.

“Code”: the Internal Revenue Code of 1986, as amended from time to time,
together with the rules and regulations promulgated thereunder.

 

-8-



--------------------------------------------------------------------------------

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: as to any Lender, the sum of the Term Commitments, the Revolving
Commitments and the Replacement Revolving Commitments of such Lender.

“Commitment Fee Rate”: (i) with respect to the Revolving Credit Facilities,
0.50% per annum; provided that the Commitment Fee Rate will be 0.375% if the
Consolidated Leverage Ratio is less than 3.75 to 1.00 as of the date of the most
recent Compliance Certificate and no Default has occurred and is continuing and
(ii) with respect to any Replacement Revolving Commitment, as specified in the
applicable Replacement Revolving Facility Amendment.

“Commonly Controlled Entity”: any entity, whether or not incorporated, that is
under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes any Borrower and that is treated as a
single employer under Section 414 of the Code.

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit C.

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and Cedar Fair LP (which consent shall not
be unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender, and provided, further, that a Conduit Lender shall be
entitled to the benefits of Section 4.9, 4.10, 4.11 or 11.5 (subject to the
limitations and requirements of those Sections) to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to Section 11.6
but no Conduit Lender shall (a) be entitled to receive any greater amount
pursuant to Section 4.9, 4.10, 4.11 or 11.5 than the designating Lender would
have been entitled to receive in respect of the extensions of credit made by
such Conduit Lender unless the designation of such Conduit Lender was made
with the prior written consent of the applicable Borrower (not to be
unreasonably withheld or delayed) or (b) be deemed to have any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated May 2010 and furnished to the Lenders.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of Cedar Fair LP and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Cedar Fair
LP and its Subsidiaries at such date, but excluding (a) the current portion of
any Funded Debt of Cedar Fair LP and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swing Line Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or write-off of debt discount
and debt issuance costs and commissions, discounts, debt extinguishment costs
and other fees and charges associated with Indebtedness (including the Loans),
(c) depreciation and amortization expense, (d) amortization of intangibles and
organization costs, (e) any extraordinary charges or losses determined in
accordance with GAAP and any non-recurring,

 

-9-



--------------------------------------------------------------------------------

unusual or restructuring cash charges in an aggregate amount not to exceed
$15,000,000 in any four fiscal quarter period, (f) non-cash compensation
expenses arising from the issuance of stock, options to purchase stock and stock
appreciation rights and other equity-based compensation to the management of
Cedar Fair LP, (g) fees, commissions, expenses, debt extinguishment costs and
other costs incurred in connection with the negotiation of the proposed merger
pursuant to the Agreement and Plan of Merger, dated as of December 16, 2009,
among Siddur Holdings, Ltd., Cedar Fair LP and the other parties thereto and the
termination of such agreement not to exceed $17,000,000, (h) fees, commissions,
expenses, debt extinguishment costs and other costs incurred in connection with
the negotiation of the Refinancing and transactions costs and customary fees to
third parties incurred in connection with the issuance of stock or the issuance
or incurrence of debt for borrowed money, (i) any other non-recurring, non-cash
charges, non-cash expenses or non-cash losses of Cedar Fair LP or any of its
Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period); provided, however, that cash
payments made in such period or in any future period in respect of such non-cash
charges, expenses or losses (excluding any such charge, expense or loss incurred
in the ordinary course of business that constitutes an accrual of or a reserve
for cash charges for any future period) shall be subtracted from Consolidated
Net Income in calculating Consolidated EBITDA in the period when such payments
are made, (j) proceeds of business interruption insurance and any expenses
reimbursed by third parties (in each case, only to the extent actually received
in cash and only to the extent not included in calculating Consolidated Net
Income), (k) charges or losses of Cedar Fair LP or any of its Subsidiaries
resulting from the class action settlement in an aggregate amount not to exceed
$10,000,000, and (l) charges or losses of Cedar Fair LP or any of its
Subsidiaries resulting from the licensing dispute settlement in an aggregate
amount not to exceed $2,000,000, and minus, to the extent included in the
statement of such Consolidated Net Income for such period, the sum of
(a) interest income, (b) any extraordinary income or gains determined in
accordance with GAAP and (c) any other non-cash income (excluding any items that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period that are described in the parenthetical to clause
(i) above), all as determined on a consolidated basis.

“Consolidated Fixed Charge Coverage Ratio”: for any period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Fixed Charges for
such period; provided that the Consolidated Fixed Charge Coverage Ratio shall be
determined on a Pro Forma Basis.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period (other than one-time fees,
commissions, expenses, debt extinguishment costs and other costs incurred in
connection with any financing or refinancing), (b) income taxes paid in cash
during such period, excluding, for the avoidance of doubt, taxes resulting from
the gain on the sale of assets and (c) Capital Expenditures paid in cash during
such period (excluding such amounts paid with Reinvestment Deferred Amounts and
other amounts reimbursed by a third party that is not a Group Member to the
extent received in cash and excluding Capital Expenditures constituting all or a
portion of a Permitted Acquisition).

“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of Cedar Fair LP and
its Subsidiaries for such period with respect to all outstanding Indebtedness of
Cedar Fair LP and its Subsidiaries (including all commissions, discounts and
other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

“Consolidated Leverage Ratio”: at any date, the ratio of (a) Consolidated Total
Debt as of such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date;
provided that the Consolidated Leverage Ratio shall be determined on a Pro Forma
Basis.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Cedar Fair LP and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person (other than a Subsidiary of Cedar Fair LP) in which Cedar
Fair LP or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by Cedar Fair LP or such
Subsidiary in the form of dividends or similar distributions and (b) the
undistributed earnings of any Subsidiary of Cedar Fair LP to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any Contractual Obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

 

-10-



--------------------------------------------------------------------------------

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness (of the type described in clauses (a) through (e), inclusive, of
the definition of such term) of Cedar Fair LP and its Subsidiaries at such date,
other than Indebtedness for the Revolving Loans, determined on a consolidated
basis in accordance with GAAP.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Converted U.S. Term Loan”: each U.S. Term Loan held by an Amendment No. 1
Consenting Lender on the Amendment No. 1 Effective Date immediately prior to the
effectiveness of Amendment No. 1.

“Co-Syndication Agents”: KeyBank National Association, Wells Fargo Bank, N.A.,
UBS Loan Finance LLC and Fifth Third Bank, in their capacity as such and their
respective successors in such capacity.

“Credit Party”: as defined in the definition of “Defaulting Lender”.

“Current Holder Group”: (i) those individuals who are officers and directors of
Cedar Fair LP or the Managing General Partner on the Closing Date, (ii) the
spouses, heirs, legatees, descendants and blood relatives to the third degree of
consanguinity of any such individual, (iii) the executors and administrators of
the estate of any such individual, and any court appointed guardian of any such
individual, and (iv) any trust for the benefit of any such individual referred
to in the foregoing clauses (i) and (ii) or any other individuals, so long as
one or more members of the Current Holder Group has the exclusive right to
control the voting and disposition of securities held by such trust.

“Debenture (Canada)”: the Debenture executed and delivered by the Canadian
Borrower, substantially in the form of Exhibit L.

“Default”: any of the events specified in Section 9, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: any Lender that has (a) failed to fund any portion of its
Loans or participations in Letters of Credit or Swing Line Loans within two
Business Days of the date required to be funded by it hereunder (unless the
subject of a good faith dispute and such Lender has notified the Administrative
Agent in writing that a condition precedent to funding, specifically identified
and including the particular default, has not been satisfied), (b) with respect
to a Revolving Lender, notified any Borrower, the Administrative Agent, any
Issuing Lender or any Swing Line Lender (each, a “Credit Party”) in writing that
it does not intend or expect to comply with any of its funding obligations under
this Agreement or has made a public statement to the effect that it does not
intend to comply with its funding obligations under this Agreement (in each
case, unless the subject of a good faith dispute notified to the Administrative
Agent in writing in reasonable detail that a condition precedent to funding,
specifically identified and including the particular default, has not been
satisfied), (c) failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swing Line Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agent, (d) otherwise failed to pay over to a Credit Party any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless the subject of a good faith dispute, or (e) has become the subject
of a Bankruptcy Event.

 

-11-



--------------------------------------------------------------------------------

“Discount Note”: a non-interest bearing promissory note denominated in Canadian
Dollars, substantially in the form of Exhibit K, issued by the Canadian Borrower
or the U.S. Borrower to a Non-BA Lender to evidence a BA Equivalent Loan.

“Discount Proceeds”: for any Bankers’ Acceptance issued hereunder, an amount
calculated on the applicable Borrowing Date by multiplying:

 

  (a) the face amount of the Bankers’ Acceptance by

 

  (b) the quotient obtained by dividing:

 

  (i) one by

 

  (ii) the sum of one plus the product of:

(A) the Discount Rate applicable to the Bankers’ Acceptance and

(B) a fraction, the numerator of which is the number of days in the applicable
Interest Period and the denominator of which is 365,

with the quotient being rounded up or down to the fifth decimal place and
0.000005 being rounded up.

“Discount Range”: as defined in Section 4.1(b)(ii).

“Discount Rate”: (a) in respect of any Bankers’ Acceptance accepted by a Lender
that is a Schedule I Lender, the CDOR Rate for the applicable period; and (b) in
respect of any Bankers’ Acceptance accepted by a Lender that is a Schedule II
Lender, the lesser of (i) the CDOR Rate for the applicable period plus 0.10% and
(ii) the rate quoted by the Schedule II Reference Lenders.

“Discounted Prepayment Option Notice”: as defined in Section 4.1(b)(ii).

“Discounted Voluntary Prepayment”: as defined in Section 4.1(b)(i).

“Discounted Voluntary Prepayment Notice”: as defined in Section 4.1(b)(v).

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollar Equivalent”: as to any amount denominated in Canadian Dollars at any
time, the equivalent amount in Dollars as determined on the basis of the
Exchange Rate for the purchase of Dollars with Canadian Dollars as of the date
of the calculation.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Cedar Fair LP organized under the laws
of any jurisdiction within the United States.

“Environmental Laws”: any and all foreign, Federal, Canadian, state, provincial,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirements
of Law regulating, relating to or imposing liability or standards of conduct
concerning protection of human health or the environment, as now or may at any
time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time, and any successor thereto and any regulations promulgated
thereunder.

 

-12-



--------------------------------------------------------------------------------

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in Dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on Reuters Page
LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to the
beginning of such Interest Period; provided that in the case of U.S. Term-1
Loans, the Eurodollar Base Rate shall not be less than 1.00%. In the event that
such rate does not appear on Reuters Page LIBOR01 Page (or otherwise on such
screen), the “Eurodollar Base Rate” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be selected by the Administrative Agent or, in the absence of such
availability, by reference to the rate at which the Administrative Agent is
offered Dollar deposits at or about 11:00 A.M., New York City time, two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where its eurodollar and foreign currency and exchange operations are
then being conducted for delivery on the first day of such Interest Period for
the number of days comprised therein.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula (rounded to the sixth decimal point):

 

 

Eurodollar Base Rate

   

1.00 minus Eurocurrency Reserve Requirements

   

(to the extent, if any, applicable to the

   

Eurodollar Tranche in question)

 

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9; provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of Cedar Fair LP (a)(i) Consolidated
EBITDA for such fiscal year plus (ii) any decrease in Consolidated Working
Capital for such fiscal year minus (b) the sum of, in each case to the extent
not otherwise reducing Consolidated EBITDA in such period, without duplication,
(i) scheduled principal payments of Consolidated Total Debt during such period
(including for purposes hereof, sinking fund payments, payments in respect of
the principal components under capital leases and the like relating thereto), in
each case other than in connection with a refinancing thereof, (ii) Consolidated
Fixed Charges for such period other than to the extent financed with the
proceeds of Indebtedness (other than Revolving Loans), (iii) to the extent not
financed with the incurrence or assumption of Indebtedness or proceeds from an
issuance of Capital Stock, the amount of Investments, on a consolidated basis,
made by Cedar Fair LP and its Subsidiaries during such period pursuant to
clauses (h), (k) and (l) of Section 8.7 and (iv) any increase in Consolidated
Working Capital for such fiscal year.

“Excess Cash Flow Application Date”: as defined in Section 4.2(d).

“Exchange Act”: as defined in Section 7.2(d).

“Exchange Rate”: on any day, (i) with respect to Canadian Dollars, the rate at
which Dollars can be acquired on such day by the Administrative Agent in
Toronto, Canada (or such other location in Canada selected by

 

-13-



--------------------------------------------------------------------------------

the Administrative Agent) for Canadian Dollars in accordance with its customary
practice for commercial loans in Canada, and (ii) with respect to Dollars, the
rate at which Canadian Dollars can be acquired on such day by the Administrative
Agent in Toronto, Canada (or such other location in Canada selected by the
Administrative Agent) for Dollars in accordance with its customary practice for
commercial loans in Canada.

“Excluded Foreign Subsidiary”: any Subsidiary that is (a) neither a Domestic
Subsidiary nor a Canadian Subsidiary; (b) a Canadian Subsidiary that is a CFC or
that is not a CFC but adverse federal tax consequences would result from its
giving a Guarantee; (c) a Subsidiary that is treated as a disregarded entity for
United States federal income tax purposes and owns equity interests in a
Subsidiary described in (a) or (b); or (d) a domestic Subsidiary that owns
equity interests in a Subsidiary described in (a) or (b).

“Excluded Indebtedness”: all Indebtedness permitted under Section 8.2 (other
than clause (h) thereof).

“Existing Credit Agreement”: the Amended and Restated Credit Agreement, dated as
of February 15, 2007, among Cedar Fair LP, Canada’s Wonderland Company
(successor by amalgamation to 3147010 Nova Scotia Company), the several banks
and other financial institutions or entities from time to time parties thereto
and KeyBank National Association, as administrative agent (as amended by
Amendment No. 1 thereto dated as of August 12, 2009).

“Existing Letters of Credit”: those letters of credit issued and outstanding
under the Existing Credit Agreement immediately prior to the Closing Date and
set forth on Schedule 3.7.

“Extended Term Facility”: as defined in the definition of “Facility”.

“Existing Term Loan Facility”: as defined in Section 2.5(a).

“Extended Term Loans”: as defined in Section 2.5(a).

“Extending Term Lender”: as defined in Section 2.5(b).

“Extension Election”: as defined in Section 2.5(b).

“Extension Request”: as defined in Section 2.5(a).

“Extension Series”: as defined in Section 2.5(a).

“Facility”: each of (a) the U.S. Term Commitments and the U.S. Term Loans made
thereunder (the “U.S. Term Facility”), (b) in respect of the Revolving
Commitments (i) the U.S. Revolving Commitments and the U.S. Revolving Extensions
of Credit made thereunder (the “U.S. Revolving Facility”) and (ii) the Canadian
Revolving Commitments and the Canadian Revolving Extensions of Credit (the
“Canadian Revolving Facility”), (c) each Series of Refinancing Term Loans (each
such Series, a “Refinancing Term Facility”), (d) each Incremental Series of
Incremental Term Loans (each such Incremental Series, an “Incremental Term
Facility”), (e) each Extension Series of Extended Term Loans (each such
Extension Series, an “Extended Term Facility”) and (f) the Additional U.S.
Term-1 Commitment, the U.S. Term-1 Loans made thereunder and the U.S. Term-1
Loans converted from Converted U.S. Term Loans (the “U.S. Term-1 Facility”).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“First Lien Intercreditor Agreement”: an agreement substantially in the form of
Exhibit P, by and among the Collateral Agent, the Additional First Lien
Collateral Agent and the authorized representatives from time to time party
thereto with any such changes as are reasonably acceptable to the Collateral
Agent.

 

-14-



--------------------------------------------------------------------------------

“Fiscal Q1”: for any year means the first quarterly fiscal period of Cedar Fair
LP during such year and ending on or about March 31 of such year.

“Fiscal Q2”: for any year means the second quarterly fiscal period of Cedar Fair
LP during such year and ending on or about June 30 of such year.

“Fiscal Q3”: for any year means the third quarterly fiscal period of Cedar Fair
LP during such year and ending on or about September 30 of such year.

“Fiscal Q4”: for any year means the fourth quarterly fiscal period of Cedar Fair
LP during such year and ending on December 31 of such year.

“Foreign Lender”: a Lender or Issuing Lender that is not a “United States
person” within the meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary”: any Subsidiary of Cedar Fair LP that is not a Domestic
Subsidiary.

“Fronting Fee”: as defined in Section 3.9(b).

“Funded Debt”: as to any Person, all Indebtedness (of the type described in
clauses (a) through (e), inclusive, of the definition of such term) of such
Person that matures more than one year from the date of its creation or matures
within one year from the date of its creation but is renewable or extendible, at
the option of such Person, to a date more than one year from such date or arises
under a revolving credit or similar agreement that obligates the lender or
lenders to extend credit during a period of more than one year from such date,
including all current maturities and current sinking fund payments in respect of
such Indebtedness whether or not required to be paid within one year from the
date of its creation and, in the case of the Borrowers, Indebtedness in respect
of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to Cedar Fair LP
and the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state, province,
territory or other political subdivision thereof, any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government, any securities exchange and any self regulatory
organization (including the National Association of Insurance Commissioners).

“Group Members”: the collective reference to the Borrowers and their respective
Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
executed and delivered by Cedar Fair LP and each Subsidiary Guarantor (other
than Canadian Guarantors) dated as of the Closing Date.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation

 

-15-



--------------------------------------------------------------------------------

against loss in respect thereof; provided, however, that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrowers in good faith.

“Hedge Agreements”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Hedge Agreement.

“Increased Amount Date”: as defined in Section 2.6(a)(i).

“Incremental Series”: as defined in Section 2.6.

“Incremental Term Facility”: as defined in the definition of “Facility”.

“Incremental Term Lender”: a Lender with an Incremental Term Loan Commitment or
an outstanding Incremental Term Loan.

“Incremental Amendment”: as defined in Section 2.6.

“Incremental Term Loan Commitment”: the commitment of any Lender, established
pursuant to Section 2.6, to make Incremental Term Loans to the Borrowers.

“Incremental Term Loans”: Term Loans made by one or more Lenders to the
Borrowers pursuant to Section 2.6.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
current trade payables incurred in the ordinary course of such Person’s
business), (c) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments, (d) all indebtedness created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all Capital Lease Obligations of
such Person, (f) all obligations of such Person, contingent or otherwise, as an
account party or applicant under or in respect of acceptances, letters of
credit, surety bonds or similar arrangements, (g) the liquidation value of all
redeemable preferred Capital Stock of such Person, (h) all Guarantee Obligations
of such Person in respect of obligations of the kind referred to in clauses
(a) through (g) above, (i) all obligations of the kind referred to in clauses
(a) through (h) above secured by (or for which the holder of such obligation has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights) owned by such Person, whether
or not such Person has assumed or become liable for the payment of such
obligation, and (j) for the purposes of Sections 8.2 and 9(e) only, all
obligations of such Person in respect of Hedge Agreements. The Indebtedness of
any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor.

“Indemnified Liabilities”: as defined in Section 11.5.

 

-16-



--------------------------------------------------------------------------------

“Indemnitee”: as defined in Section 11.5.

“Initial Revolving Termination Date”: July 29, 2015.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvency Law”: any of Title 11 of the United States Code entitled
“Bankruptcy”, the Bankruptcy and Insolvency Act (Canada), the Companies’
Creditors Arrangement Act (Canada), and the Winding Up and Restructuring Act
(Canada), each as now and hereafter in effect, any successors to such statutes
and any other applicable insolvency or other similar law of any jurisdiction
(federal, state, provincial, or otherwise), including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property and intellectual property rights,
whether arising under United States or Canadian, multinational or foreign laws
or otherwise, including copyrights, copyright licenses, patents, patent
licenses, trademarks, trademark licenses, trade secrets, know how, technology,
and all other confidential business or technical information, and all rights to
sue at law or in equity for any past, present or future infringement,
misappropriation, dilution or other impairment thereof, including the right to
receive all proceeds and damages therefrom, and all other rights of any kind
whatsoever accruing thereunder or pertaining thereto.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swing Line
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or less, the last day
of such Interest Period, (c) as to any Eurodollar Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period, (d) as to any Canadian Prime Rate Loan, on the last day of each
month while such Loan is outstanding and the final maturity date of such Loan,
(e) as to any Loan (other than any Revolving Loan that is a Base Rate Loan and
any Swing Line Loan), the date of any repayment or prepayment made in respect
thereof and the Amendment No. 1 Effective Date and (f) as to any Swing Line
Loan, the Swing Line Loan Maturity Date.

“Interest Period”: as to any Eurodollar Loan or BA Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or BA Loan and ending (1) in the case of
Eurodollar Loans, (x) one, three or six months thereafter or (y) if agreed by
each Lender of such Eurodollar Loan, nine or twelve months thereafter and (2) in
the case of BA Loans, one, three or six months thereafter, subject to
availability for all Canadian Revolving Lenders, in each case as selected by the
applicable Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan or BA Loan and ending (1) in the case of Eurodollar Loans,
one, three, six, nine or twelve months thereafter, as applicable, and (2) in the
case of BA Loans, one, three, or six months thereafter, subject to availability
for all Canadian Revolving Lenders, in each case as selected by the applicable
Borrower, by irrevocable notice to the Administrative Agent, not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:

(i) if any Interest Period selected in respect of a Eurodollar Loan would
otherwise end on a day that is not a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month in which
event such Interest Period shall end on the immediately preceding Business Day;

(ii) if any Interest Period selected in respect of a BA Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall end on the
immediately preceding Business Day;

 

-17-



--------------------------------------------------------------------------------

(iii) no Borrower may select an Interest Period under a particular Facility that
would extend beyond the Revolving Termination Date for any Revolving Commitments
thereunder or the date final payment is due on the applicable Term Loans, as the
case may be;

(iv) any Interest Period in respect of a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month; and

(v) the applicable Borrower shall select Interest Periods so as not to require a
payment or prepayment of any Eurodollar Loan during an Interest Period for such
Loan.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: any U.S. Issuing Lender and any Canadian Issuing Lender.

“L/C Fee Payment Date”: with respect to any Revolving Credit Facility, the last
day of each March, June, September and December and the last day of the
Revolving Commitment Period for any Revolving Commitments under such Revolving
Credit Facility.

“L/C Obligations”: the U.S. L/C Obligations and the Canadian L/C Obligations.

“L/C Participants”: the U.S. L/C Participants and the Canadian L/C Participants.

“L/C Sub Commitment”: the U.S. L/C Sub Commitment and Canadian L/C Sub
Commitment.

“Lead Arrangers”: J.P. Morgan Securities LLC and KeyBank National Association,
in their capacity as such and their respective successors in such capacity.

“Leasehold Mortgage”: any Mortgage that grants a lien over any leasehold
interest of the U.S. Borrower or any other Loan Party.

“Lender Participation Notice”: as defined in Section 4.1(b)(iii).

“Lender Presentation”: the confidential information memorandum dated May 2010
and furnished to the Lenders.

“Lenders”: as defined in the preamble to this Agreement; provided that unless
the context otherwise requires, each reference herein to the Lenders shall be
deemed to include any Conduit Lender.

“Letters of Credit”: the Canadian Letters of Credit and the U.S. Letters of
Credit.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).

“Loan”: any loan made by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, the Security Documents, the Applications and
the Notes.

“Loan Parties”: each Group Member that is a party to a Loan Document.

“Majority Facility Lenders”: with respect to any Facility, the Non-Defaulting
Lenders holding more than 50% of the aggregate unpaid principal amount of the
U.S. Term-1 Loans, the Refinancing Term Loans of a specified Series, the
Extended Term Loans of a specified Extension Series, the Incremental Term Loans
of a specified Incremental

 

-18-



--------------------------------------------------------------------------------

Series, the Canadian Revolving Extensions of Credit or the U.S. Revolving
Extensions of Credit, as the case may be, outstanding under such Facility (or,
in the case of the Canadian Revolving Facility or the U.S. Revolving Facility,
prior to termination in full of, respectively, the Canadian Revolving
Commitments or the U.S. Revolving Commitments, the Non-Defaulting Lenders
holding more than 50% of, respectively, the Canadian Revolving Commitments or
the U.S. Revolving Commitments).

“Managing General Partner”: Cedar Fair Management Inc., an Ohio corporation,
together with its successors and assigns.

“Material Adverse Effect”: a material adverse effect on (a) the Refinancing,
(b) the business, assets, property, financial condition or results of operations
of Cedar Fair LP and its Subsidiaries taken as a whole, (c) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder or the
validity, perfection or priority of the Collateral Agent’s Liens upon the
Collateral or (d) the ability of the Borrowers and the other Loan Parties, taken
as a whole, to perform their payment obligations under the Loan Documents.

“Material Subsidiary”: at any time, any Subsidiary of Cedar Fair LP (i) that has
assets at such time comprising two percent (2%) or more of the consolidated
assets of Cedar Fair LP, or (ii) whose operations in the current fiscal year are
expected to, or whose operations in the most recent fiscal year did (or would
have if such person had been a Subsidiary for such entire fiscal year) represent
two percent (2%) or more of the Consolidated EBITDA for such fiscal year;
provided, however, that notwithstanding the foregoing, the term “Material
Subsidiary” shall include, without limitation, the Canadian Borrower, the U.S.
Co-Borrower, Cedar Point, an Ohio general partnership, Cedar Point of Michigan,
Inc., a Michigan corporation, Michigan’s Adventure, Inc., a Michigan
corporation, Cedar Point, Inc., an Ohio corporation, Cedar Fair Southwest Inc.,
a Delaware corporation, Kings Island Company, a Delaware corporation, Western
Row Properties, Inc., an Ohio corporation, Wonderland Company Inc., a Delaware
corporation, Knott’s Berry Farm, a California general partnership and Boeckling,
L.P., an Ohio limited partnership.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and urea
formaldehyde insulation.

“Maximum Rate”: as defined in Section 11.17.

“Mortgaged Properties”: the real properties listed on Schedule 1.1, as to which
the Collateral Agent for the benefit of the U.S. Secured Parties and/or the
Canadian Secured Parties, as the case may be, shall be granted a Lien pursuant
to the Mortgages and any other real property in respect of which a Mortgage is
provided after the Closing Date.

“Mortgages”: each of the mortgages, charges, debentures and deeds of trust, made
by any Loan Party in favor of, or for the benefit of, the Collateral Agent for
the benefit of the U.S. Secured Parties and/or the Canadian Secured Parties, as
the case may be, substantially in the form of Exhibit E or Exhibit L, as the
case may be, (with such changes thereto, as shall be advisable under the law of
the jurisdiction in which such mortgage, charge, debenture or deed of trust is
to be recorded).

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment receivable or by the
Disposition of any non-cash consideration received in connection therewith or
otherwise, but only as and when received) of such Asset Sale or Recovery Event,
net of reasonable and customary attorneys’ fees, accountants’ fees, brokers’
commissions, investment banking fees, amounts required to be applied to the
repayment of Indebtedness secured by a Lien expressly permitted hereunder on any
asset that is the subject of such Asset Sale or Recovery Event (other than any
Lien pursuant to a Security Document and Liens securing Qualifying Senior
Secured Debt) and other reasonable and

 

-19-



--------------------------------------------------------------------------------

customary fees and expenses actually incurred in connection therewith and net of
taxes paid or reasonably estimated to be payable as a result thereof (after
taking into account any available tax credits or deductions and any tax sharing
arrangements) and (b) in connection with any issuance or sale of Capital Stock,
any capital contribution or any incurrence of Indebtedness, the cash proceeds
received from such issuance, contribution or incurrence, net of reasonable and
customary attorneys’ fees, investment banking fees, accountants’ fees,
underwriting discounts and commissions and other reasonable and customary fees
and expenses actually incurred in connection therewith; provided that (x) no net
cash proceeds calculated in accordance with the foregoing realized in any fiscal
year shall constitute Net Cash Proceeds in such fiscal year until the aggregate
amount of all such net cash proceeds in such fiscal year shall exceed $10.0
million (and thereafter only net cash proceeds in excess of such amount shall
constitute Net Cash Proceeds) and (y) in any event, no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Cash Proceeds unless such
net cash proceeds shall exceed $5.0 million.

“Non-BA Lender”: a Canadian Revolving Lender that cannot or does not as a matter
of policy accept Bankers’ Acceptances.

“Non-Defaulting Lender”: each Lender other than a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Note”: as defined in Section 4.14(d).

“Notice of Security Interest in IP (Canada)”: the Notice of Security Interest in
IP executed and delivered by the Canadian Borrower, substantially in the form of
Exhibit N.

“Obligations”: without duplication, the Canadian Obligations and the U.S.
Obligations.

“Offered Loans”: as defined in Section 4.1(b)(iii).

“Other Taxes”: any and all present or future stamp or documentary Taxes or any
other excise or property Taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent”: with respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

“Participant”: as defined in Section 11.6(c)(i).

“Participant Register”: as defined in Section 11.6(c)(i).

“Payment Amount”: as defined in Section 3.11(a).

“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to Cedar Fair LP and the Lenders.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).

“Permitted Acquisition”: the acquisition by Cedar Fair LP or any other Loan
Party of all or substantially all of the assets of a Person or line of business
of a Person, or more than 50% of the Capital Stock of a Person (referred to
herein as the “Acquired Entity”); provided that (i) the Acquired Entity shall be
in a line of business consistent with the requirements of Section 8.15; (ii) the
consideration paid in connection with all such acquisitions (including all
transaction costs and all Indebtedness incurred or assumed in connection
therewith) during the term of this Agreement shall not exceed $300,000,000 in
the aggregate (plus the Net Cash Proceeds of the issuance or sale of Capital
Stock of Cedar Fair LP or, without duplication, a capital contribution to Cedar
Fair LP, received during

 

-20-



--------------------------------------------------------------------------------

such period but only to the extent that such Net Cash Proceeds are not required
to prepay Term Loans pursuant to Section 4.2(a)); provided that the aggregate
amount of Investments in connection with all such acquisitions in Persons that
do not become Subsidiary Guarantors or assets acquired in connection therewith
that are not owned by Cedar Fair LP or a Subsidiary Guarantor shall not exceed
$100,000,000; (iii)(A) Cedar Fair LP shall be in compliance with the covenants
set forth in Section 8.1, as of the most recently completed period ending prior
to such acquisition for which the financial statements required by
Section 7.1(a) and (b) were required to be delivered, after giving pro forma
effect to such acquisition and to any other event occurring during or after such
period; provided that the Administrative Agent shall have received an officer’s
certificate of Cedar Fair LP with reasonable detailed calculations of such
covenant compliance with Section 8.1 and (B) after giving pro forma effect to
such acquisition and all Indebtedness assumed, incurred or repaid in connection
therewith, the Consolidated Leverage Ratio on the date of such acquisition
(based on Consolidated EBITDA determined on a Pro Forma Basis, as set forth in
the definition of “Consolidated EBITDA”, as of the most recently ended fiscal
quarter for Cedar Fair LP for which financial statements have been delivered)
shall be at least 0.50 to 1.00 lower than the maximum permitted Consolidated
Leverage Ratio for such fiscal quarter; (iv) at the time of such acquisition
both before and after giving effect thereto, no Default or Event of Default
shall have occurred and be continuing; and (v) Cedar Fair LP shall comply, and
shall cause the Acquired Entity to comply, with the applicable provisions of
Sections 7.10 and 7.11 and the Security Documents.

“Permitted Refinancing Indebtedness”: Indebtedness of Cedar Fair LP or a
Subsidiary incurred in exchange for, or the proceeds of which are used to redeem
or refinance in whole or in part, any Indebtedness of Cedar Fair or any of its
Subsidiaries (the “Refinanced Indebtedness”); provided that:

(a) the principal amount (and accreted value, in the case of Indebtedness issued
at a discount) of the Permitted Refinancing Indebtedness does not exceed the
principal amount (and accreted value, as the case may be) of the Refinanced
Indebtedness plus the amount of accrued and unpaid interest on the Refinanced
Indebtedness, any reasonable premium paid to the holders of the Refinanced
Indebtedness and reasonable expenses incurred in connection with the incurrence
of the Permitted Refinancing Indebtedness;

(b) the obligor of Permitted Refinancing Indebtedness does not include any
Person (other than Cedar Fair LP or any Subsidiary Guarantor) that is not an
obligor of the Refinanced Indebtedness;

(c) if the Refinanced Indebtedness was subordinated in right of payment to the
Obligations then such Permitted Refinancing Indebtedness, by its terms, is
subordinate in right of payment to the Obligations;

(d) the Permitted Refinancing Indebtedness has a final stated maturity either
(a) no earlier than the Refinanced Indebtedness being repaid or amended or
(b) after the maturity date of all outstanding Term Loans at the time such
Permitted Refinancing Indebtedness is incurred;

(e) the portion, if any, of the Permitted Refinancing Indebtedness that is
scheduled to mature on or prior to the maturity date of all then outstanding
Term Loans has a Weighted Average Life to Maturity at the time such Permitted
Refinancing Indebtedness is incurred that is equal to or greater than the
Weighted Average Life to Maturity of the portion of the Refinanced Indebtedness
being repaid that is scheduled to mature on or prior to the maturity date of all
then outstanding Term Loans; and

(f) such Permitted Refinancing Indebtedness is not secured by any Liens on any
assets of Cedar Fair LP or any of its Subsidiaries other than assets that
secured the Refinanced Indebtedness.

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which any Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under

 

-21-



--------------------------------------------------------------------------------

Section 4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5)
of ERISA, but excluding, for greater certainty, Canadian Benefit Plans and
Canadian Pension Plans.

“Pledged Stock”: as defined in the Guarantee and Collateral Agreement.

“Pro Forma Basis”: as to any person, for any events as described below that
occur subsequent to the commencement of a period for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the four
consecutive fiscal quarter period ended on or before the occurrence of such
event (the “Reference Period”): (i) in making any determination of Consolidated
EBITDA, effect shall be given to any Asset Sale, Permitted Acquisition,
Restricted Payment, in each case that occurred during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.6, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8
or 8.10, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated), (ii) in making any determination on a Pro Forma
Basis, (x) all Indebtedness (including Indebtedness issued, incurred or assumed
as a result of, or to finance, any relevant transactions and for which the
financial effect is being calculated, whether incurred under this Agreement or
otherwise, but excluding normal fluctuations in revolving Indebtedness incurred
for working capital purposes, in each case not to finance any acquisition)
issued, incurred, assumed or permanently repaid during the Reference Period (or,
in the case of determinations made pursuant to the definition of the term “Pro
Forma Compliance” or pursuant to Sections 2.6, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8
or 8.10, occurring during the Reference Period or thereafter and through and
including the date upon which the respective Permitted Acquisition or relevant
transaction is consummated) shall be deemed to have been issued, incurred,
assumed or permanently repaid at the beginning of such period and (y) the
interest expense of such person attributable to interest on any Indebtedness,
for which pro forma effect is being given as provided in preceding clause (x),
bearing floating interest rates shall be computed on a pro forma basis as if the
rates that would have been in effect during the period for which pro forma
effect is being given had been actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of Cedar Fair
LP and may include adjustments to give appropriate effect to cost savings and
synergies that are directly attributable to the relevant transaction, factually
supportable and expected to have a continuing impact on the financial results of
Cedar Fair LP and its Subsidiaries. Cedar Fair LP shall deliver to the
Administrative Agent a certificate of a financial officer of Cedar Fair LP
setting forth calculations of any such pro forma adjustments supporting them in
reasonable detail; provided that no adjustments for synergies or cost savings
shall be made with respect to such relevant transaction after the end of the
first four consecutive fiscal quarters ended following such transaction.

“Pro Forma Compliance”: at any date of determination, that Cedar Fair LP and its
Subsidiaries shall be in compliance, on a Pro Forma Basis after giving effect on
a Pro Forma Basis to the relevant transactions (including the assumption,
issuance, incurrence and permanent repayment of Indebtedness), with the
financial condition covenants pursuant to Section 8.1 recomputed as at the last
day of the most recently ended fiscal quarter of Cedar Fair LP and its
Subsidiaries for which the financial statements and certificates required
pursuant to Section 7.1 have been or were required to have been delivered
(provided, that prior to delivery of financial statements for the first full
fiscal quarter ended after the Closing Date, such covenant shall be deemed to
have applied to Cedar Fair LP’s most recently completed fiscal quarter).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: collectively, any U.S. Property, any Canadian Property and any other
right or interest in or to property of any kind whatsoever whether now owned or
hereafter acquired, whether real, personal or mixed and whether tangible or
intangible, including, without limitation, Capital Stock.

“Proposed Discounted Prepayment Amount”: as defined in Section 4.1(b)(ii).

 

-22-



--------------------------------------------------------------------------------

“Qualified Counterparty”: (a) with respect to the ISDA Master Agreement,
together with the related schedules and confirmations, entered into between
KeyBank National Association and the U.S. Borrower on June 23, 2006, KeyBank
National Association, and (b) with respect to any other Specified Agreement, any
counterparty thereto that, at the time such Specified Agreement was entered
into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate of an
Agent; provided that, in the event a counterparty to a Specified Agreement at
the time such Specified Agreement was entered into was a Qualified Counterparty,
such counterparty shall constitute a Qualified Counterparty hereunder and under
the other Loan Documents.

“Qualifying Lender”: as defined in Section 4.1(b)(iv).

“Qualifying Loans”: as defined in Section 4.1(b)(iv).

“Qualifying Senior Secured Debt”: any senior secured Indebtedness of Cedar Fair
LP or any Subsidiary Guarantor, no part of the principal of which is required to
be paid (whether by way of mandatory sinking fund, mandatory redemption,
mandatory prepayment or otherwise), prior to the date that is six months after
the final maturity of the Term Loans outstanding on the date on which such
Indebtedness is incurred (it being understood that any required offer to
purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and which is subject to either
(i) the terms of the First Lien Intercreditor Agreement as “Additional First
Lien Obligations” or (ii) the terms of the Second Lien Intercreditor Agreement
as second lien obligations and, in each case, the terms and conditions of which
are otherwise reasonably satisfactory to the Administrative Agent.

“Qualifying Senior Unsecured Debt”: any senior unsecured Indebtedness of Cedar
Fair LP or any Subsidiary Guarantor, no part of the principal of which is
required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise), prior to the date that is six
months after the final maturity of the Term Loans outstanding on the date on
which such Indebtedness is incurred (it being understood that any required offer
to purchase such Indebtedness as a result of a change of control or asset sale
shall not violate the foregoing restriction) and the terms and conditions of
which are otherwise reasonably satisfactory to the Administrative Agent.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Period”: as defined in the definition of “Pro Forma Basis”.

“Refinanced Indebtedness”: as defined in the definition of “Permitted
Refinancing Indebtedness”.

“Refinancing”: the repayment in full or deemed repayment in full, as the case
may be, of the Existing Credit Agreement and the termination of all commitments
under the Existing Credit Agreement with the proceeds of the U.S. Term Loans and
the Senior Notes.

“Refinancing Effective Date”: as defined in Section 2.4(a).

“Refinancing Term Facility”: as defined in the definition of “Facility”.

“Refinancing Term Lender”: as defined in Section 2.4(b).

“Refinancing Term Loan Amendment”: as defined in Section 2.4(c).

“Refinancing Term Loans”: as defined in Section 2.4(a).

“Register”: as defined in Section 11.6(b)(iv).

“Regulation U”: Regulation U of the Board as in effect from time to time.

 

-23-



--------------------------------------------------------------------------------

“Reimbursement Obligation”: the obligation of the Borrowers to reimburse any
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or the Revolving Loans pursuant to
Section 4.2(c) as a result of the delivery of a Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which Cedar
Fair LP has delivered a Reinvestment Notice; provided that no Reinvestment
Notice may be delivered in respect of an Asset Sale made in reliance on
Section 8.5(g).

“Reinvestment Notice”: a written notice executed by a Responsible Officer and
delivered to the Administrative Agent stating that no Event of Default has
occurred and is continuing and that Cedar Fair LP (directly or indirectly
through a Subsidiary) intends and expects to use all or a specified portion of
the Net Cash Proceeds of an Asset Sale (other than an Asset Sale made in
reliance on Section 8.5(g)) or Recovery Event to acquire or repair fixed or
capital assets useful in its business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair fixed or capital
assets useful in Cedar Fair LP’s or its Subsidiaries’ business.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 180 days after the receipt by Cedar Fair LP
(directly or indirectly through a Subsidiary) of proceeds relating to such
Reinvestment Event (or the 180th day after the last day of such 180 period if
the acquisition or repair of the applicable fixed or capital assets is a project
authorized by the board of directors of Cedar Fair LP prior to such date and
Cedar Fair LP or any of its Subsidiaries has entered into a contract to complete
such project) and (b) the date on which Cedar Fair LP shall have determined not
to, or shall have otherwise ceased to, acquire or repair fixed or capital assets
useful in Cedar Fair LP’s business with all or any portion of the relevant
Reinvestment Deferred Amount.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Revolving Commitments”: as defined in Section 3.15(a).

“Replacement Revolving Facility Amendment”: as defined in Section 3.15(c).

“Replacement Revolving Facility Effective Date”: as defined in Section 3.15(a).

“Replacement Revolving Lender”: as defined in Section 3.15(b).

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsection .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the Non-Defaulting Lenders holding more than
50% of the sum of (a) the aggregate Term Commitments then in effect or, if the
Term Commitments have been fully utilized or terminated, the aggregate unpaid
principal amount of the Term Loans then outstanding and (b) the aggregate
Revolving Commitments then in effect or, if the Revolving Commitments have been
terminated, the aggregate Revolving Extensions of Credit then outstanding;
provided that in the case of any Revolving Extensions of Credit made in Canadian
Dollars, such amounts shall be valued at the Dollar Equivalent of such Canadian
Dollars as of the relevant date of determination for purposes of this
definition; provided further that the Loans, participations in L/C Obligations
and unused Revolving Commitments held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

 

-24-



--------------------------------------------------------------------------------

“Requirement of Law”: as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president or chief financial
officer of Cedar Fair LP, but in any event, with respect to financial matters,
the chief financial officer of Cedar Fair LP.

“Restricted Payments”: as defined in Section 8.6.

“Reuters Screen CDOR Page”: the display designated as page CDOR on the Reuters
Monitor Money Rates Service or such other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for Bankers’ Acceptances accepted by leading Canadian banks.

“Revolving Commitment Period”: in the case of the U.S. Revolving Commitments or
Canadian Revolving Commitments, the period from and including the Closing Date
to the latest Revolving Termination Date for any U.S. Revolving Commitments or
Canadian Revolving Commitments, as applicable.

“Revolving Commitments”: collectively, the U.S. Revolving Commitments and the
Canadian Revolving Commitments.

“Revolving Credit Facilities”: collectively, the U.S. Revolving Facility and the
Canadian Revolving Facility.

“Revolving Credit Percentage”: a Lender’s Canadian Revolving Credit Percentage
or U.S. Revolving Credit Percentage, as the context requires.

“Revolving Extensions of Credit”: at any time, the aggregate U.S. Revolving
Extensions of Credit and Canadian Revolving Extensions of Credit.

“Revolving Lender”: each U.S. Revolving Lender and Canadian Revolving Lender.

“Revolving Loans”: collectively, the U.S. Revolving Loans and the Canadian
Revolving Loans.

“Revolving Note”: as defined in Section 4.14(d).

“Revolving Termination Date”: (i) with respect to the U.S. Revolving Commitments
and Canadian Revolving Commitments in effect on the Closing Date, the Initial
Revolving Termination Date and (ii) with respect to the Replacement Revolving
Commitments, the date specified in the applicable Replacement Revolving Facility
Amendment.

“Schedule I Lender”: any Lender named on Schedule I to the Bank Act (Canada).

“Schedule II Lender”: any Lender named on Schedule II or Schedule III to the
Bank Act (Canada).

“Schedule II Reference Lenders”: National City (Canadian Branch of National City
Bank) and Fifth Third Bank.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Collateral Agent”: the collateral agent identified in the Second
Lien Intercreditor Agreement.

 

-25-



--------------------------------------------------------------------------------

“Second Lien Intercreditor Agreement”: an agreement, by and among the Collateral
Agent, the Additional First Lien Collateral Agent, if any, the Second Lien
Collateral Agent and the authorized representatives from time to time party
thereto, in form and substance customary and reasonably satisfactory to the
Collateral Agent and in any case, on terms no less favorable to the Lenders than
the First Lien Intercreditor Agreement.

“Secured Parties”: the U.S. Secured Parties and the Canadian Secured Parties.

“Security Agreement (Canada)”: the Security Agreement executed and delivered by
the Canadian Borrower, substantially in the form of Exhibit M.

“Security Documents”: the collective reference to the U.S. Security Documents,
the Canadian Security Documents, the Mortgages, and all other security documents
hereafter delivered to the Collateral Agent granting or perfecting a Lien on any
Property of any Person to secure the obligations and liabilities of any Loan
Party under the Loan Documents (including, without limitation, all financing
statements filed in connection therewith, any intellectual property security
agreements, blocked account agreements or control agreements that may be
required to be delivered pursuant to this Agreement or any other Loan Document,
and all other security documents hereafter delivered to the Collateral Agent
granting or perfecting a Lien on any Property of any Person to secure the
obligations and liabilities of any Loan Party under any Loan Document), any such
document, agreement or instrument is amended, supplemented, replaced or
otherwise modified from time to time.

“Senior Notes”: 9.125% Senior Unsecured Notes due 2018 pursuant to an Indenture
dated as of July 29, 2010, by and among the Borrowers, the guarantors signatory
thereto and The Bank of New York Mellon, as trustee.

“Senior Secured Leverage Ratio”: on any date, the ratio of (a) Total First Lien
Senior Secured Debt as of the last day of such period most recently ended as of
such date to (b) Consolidated EBITDA for such period most recently ended as of
such date, all determined on a consolidated basis in accordance with GAAP;
provided that the Senior Secured Leverage Ratio shall be determined for such
period on a Pro Forma Basis.

“Series”: as defined in Section 2.4(b).

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the “present fair saleable
value” of the assets of such Person will, as of such date, be greater than the
amount that will be required to pay the liability of such Person on its debts as
such debts become absolute and matured, (c) such Person will not have, as of
such date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Specified Agreement”: as defined in the Guarantee and Collateral Agreement.

“Specified Hedge Agreement”: (a) the ISDA Master Agreement, together with the
related schedules and confirmations, entered into between KeyBank National
Association and the U.S. Borrower on June 23, 2006, and (b) any Hedge Agreement
(i) entered into after the Closing Date by (A) any Loan Party and (B) any
Qualified Counterparty, as counterparty and (ii) that has been designated by
such Qualified Counterparty and any Loan Party, by notice to the Administrative
Agent, as a Specified Hedge Agreement provided, that any release of Collateral
or Subsidiary Guarantors effected in the manner permitted by this Agreement
shall not require the consent of holders of

 

-26-



--------------------------------------------------------------------------------

obligations under Specified Hedge Agreements. The designation of any Hedge
Agreement as a Specified Hedge Agreement shall not create in favor of any
Qualified Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement except as provided in
Section 11.14.

“Statutory Prior Claims”: claims for vacation pay, worker’s compensation,
unemployment insurance, pension plan contributions, employee or non-resident
withholding tax source deductions, unremitted goods and services or sales taxes,
realty taxes (including utility charges which are collectible like realty
taxes), customs duties or similar statutory obligations secured by a Lien on any
Group Member’s assets.

“Subject Fiscal Year”: as defined in Section 4.2(d).

“Subordinated Debt”: any unsecured Indebtedness of Cedar Fair LP, no part of the
principal of which is required to be paid (whether by way of mandatory sinking
fund, mandatory redemption, mandatory prepayment or otherwise), prior to the
date that is six months after the final maturity of the Term Loans (it being
understood that any required offer to purchase such Indebtedness as a result of
a change of control or asset sale shall not violate the foregoing restriction)
and the terms and conditions of which (including subordination provisions
consistent with those prevailing in debt capital markets of the United States)
are otherwise satisfactory to the Administrative Agent.

“Subordinated Debt Indenture”: the indenture pursuant to which any Subordinated
Debt is issued.

“Subordinated Intercompany Note”: as defined in the Guarantee and Collateral
Agreement.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Cedar Fair LP.

“Subsidiary Guarantor”: each wholly-owned U.S. or Canadian Subsidiary of Cedar
Fair LP, other than any Excluded Foreign Subsidiary and any Subsidiary that is
not a Material Subsidiary (provided that the aggregate assets of all such
Subsidiaries that are not Material Subsidiaries and are not Subsidiary
Guarantors shall not exceed ten percent (10%) of the consolidated assets of
Cedar Fair LP and shall not represent more than ten percent (10%) of
Consolidated EBITDA in any fiscal year) and any other Subsidiary that, at the
option of the U.S. Borrower, issues a guarantee of the Obligations after the
Closing Date.

“Successor”: as defined in Section 8.4(c).

“Swing Line Lender”: each of the U.S. Swing Line Lender and the Canadian Swing
Line Lender.

“Swing Line Loan Maturity Date”: with respect to any Swing Line Loan, the
earlier of (a) the date that is agreed to by the applicable Swing Line Lender
and the applicable Borrower with respect to such Swing Line Loan, but in no
event later than fifteen (15) days after the date such Swing Line Loan is made,
and (b) the Revolving Termination Date for the applicable Revolving Credit
Facility.

“Swing Line Loans”: collectively, the U.S. Swing Line Loans and the Canadian
Swing Line Loans.

“Swing Line Sub Commitment”: (i) as to any U.S. Swing Line Lender, its U.S.
Swing Line Sub Commitment and (ii) as to any Canadian Swing Line Lender, its
Canadian Swing Line Sub Commitment.

“Taxes”: as defined in Section 4.10(a).

 

-27-



--------------------------------------------------------------------------------

“Term Commitments”: the U.S. Term Commitments, any Additional U.S. Term-1
Commitment and any Incremental Term Commitment.

“Term Lender”: each U.S. Term Lender, each U.S. Term-1 Lender, each Incremental
Term Lender, each Refinancing Term Lender and each Extending Term Lender.

“Term Loan Extension Amendment”: as defined in Section 2.5(c).

“Term Loans”: collectively, each U.S. Term Loan, each U.S. Term-1 Loan, each
Incremental Term Loan, each Extended Term Loan and each Refinancing Term Loan.

“Term Note”: as defined in Section 4.14(d).

“Title Policy”: with respect to each Mortgage, a policy of title insurance (or
marked up title insurance commitment having the effect of a policy of title
insurance) insuring the Lien of such Mortgage as a valid first mortgage Lien on
the Mortgaged Property and fixtures described therein, free and clear of all
Liens other than Liens permitted pursuant to clauses (a), (b), (e), (h), (i),
(k) and (m) of Section 8.3, in an amount not in excess of the fair market value
of such Mortgaged Property and fixtures as determined by Cedar Fair LP in good
faith as reasonably acceptable to the Collateral Agent, provided that the total
value of all Title Policies, in the aggregate, shall not exceed the total amount
of the Obligations.

“Total First Lien Senior Secured Debt” at any date shall mean the aggregate
principal amount of Consolidated Total Debt of Cedar Fair LP and its
Subsidiaries outstanding at such date that consists of, without duplication,
(i) Capital Lease Obligations and (ii) other Indebtedness of the type described
in clauses (a) through (e), inclusive, of the definition of such term (other
than Indebtedness in respect of the Revolving Loans) that in each case is then
secured by Liens on property or assets of Cedar Fair LP or its Subsidiaries
(other than (x) property or assets held in a defeasance or similar trust or
arrangement for the benefit of the Indebtedness secured thereby and (y) Liens
that are expressly subordinated to the Liens securing the Obligations).

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan, a Canadian Prime Rate
Loan, a BA Loan or a Eurodollar Loan.

“United States”: the United States of America.

“U.S. Borrower”: as defined in the preamble hereto.

“U.S. Co-Borrower”: as defined in the preamble to this Agreement.

“U.S. Facilities”: collectively, the U.S. Term Facility, the U.S. Term-1
Facility, the U.S. Revolving Facility, any Incremental Term Facility, any
Extended Term Facility and any Refinancing Term Facility.

“U.S. Issuing Lender”: JPMorgan Chase Bank, N.A., or any other U.S. Revolving
Lender from time to time designated by Cedar Fair LP as the U.S. Issuing Lender
with the consent of such U.S. Revolving Lender and the Administrative Agent.

“U.S. L/C Obligations”: at any time, an amount equal to the sum of (a) the then
aggregate undrawn and unexpired amount of the then outstanding U.S. Letters of
Credit and (b) the aggregate amount of drawings under the U.S. Letters of Credit
that have not then been reimbursed pursuant to Section 3.11.

“U.S. L/C Participants”: with respect to any U.S. Letter of Credit, the
collective reference to the U.S. Revolving Lenders other than the U.S. Issuing
Lender that issued such U.S. Letter of Credit.

“U.S. L/C Sub Commitment”: $30,000,000.

 

-28-



--------------------------------------------------------------------------------

“U.S. Lenders”: each of the U.S. Revolving Lenders, the U.S. Term Lenders, the
U.S. Term-1 Lenders and any Lender with an Incremental Term Loan, Extended Term
Loan or Refinancing Term Loan.

“U.S. Letters of Credit”: as defined in Section 3.7(a).

“U.S. Loans”: each of the U.S. Revolving Loans, the U.S. Term Loans, the U.S.
Term-1 Loans, any Incremental Term Loans and any Extended Term Loans or
Refinancing Term Loans.

“U.S. Obligations”: the obligations of the U.S. Borrower and U.S. Co-Borrower to
pay the unpaid principal of and interest on (including, without limitation,
interest accruing after the maturity of the U.S. Loans and U.S. Reimbursement
Obligations (and the Canadian Revolving Loans made to the U.S. Borrower and
Canadian Reimbursement Obligations of the U.S. Borrower) and interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, relating to the U.S. Borrower or
the U.S. Co-Borrower, whether or not a claim for post filing or post petition
interest is allowed in such proceeding) the U.S. Loans, the U.S. Reimbursement
Obligations (and the Canadian Revolving Loans made to the U.S. Borrower and
Canadian Reimbursement Obligations of the U.S. Borrower) and all other
obligations and liabilities of the U.S. Borrower or the U.S. Co-Borrower to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the U.S.
Letters of Credit or any other document made, delivered or given in connection
herewith or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including, without limitation,
all fees, charges and disbursements of counsel to the co-lead arrangers and
bookrunners, to the Agents or to any Lender that are required to be paid by the
U.S. Borrower or the U.S. Co-Borrower pursuant hereto or thereto) or otherwise.

“U.S. Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, in each case
as and while located in the United States, including, without limitation, the
Capital Stock of any Person formed and existing under the laws of the United
States or any State or subdivision thereof.

“U.S. Refunded Swing Line Loans”: as defined in Section 3.4(b).

“U.S. Refunding Date”: as defined in Section 3.4(c).

“U.S. Reimbursement Obligations”: the Reimbursement Obligations owing by the
U.S. Borrower.

“U.S. Revolving Commitment”: as to any U.S. Revolving Lender, the obligation of
such Lender, if any, to make U.S. Revolving Loans and participate in U.S. Swing
Line Loans and U.S. Letters of Credit, in an aggregate principal and/or face
amount not to exceed the amount set forth under the heading “U.S. Revolving
Commitment” under such Lender’s name on (i) on Schedule 1.2 or (ii) as the case
may be, in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof (including pursuant to Section 2.6). The aggregate amount of U.S.
Revolving Commitments as of the Closing Date is Two Hundred Forty Five Million
Dollars ($245,000,000). For the avoidance of doubt, all Replacement Revolving
Commitments in favor of the U.S. Borrower (and not in favor of both the U.S.
Borrower and the Canadian Borrower) shall constitute “U.S. Revolving
Commitments” for all purposes of this Agreement.

“U.S. Revolving Credit Percentage”: as to any U.S. Revolving Lender at any time,
the percentage which such Lender’s U.S. Revolving Commitment then constitutes of
the aggregate U.S. Revolving Commitments (or, at any time after the U.S.
Revolving Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s U.S. Revolving Extensions of Credit then
outstanding constitutes of the amount of the aggregate U.S. Revolving Extensions
of Credit then outstanding); provided that in the case of Section 4.16 when a
Defaulting Lender shall exist, “U.S. Revolving Credit Percentage” shall mean the
percentage of the total U.S. Revolving Commitments (disregarding any Defaulting
Lender’s U.S. Revolving Commitment) represented by such Lender’s U.S. Revolving
Commitment.

 

-29-



--------------------------------------------------------------------------------

“U.S. Revolving Extensions of Credit”: as to any U.S. Revolving Lender at any
time, an amount equal to the sum of (a) the aggregate principal amount of all
U.S. Revolving Loans made by such Lender then outstanding, (b) such Lender’s
U.S. Revolving Credit Percentage of the U.S. L/C Obligations then outstanding
and (c) such Lender’s U.S. Revolving Credit Percentage of the U.S. Swing Line
Loans then outstanding.

“U.S. Revolving Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“U.S. Revolving Lender”: each Lender that has a U.S. Revolving Commitment or
that is the holder of U.S. Revolving Loans, including institutions that, in
separate capacities, serve as the U.S. Issuing Lender.

“U.S. Revolving Loans”: as defined in Section 3.1(a).

“U.S. Secured Parties”: the collective reference to the Lenders under the U.S.
Facilities, the Agents, the Qualified Counterparties under Specified Agreements
entered into by the U.S. Borrower, the U.S. Co-Borrower or any Subsidiary
Guarantor, the U.S. Issuing Lenders and the U.S. Swing Line Lenders.

“U.S. Security Documents”: collectively, (a) the Guarantee and Collateral
Agreement, (b) all other documents delivered to the Collateral Agent granting or
perfecting a Lien on U.S. Property of any Person, including, without limitation,
all financing statements filed in connection therewith, any intellectual
property security agreements, blocked account agreements or control agreements
that may be required to be delivered pursuant to this Agreement or any other
Loan Document with respect to such U.S. Property, and all other security
documents hereafter delivered to the Collateral Agent granting or perfecting a
Lien on such U.S. Property of any Person to secure the obligations and
liabilities of any Loan Party under any Loan Document and (c) to the extent such
agreements become effective, the First Lien Intercreditor Agreement and the
Second Lien Intercreditor Agreement.

“U.S. Swing Line Lender”: JPMorgan Chase Bank, N.A., and each other Lender that
has a U.S. Swing Line Sub Commitment or that is a holder of U.S. Swing Line
Loans; provided, that there shall be no more than one U.S. Swing Line Lender at
any time.

“U.S. Swing Line Loans”: as defined in Section 3.3(a)

“U.S. Swing Line Participation Amount”: as defined in Section 3.4(c).

“U.S. Swing Line Sub Commitment”: the obligation of the U.S. Swing Line Lender
to make U.S. Swing Line Loans pursuant to Section 3.4 in an aggregate principal
amount at any one time outstanding not to exceed Thirty Million Dollars
($30,000,000).

“U.S. Term Commitment”: as to any U.S. Term Lender, the obligation of such
Lender, if any, to make a U.S. Term Loan in an aggregate principal amount not to
exceed the amount set forth (i) under the heading “U.S. Term Commitment”
opposite such Lender’s name on Schedule 1.2 or (ii) in the Assignment and
Assumption pursuant to which such Lender became a party hereto, as the same may
be changed from time to time pursuant to the terms hereof. The aggregate amount
of U.S. Term Commitments as of the Closing Date is One Billion One Hundred
Seventy-Five Million Dollars ($1,175,000,000).

“U.S. Term Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“U.S. Term Lender”: each Lender that has a U.S. Term Commitment or that is the
holder of U.S. Term Loans.

“U.S. Term Loans”: as defined in Section 2.1(a).

“U.S. Term-1 Facility”: as defined in the definition of “Facility” in this
Section 1.1.

“U.S. Term-1 Facility Maturity Date”: as defined in Section 2.3(a).

 

-30-



--------------------------------------------------------------------------------

“U.S. Term-1 Lender”: each Lender that has an Additional U.S. Term-1 Commitment
or that is the holder of U.S. Term-1 Loans.

“U.S. Term-1 Loans”: as defined in Section 2.1(b).

“USA Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001).

“Weighted Average Life to Maturity”: when applied to any Indebtedness at any
date, the number of years obtained by dividing (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payment of principal, including
payment at final maturity, in respect thereof by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment by (2) the then outstanding principal amount of such
Indebtedness.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Yield”: for any Term Loan on any date on which any “Yield” is required to be
calculated hereunder will be the internal rate of return on such Term Loan
determined by the Administrative Agent in consultation with the U.S. Borrower
utilizing (a) the greater of (i) if applicable, any “LIBOR floor” applicable to
such Term Loan on such date and (ii) the forward LIBOR curve (calculated on a
quarterly basis) as calculated by the Administrative Agent in accordance with
its customary practice during the period from such date to the earlier of
(x) the date that is four years following such date and (y) the maturity date of
such Term Loan; (b) the Applicable Margin for such Term Loan on such date (other
than any component thereof in the form of a “LIBOR floor” which shall be
determined pursuant to clause (a) above); and (c) the issue price of such Term
Loan (after giving effect to any original issue discount or upfront fees paid to
the market in respect of such Term Loan calculated based on an assumed four year
average life to maturity).

1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to agreements or other
Contractual Obligations shall, unless otherwise specified, be deemed to refer to
such agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder).

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-31-



--------------------------------------------------------------------------------

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either Cedar Fair LP notifies the Administrative Agent that it requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, or if the Administrative Agent notifies Cedar Fair
LP that the Required Lenders request an amendment to any provision hereof for
such purpose, regardless of whether any such notice is given before or after
such change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

(f) Unless the context requires otherwise, for purposes of interpreting the
definitions herein and the provisions of Sections 7, 8 and 9, references to
amounts denominated in Dollars shall be deemed to refer to the aggregate of, to
the extent applicable to Cedar Fair LP and/or its Subsidiaries in question,
(i) Dollars, (ii) the Dollar Equivalent of Canadian Dollars and (iii) the
equivalent in Dollars of other foreign currencies.

1.3. Joint and Several Liability of Borrowers for Term Loans. All Term Loans
made hereunder are made to or for the mutual benefit, directly and indirectly,
of the Borrowers, collectively, and in consideration of the agreement of each
Borrower to accept joint and several liability for the Obligations with respect
to the Term Loans. Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several and direct and primary liability for the full payment when due and
performance of all Obligations in respect of the Term Loans and each such
Borrower agrees that such liability is independent of the duties, obligations
and liabilities of each of the joint and several Borrowers. In furtherance of
the foregoing, each of the Borrowers, jointly and severally, absolutely and
unconditionally guarantees to the Administrative Agent, the Collateral Agent,
the Lenders and the other Secured Parties the full payment and performance when
due of all the Obligations in respect of the Term Loans.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1. Term Commitments.

(a) Subject to the terms and conditions hereof, each U.S. Term Lender severally
agrees to make a term loan to the Borrowers in Dollars (each, a “U.S. Term
Loan”) on the Closing Date in an amount not to exceed the amount of the U.S.
Term Commitment of such Lender. The U.S. Term Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the U.S. Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.
Amounts repaid under the U.S. Term Facility may not be reborrowed.

(b)(i) The Additional U.S. Term-1 Lender agrees to make a term loan to the
Borrowers in Dollars (a “U.S. Term-1 Loan”) on the Amendment No. 1 Effective
Date in an amount not to exceed the amount of the Additional U.S. Term-1
Commitment and (ii) each Converted U.S. Term Loan of each Amendment No. 1
Consenting Lender shall be converted into a U.S. Term-1 Loan of such Lender
effective as of the Amendment No. 1 Effective Date in a principal amount equal
to the principal amount of such Lender’s Converted U.S. Term Loan immediately
prior to such conversion. For the avoidance of doubt, such conversion shall not
constitute a novation of any interest owing to any Amendment No. 1 Consenting
Lender and each Amendment No. 1 Consenting Lender shall continue to be entitled
to receive all accrued and unpaid interest owing to it from the Borrowers
through but not including the Amendment No. 1 Effective Date with respect to its
Converted U.S. Term Loan. The U.S. Term-1 Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the U.S. Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.
Amounts repaid under the U.S. Term-1 Facility may not be reborrowed.

2.2. Procedure for Term Loan Borrowing.

(a) The Borrowers shall give the Administrative Agent irrevocable notice (which
notice must be received by the Administrative Agent prior to 10:00 A.M., New
York City time, one Business Day

 

-32-



--------------------------------------------------------------------------------

prior to the anticipated Closing Date) requesting that the U.S. Term Lenders
make U.S. Term Loans on the Closing Date and specifying the amount to be
borrowed. Upon receipt of such notice the Administrative Agent shall promptly
notify each U.S. Term Lender thereof.

(b) Not later than 1:00 P.M., New York City time, on the Closing Date, each U.S.
Term Lender shall make available to the Administrative Agent at the Funding
Office an amount in immediately available funds equal to the U.S. Term Loan or
U.S. Term Loans to be made by such U.S. Term Lender. The Administrative Agent
shall credit the account of the Borrowers on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the U.S. Term Lenders in immediately available funds.

(c) The procedures for the funding of Refinancing Term Loans shall be as set
forth in the applicable Refinancing Term Loan Amendment and the procedures for
the funding of Incremental Term Loans shall be as set forth in the applicable
Incremental Amendment.

(d) Not later than 1:00 P.M., New York City time, on the Amendment No. 1
Effective Date, the Additional U.S. Term-1 Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the U.S. Term-1 Loan to be made by such Additional U.S. Term-1
Lender pursuant to its Additional Term-1 Loan Commitment. The Administrative
Agent shall credit the account of the Borrowers on the books of such office of
the Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Additional U.S. Term-1 Lender in immediately
available funds

2.3. Repayment of U.S. Term-1 Loans.

(a) The U.S. Term-1 Loans shall mature in 28 consecutive installments,
commencing on March 31, 2011, each of which shall be in an aggregate amount
equal to the amount set forth below opposite such installment, with the
remaining balance to be repaid on December 15, 2017 (the “U.S. Term-1 Facility
Maturity Date”) (each such scheduled repayment reduced on a pro rata basis to
the extent any U.S. Term-1 Loans are converted to Extended Term Loans):

 

INSTALLMENT

   PRINCIPAL AMOUNT

March 31, 2011

   $2,950,000

June 30, 2011

   $2,950,000

September 30, 2011

   $2,950,000

December 31, 2011

   $2,950,000

March 31, 2012

   $2,950,000

June 30, 2012

   $2,950,000

September 30, 2012

   $2,950,000

December 31, 2012

   $2,950,000

March 31, 2013

   $2,950,000

June 30, 2013

   $2,950,000

September 30, 2013

   $2,950,000

December 31, 2013

   $2,950,000

March 31, 2014

   $2,950,000

June 30, 2014

   $2,950,000

September 30, 2014

   $2,950,000

December 31, 2014

   $2,950,000

March 31, 2015

   $2,950,000

June 30, 2015

   $2,950,000

September 30, 2015

   $2,950,000

December 31, 2015

   $2,950,000

March 31, 2016

   $2,950,000

June 30, 2016

   $2,950,000

 

-33-



--------------------------------------------------------------------------------

INSTALLMENT

   PRINCIPAL AMOUNT

September 30, 2016

   $2,950,000

December 31, 2016

   $2,950,000

March 31, 2017

   $2,950,000

June 30, 2017

   $2,950,000

September 30, 2017

   $2,950,000

U.S. Term-1 Facility Maturity Date

   Entire remaining principal
amount of U.S.
Term-1 Loans

(b) The Refinancing Term Loans of any Series shall mature as provided in the
applicable Refinancing Term Loan Amendment.

(c) The Extended Term Loans of any Extension Series shall mature as provided in
the applicable Extended Term Loan Amendment.

(d) The Incremental Term Loans of any Incremental Series shall mature as
provided in the applicable Incremental Amendment.

2.4. Refinancing Term Loans.

(a) The Borrowers may by written notice to Administrative Agent elect to request
the establishment of one or more additional tranches of term loans denominated
in Dollars under this Agreement (“Refinancing Term Loans”) to refinance
outstanding U.S. Term-1 Loans. Each such notice shall specify the date (each, a
“Refinancing Effective Date”) on which the Borrowers propose that the
Refinancing Term Loans shall be made, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the
Administrative Agent; provided that:

(i) before and after giving effect to the borrowing of such Refinancing Term
Loans on the Refinancing Effective Date each of the conditions set forth in
Section 6.2 shall be satisfied;

(ii) such Refinancing Term Loans shall mature no earlier than, and the Weighted
Average Life to Maturity of such Refinancing Term Loans shall not be shorter
than the then remaining Weighted Average Life to Maturity of the U.S. Term-1
Loans at the time of such refinancing (or if longer, shall have a minimum
Weighted Average Life to Maturity required pursuant to any previously
established Refinancing Term Loan Amendment or Term Loan Extension Amendment);

(iii) all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees and interest rates
which shall be as agreed between the applicable Borrower and the Lenders
providing such Refinancing Term Loans) shall be substantially identical to, or
less favorable to the Lenders providing such Refinancing Term Loans than, those
applicable to the then outstanding Term Loans except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans and Revolving Commitments in effect on the
Refinancing Effective Date immediately prior to the borrowing of such
Refinancing Term Loans;

(iv) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Refinancing Term Loans are provided with the benefit of the applicable Security
Documents and shall deliver such other documents, certificates and opinions of
counsel in connection therewith as may be requested by the Collateral Agent; and

(v) the Net Cash Proceeds of the Refinancing Term Loans shall be applied to the
repayment of the then outstanding U.S. Term-1 Loans in accordance with
Section 4.2(b).

 

-34-



--------------------------------------------------------------------------------

(b) The Borrowers may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 11.6 to provide all or a portion of the
Refinancing Term Loans (a “Refinancing Term Lender”); provided that any Lender
offered or approached to provide all or a portion of the Refinancing Term Loans
may elect or decline, in its sole discretion, to provide a Refinancing Term
Loan. Any Refinancing Term Loans made on any Refinancing Effective Date shall be
designated a series (a “Series”) of Refinancing Term Loans for all purposes of
this Agreement; provided that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Term Loan Amendment, be designated as an
increase in any previously established Series of Refinancing Term Loans made to
the Borrowers.

(c) The Refinancing Term Loans shall be established pursuant to an amendment to
this Agreement among the Borrowers, the Administrative Agent and the Refinancing
Term Lenders providing such Refinancing Term Loans (a “Refinancing Term Loan
Amendment”) which shall be consistent with the provisions set forth in paragraph
(a) above (which shall not require the consent of any other Lender). Each
Refinancing Term Loan Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

2.5. Extended Term Loans.

(a) The Borrowers may at any time and from time to time request that all or a
portion of the Term Loans under any Facility (an “Existing Term Loan Facility”)
be converted to extend the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so converted, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.5. In order to
establish any Extended Term Loans, the Borrowers shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Facility) (an “Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established which shall be identical to the Term Loans under the Existing Term
Loan Facility from which such Extended Term Loans are to be converted except
that:

(i) all or any of the scheduled amortization payments of principal of the
Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Facility to the extent provided in the applicable Term Loan Extension Amendment;

(ii) the interest margins with respect to the Extended Term Loans may be
different than the interest margins for the Term Loans of such Existing Term
Loan Facility and upfront fees may be paid to the Extending Term Lenders, in
each case, to the extent provided in the applicable Term Loan Extension
Amendment;

(iii) the Term Loan Extension Amendment may provide for other covenants and
terms that apply solely to any period after the latest final maturity of the
Term Loans and Revolving Commitments in effect on the effective date of the Term
Loan Extension Amendment immediately prior to the establishment of such Extended
Term Loans; and

(iv) no Extended Term Loans may be optionally prepaid prior to the date on which
the Term Loans under the Existing Term Loan Facility from which they were
converted are repaid in full unless such optional prepayment is accompanied by a
pro rata optional prepayment of the Term Loans under such Existing Term Loan
Facility.

Any Extended Term Loans converted pursuant to any Extension Request shall be
designated a series (an “Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans converted from
an Existing Term Loan Facility may, to the extent provided in the applicable
Term Loan Extension Amendment, be designated as an increase in any previously
established Extension Series with respect to such Existing Term Loan Facility.

 

-35-



--------------------------------------------------------------------------------

(b) The Borrowers shall provide the applicable Extension Request at least five
(5) Business Days prior to the date on which Lenders under the Existing Term
Loan Facility are requested to respond. No Lender shall have any obligation to
agree to have any of its Term Loans of any Existing Term Loan Facility converted
into Extended Term Loans pursuant to any Extension Request. Any Lender (an
“Extending Term Lender”) wishing to have all or a portion of its Term Loans
under the Existing Term Loan Facility subject to such Extension Request
converted into Extended Term Loans shall notify the Administrative Agent (an
“Extension Election”) on or prior to the date specified in such Extension
Request of the amount of its Term Loans under the Existing Term Loan Facility
which it has elected to request be converted into Extended Term Loans (subject
to any minimum denomination requirements reasonably imposed by the
Administrative Agent). In the event that the aggregate amount of Term Loans
under the Existing Term Loan Facility subject to Extension Elections exceeds the
amount of Extended Term Loans requested pursuant to the Extension Request, Term
Loans subject to Extension Elections shall be converted to Extended Term Loans
on a pro rata basis based on the amount of Term Loans included in each such
Extension Election.

(c) Extended Term Loans shall be established pursuant to an amendment (a “Term
Loan Extension Amendment”) to this Agreement among the Borrowers, the
Administrative Agent and each Extending Term Lender providing an Extended Term
Loan thereunder which shall be consistent with the provisions set forth in
paragraph (a) above (but which shall not require the consent of any other
Lender). Each Term Loan Extension Amendment shall be binding on the Lenders, the
Loan Parties and the other parties hereto. In connection with any Term Loan
Extension Amendment, the Loan Parties and the Collateral Agent shall enter into
such amendments to the Security Documents as may be reasonably requested by the
Collateral Agent (which shall not require any consent from any Lender) in order
to ensure that the Extended Term Loans are provided with the benefit of the
applicable Security Documents and shall deliver such other documents,
certificates and opinions of counsel in connection therewith as may be requested
by the Collateral Agent.

2.6. Incremental Commitments.

(a) The Borrowers may, by written notice to the Administrative Agent from time
to time, request (x) Incremental Term Loan Commitments in an amount not to
exceed $350,000,000 in the aggregate so long as (I) on a Pro Forma Basis the
U.S. Borrower is in compliance with the covenants set forth in Section 8.1, as
of the most recently completed period for which the financial statements
required by Section 7.1(a) and (b) were required to be delivered and (II) on a
Pro Forma Basis, the Senior Secured Leverage Ratio shall not exceed 3.00 to 1.00
on the last day of the most recent fiscal quarter for which financial statements
have been delivered pursuant to Section 7.1, in each case, from one or more
Incremental Term Lenders (which may include any existing Lender) willing to
provide such Incremental Term Loans in their own discretion and/or (y) an
increase in the Canadian Revolving Commitments and or the U.S. Revolving
Commitments in an aggregate amount not to exceed $15,000,000; provided that:

(i) before and after giving effect to the borrowing of such Incremental Term
Loans on the date such Incremental Term Loans are borrowed or the increase in
such Canadian Revolving Commitments or U.S. Revolving Commitments on the date
such Revolving Commitments become effective (the “Increased Amount Date”) each
of the conditions set forth in Section 6.2 shall be satisfied;

(ii) in the case of (x) Incremental Term Loans, such Incremental Term Loans
shall mature no earlier than, and the Weighted Average Life to Maturity of such
Incremental Term Loans shall not be shorter than, the then remaining Weighted
Average Life to Maturity of, the Term Loans under any then outstanding Facility
at the time of such refinancing and (y) increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments, such increased commitments shall have
the same terms and conditions (other than upfront fees) as any previously
established Canadian Revolving Commitments or U.S. Revolving Commitments, as the
case may be, selected by the Company;

(iii) in the case of Incremental Term Loans, all other terms applicable to such
Incremental Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and, subject to clause (ii) above,
amortization which shall be as agreed between the applicable Borrower and the

 

-36-



--------------------------------------------------------------------------------

Lenders providing such Incremental Term Loans) shall be substantially identical
to, or less favorable to the Lenders providing such Incremental Term Loans than,
those applicable to the then outstanding Term Loans except to the extent such
covenants and other terms apply solely to any period after the latest final
maturity of the Term Loans and Revolving Commitments in effect on the Increased
Amount Date immediately prior to the borrowing of such Incremental Term Loans;

(iv) in the case of Incremental Term Loans, if the Yield on any Incremental Term
Loans exceeds the Yield on the U.S. Term-1 Loans by more than 25 basis points,
then the Applicable Margin for the U.S. Term-1 Loans shall be increased to the
extent necessary so that the Yield on the U.S. Term-1 Loans is 25 basis points
less than the Yield on such Incremental Term Loans;

(v) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be requested by the Collateral Agent (which
shall not require any consent from any Lender) in order to ensure that the
Incremental Term Lenders and/or Lenders providing increased Canadian Revolving
Commitments or U.S. Revolving Commitments, as the case may be, are provided with
the benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be requested by the Collateral Agent; and

(vi) the Incremental Term Loans and extensions of credit pursuant to any
increase in the Canadian Revolving Commitments or U.S. Revolving Commitments
shall rank pari passu in right of payment and pari passu or, in the case of
Incremental Term Loans, junior in right of security with the Term Loans and the
Revolving Loans; provided that if any Incremental Term Loan is junior in right
of security with the Term Loans and the Revolving Loans, such Incremental Loan
shall be governed by a second lien credit agreement, the effectiveness of which
shall be conditioned upon, among other things, the entering into of a Second
Lien Intercreditor Agreement.

(b) The Borrowers may approach any Lender or any other Person that would be a
permitted Assignee pursuant to Section 11.6 (including consent, if applicable,
from the Administrative Agent and applicable Issuing Lender or Swing Line Lender
required by Section 11.6(b)(i)) to provide all or a portion of the Incremental
Term Loans (an “Incremental Term Lender”) or increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments; provided that any Lender offered or
approached to provide all or a portion of the Incremental Term Loans, Canadian
Revolving Commitments or U.S. Revolving Commitments may elect or decline, in its
sole discretion, to provide an Incremental Term Loan or additional Canadian
Revolving Commitment or U.S. Revolving Commitment. Any Incremental Term Loans
made on any Increased Amount Date shall be designated an incremental series (an
“Incremental Series”) of Incremental Term Loans for all purposes of this
Agreement; provided that any Incremental Term Loans may, to the extent provided
in the applicable Incremental Amendment, be designated as an increase in any
previously established Incremental Series of Incremental Term Loans made to the
Borrowers.

(c) The Incremental Term Loans and any increases in the Canadian Revolving
Commitments or U.S. Revolving Commitments shall be established pursuant to an
amendment to this Agreement among the Borrowers, the Administrative Agent and
the Incremental Term Lenders providing such Incremental Term Loans or such
additional Canadian Revolving Commitments or U.S. Revolving Commitments (an
“Incremental Amendment”) which shall be consistent with the provisions set forth
in paragraph (a) above (which shall not require the consent of any other
Lender). Each Incremental Amendment shall be binding on the Lenders, the Loan
Parties and the other parties hereto.

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1. Revolving Commitments.

(a) Subject to the terms and conditions hereof (including Section 7.12), each
U.S. Revolving Lender severally agrees to make revolving credit loans in Dollars
(“U.S. Revolving Loans”) to the U.S. Borrower from time to time during the
Revolving Commitment Period for the U.S. Revolving Facility in an aggregate
principal amount at any one time outstanding which, when added to such Lender’s
U.S. Revolving

 

-37-



--------------------------------------------------------------------------------

Credit Percentage of the sum of (i) the U.S. L/C Obligations then outstanding
and (ii) the aggregate principal amount of the U.S. Swing Line Loans then
outstanding, does not exceed the amount of such Lender’s U.S. Revolving
Commitment then in effect. During the Revolving Commitment Period for the U.S.
Revolving Facility the U.S. Borrower may use the U.S. Revolving Commitments by
borrowing, prepaying and reborrowing the U.S. Revolving Loans in whole or in
part, all in accordance with the terms and conditions hereof. The U.S. Revolving
Loans may be made only in Dollars and may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the U.S. Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3; provided that no
U.S. Revolving Loan shall be made as a Eurodollar Loan after the day that is one
month prior to the Revolving Termination Date for any then outstanding U.S.
Revolving Commitments under the U.S. Revolving Facility.

(b) Subject to the terms and conditions hereof (including Section 7.12), each
Canadian Revolving Lender severally agrees to make revolving credit loans in
Dollars or Canadian Dollars (“Canadian Revolving Loans”), as specified by the
Canadian Borrower or the U.S. Borrower, to the Canadian Borrower or the U.S.
Borrower, respectively, from time to time during the Revolving Commitment Period
for the Canadian Revolving Facility in an aggregate principal amount at any one
time outstanding which, when added to such Lender’s Canadian Revolving Credit
Percentage of the sum of (i) the Canadian L/C Obligations then outstanding and
(ii) the aggregate principal amount of the Canadian Swing Line Loans then
outstanding, does not exceed the amount of such Lender’s Canadian Revolving
Commitment then in effect (provided that in the case of any Canadian Revolving
Extensions of Credit made in Canadian Dollars, such amounts shall be valued at
the Dollar Equivalent of such Canadian Dollars as of the relevant date of
determination). During the Revolving Commitment Period for the Canadian
Revolving Facility the Canadian Borrower and the U.S. Borrower may use the
Canadian Revolving Commitments by borrowing, prepaying and reborrowing the
Canadian Revolving Loans in whole or in part, all in accordance with the terms
and conditions hereof. The Canadian Revolving Loans may be made from time to
time by way of (i) BA Loans or Canadian Prime Rate Loans, in Canadian Dollars
only or (ii) Eurodollar Loans or Base Rate Loans, in Dollars only, as determined
by the Canadian Borrower or the U.S. Borrower and notified to the Administrative
Agent in accordance with Sections 3.2 and 4.3, provided that no Canadian
Revolving Loan shall be made as a BA Loan or a Eurodollar Loan after the day
that is one month prior to the Revolving Termination Date for any then
outstanding Canadian Revolving Commitments under the Canadian Revolving
Facility.

(c) The U.S. Borrower shall repay to the Administrative Agent for the ratable
benefit of the applicable U.S. Revolving Lenders all U.S. Revolving Loans made
pursuant to any U.S. Revolving Commitment on the Revolving Termination Date for
such U.S. Revolving Commitment. The Canadian Borrower and the U.S. Borrower
shall repay to the Administrative Agent for the ratable benefit of the
applicable Canadian Revolving Lenders all Canadian Revolving Loans made to such
Borrower pursuant to any Canadian Revolving Commitment on the Revolving
Termination Date for such Canadian Revolving Commitment.

3.2. Procedure for Revolving Loan Borrowing.

(a) The U.S. Borrower may borrow under the U.S. Revolving Commitments during the
Revolving Commitment Period on any Business Day, provided that the U.S. Borrower
shall give the Administrative Agent an irrevocable Borrowing Notice (which
notice must be received by the Administrative Agent prior to 12:00 Noon, New
York City time, (a) three Business Days prior to the requested Borrowing Date,
in the case of Eurodollar Loans, or (b) one Business Day prior to the requested
Borrowing Date, in the case of Base Rate Loans) (provided that any such notice
of a borrowing of Base Rate Loans to finance payments required to be made
pursuant to Section 3.5 may be given not later than 10:00 A.M., New York City
time, on the date of the proposed borrowing), specifying (i) the amount and Type
of U.S. Revolving Loans to be borrowed, (ii) the requested Borrowing Date and
(iii) in the case of Eurodollar Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the U.S. Revolving Commitments shall be in an amount equal to
(x) in the case of Base Rate Loans, $1,000,000 or a whole multiple thereof (or,
if the then aggregate Available U.S. Revolving Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; provided, that
(x)

 

-38-



--------------------------------------------------------------------------------

the U.S. Swing Line Lender may request, on behalf of the U.S. Borrower,
borrowings under the U.S. Revolving Commitments that are Base Rate Loans in
other amounts pursuant to Section 3.4 and (y) borrowings of Base Rate Loans
pursuant to Section 3.11 shall not be subject to the foregoing minimum amounts.
Upon receipt of any such notice from the U.S. Borrower, the Administrative Agent
shall promptly notify each U.S. Revolving Lender thereof. Subject to the terms
and conditions hereof, each U.S. Revolving Lender will make the amount of its
pro rata share of each borrowing available to the Administrative Agent for the
account of the U.S. Borrower at the Funding Office prior to 12:00 Noon, New York
City time, on the Borrowing Date requested by the U.S. Borrower in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the U.S. Borrower by the Administrative Agent wiring (pursuant
to instructions theretofore delivered to the Administrative Agent by the U.S.
Borrower) the aggregate of the amounts made available to the Administrative
Agent by the U.S. Revolving Lenders and in like funds as received by the
Administrative Agent.

(b) The Canadian Borrower or the U.S. Borrower may borrow under the Canadian
Revolving Commitments during the Revolving Commitment Period on any Business
Day, provided that the Canadian Borrower or the U.S. Borrower shall give the
Administrative Agent a Borrowing Notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, Toronto time, (a) three Business Days
prior to the requested Borrowing Date, in the case of Eurodollar Loans, (b) two
Business Days prior to the requested Borrowing, in the case of BA Loans, or
(c) one Business Day prior to the requested Borrowing Date, in the case of Base
Rate Loans and Canadian Prime Rate Loans) (provided that any such notice of a
borrowing of Base Rate Loans or Canadian Prime Rate Loans to finance payments
required to be made pursuant to Section 3.5 may be given not later than 9:00
A.M., Toronto time, on the date of the proposed borrowing), specifying (i) the
amount and Type of Canadian Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans and BA Loans, the
respective amounts of each such Type of Loan and the respective lengths of the
initial Interest Period therefor. Each borrowing under the Canadian Revolving
Commitments shall be in an amount equal to (x) in the case of Base Rate Loans or
Canadian Prime Rate Loans, $1,000,000 or C$1,000,000, respectively, or a whole
multiple thereof (or, if the then aggregate Available Canadian Revolving
Commitments are less than $1,000,000 or the Dollar Equivalent at such time of
C$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans or BA
Loans, $1,000,000 or C$1,000,000, respectively, or a whole multiple of
$1,000,000 or C$1,000,000, respectively, in excess thereof; provided, that
(x) the Canadian Swing Line Lender may request, on behalf of the Canadian
Borrower or the U.S. Borrower, borrowings under the Canadian Revolving
Commitments that are Base Rate Loans or Canadian Prime Rate Loans in other
amounts pursuant to Section 3.4 and (y) borrowings of Base Rate Loans or
Canadian Prime Rate Loans pursuant to Section 3.11 shall not be subject to the
foregoing minimum amounts. Upon receipt of any such notice from the Canadian
Borrower or the U.S. Borrower, the Administrative Agent shall promptly notify
each Canadian Revolving Lender thereof. Subject to the terms and conditions
hereof, each Canadian Revolving Lender will make the amount of its pro rata
share of each borrowing available to the Administrative Agent for the account of
the Canadian Borrower or the U.S. Borrower at the Canadian Payment Office prior
to 12:00 Noon, Toronto time, on the Borrowing Date requested by the Canadian
Borrower or the U.S. Borrower in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Canadian
Borrower or the U.S. Borrower by the Administrative Agent wiring (pursuant to
instructions theretofore delivered to the Administrative Agent by Cedar Fair LP)
the aggregate of the amounts made available to the Administrative Agent by the
Canadian Revolving Lenders and in like funds as received by the Administrative
Agent.

(c) BA Loans under the Canadian Revolving Facility:

(i) Discount Rate. On each Borrowing Date on which Bankers’ Acceptances are to
be accepted, the Administrative Agent shall advise the Canadian Borrower and the
U.S. Borrower as to the Administrative Agent’s determination of the applicable
Discount Rate for the Bankers’ Acceptances, which Bankers’ Acceptances, subject
to the terms and conditions of this Agreement, shall be accepted by each
Canadian Revolving Lender under the Canadian Revolving Facility that is
permitted by law to accept and purchase Bankers’ Acceptances.

 

-39-



--------------------------------------------------------------------------------

(ii) Purchase. Each Canadian Revolving Lender shall purchase the Bankers’
Acceptances accepted by it at the applicable Discount Rate. The relevant
Canadian Revolving Lender shall provide to the Administrative Agent on the
Borrowing Date the Discount Proceeds less the Acceptance Fee payable by the
Canadian Borrower or the U.S. Borrower with respect to the relevant Bankers’
Acceptances.

(iii) Sale. Each Canadian Revolving Lender may from time to time hold, sell,
rediscount or otherwise dispose of any or all Bankers’ Acceptances accepted and
purchased by it.

(iv) Power of Attorney for the Execution of Bankers’ Acceptances. To facilitate
the issuance of Bankers’ Acceptances, each of the Canadian Borrower and the U.S.
Borrower hereby appoints each Canadian Revolving Lender as its attorney to sign
and endorse on its behalf, in handwriting or by facsimile or mechanical
signature as and when deemed necessary by such Canadian Revolving Lender, blank
forms of Bankers’ Acceptances. In this respect, it is each Canadian Revolving
Lender’s responsibility to maintain an adequate supply of blank forms of
Bankers’ Acceptances for acceptance under this Agreement. Each of the Canadian
Borrower and the U.S. Borrower recognizes and agrees that all Bankers’
Acceptances signed and/or endorsed on its behalf by a Canadian Revolving Lender
in accordance with the provisions of this Agreement shall bind each of the
Canadian Borrower and the U.S. Borrower as fully and effectually as if signed in
the handwriting of and duly issued by the proper signing officers of the
Canadian Borrower and the U.S. Borrower. Each Canadian Revolving Lender is
hereby authorized to issue such Bankers’ Acceptance endorsed in blank in such
face amounts as may be determined by such Canadian Revolving Lender; provided
that the aggregate amount thereof is equal to the aggregate amount of Bankers’
Acceptances required to be accepted and purchased by such Canadian Revolving
Lender. No Canadian Revolving Lender shall be liable for any damage, loss or
other claim arising by reason of any loss or improper use of any such instrument
except to the extent caused by the gross negligence or willful misconduct of
such Lender or its officers, employees, agents or representatives. Each Canadian
Revolving Lender shall maintain a record with respect to Bankers’ Acceptances
held by it in blank hereunder, voided by it for any reason, accepted and
purchased by it hereunder, and cancelled at their respective maturities. Each
Canadian Revolving Lender agrees to provide such records to the Canadian
Borrower and the U.S. Borrower at the Canadian Borrower’s and the U.S.
Borrower’s expense upon request.

(v) Execution. Drafts drawn by the Canadian Borrower or the U.S. Borrower to be
accepted as Bankers’ Acceptances shall be signed by a duly authorized officer or
officers of the Canadian Borrower or the U.S. Borrower or by their attorneys in
fact, including attorneys in fact appointed pursuant to this Section 3.2.
Notwithstanding that any Person whose signature appears on any Bankers’
Acceptance may no longer be an authorized signatory for the Canadian Borrower or
the U.S. Borrower at the time of issuance of a Bankers’ Acceptance, that
signature shall nevertheless be valid and sufficient for all purposes as if the
authority had remained in force at the time of issuance and any Bankers’
Acceptance so signed shall be binding on the Canadian Borrower and the U.S.
Borrower.

(vi) Issuance. The Administrative Agent, promptly following receipt of a
Borrowing Notice for a BA Loan, shall advise the Canadian Revolving Lenders of
the notice and shall advise each such Lender of the face amount of Bankers’
Acceptances to be accepted by it and the applicable Interest Period (which shall
be identical for all Canadian Revolving Lenders in respect of such BA Loan). The
aggregate face amount of Bankers’ Acceptances to be accepted by a Canadian
Revolving Lender shall be determined by the Administrative Agent by reference to
such Lender’s Canadian Revolving Credit Percentage of the BA Loan, except that,
if the face amount of a Bankers’ Acceptance which would otherwise be accepted by
a Canadian Revolving Lender would not be C$100,000 or a whole multiple thereof,
the face amount shall be increased or reduced by such Agent in its sole
discretion to C$100,000, or the nearest whole multiple of that amount, as
appropriate; provided that after such issuance (i) under the Canadian Revolving
Facility, no Canadian Revolving Lender shall have aggregate outstanding Canadian
Revolving Extensions of Credit in excess of its Canadian Revolving Commitment
and (ii) the aggregate amount of Canadian Revolving Extensions of Credit then
outstanding together with the U.S. Revolving Extensions of Credit then
outstanding and any Replacement Revolving Extensions of Credit then outstanding
shall not exceed the U.S. Revolving Commitment.

 

-40-



--------------------------------------------------------------------------------

(vii) Waiver of Presentment and Other Conditions. Each of the Canadian Borrower
and the U.S. Borrower waives presentment for payment and any other defense to
payment of any amounts due to a Canadian Revolving Lender in respect of a
Bankers’ Acceptance accepted and purchased by it pursuant to this Agreement
which might exist solely by reason of the Bankers’ Acceptance being held, at the
maturity thereof, by the Canadian Revolving Lender in its own right and each of
the Canadian Borrower and the U.S. Borrower agrees not to claim any days of
grace if such Canadian Revolving Lender as holder sues the Canadian Borrower or
the U.S. Borrower on the Bankers’ Acceptance for payment of the amount payable
by the Canadian Borrower or the U.S. Borrower thereunder.

(viii) BA Equivalent Loans by Non-BA Lenders. Whenever the Canadian Borrower or
the U.S. Borrower requests a Canadian Revolving Loan under this Agreement by way
of Bankers’ Acceptances, each Non-BA Lender shall, in lieu of accepting a
Bankers’ Acceptance, make a BA Equivalent Loan in an amount equal to, in the
case of a Canadian Revolving Loan, the Non-BA Lender’s Canadian Revolving Credit
Percentage of the Canadian Revolving Loan.

(ix) Terms Applicable to Discount Notes. As set out in the definition of
“Bankers’ Acceptances”, that term includes Discount Notes and all terms of this
Agreement applicable to BA Loans shall apply equally to Discount Notes
evidencing BA Equivalent Loans with such changes as may in the context be
necessary. For greater certainty: (a) the term of a Discount Note shall be the
same as the Interest Period for Bankers’ Acceptances accepted and purchased on
the same Borrowing Date in respect of the same Canadian Revolving Loan; (b) an
Acceptance Fee will be payable in respect of a Discount Note and shall be
calculated at the same rate and in the same manner as the Acceptance Fee in
respect of a Bankers’ Acceptance; and (c) the Discount Rate applicable to a
Discount Note shall be the Discount Rate applicable to Bankers’ Acceptances
accepted by a Schedule II Lender on the same Borrowing Date, as the case may be,
in respect of the same Canadian Revolving Loan.

(x) Depository Bills and Notes Act. At the option of any Canadian Revolving
Lender, Bankers’ Acceptances under this Agreement to be accepted by such Lender
may be issued in the form of depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Bills and Notes Act
(Canada). All depository bills so issued shall be governed by the provisions of
this Section 3.2.

(xi) Prepayments and Mandatory Payments. If at any time any Bankers’ Acceptances
are to be paid prior to their maturity, the Canadian Borrower or the U.S.
Borrower, as applicable, shall be required to deposit the amount of such
prepayment in an interest bearing cash collateral account until the date of
maturity of those Bankers’ Acceptances, with interest earned thereon at the
prevailing rates for deposits of comparable amount and term, being for the
credit of the Canadian Borrower or the U.S. Borrower, as applicable. The cash
collateral account shall be under the sole control of the Administrative Agent.
Except as contemplated by this Section 3.2, neither the Canadian Borrower, the
U.S. Borrower nor any Person claiming on behalf of the Canadian Borrower or the
U.S. Borrower shall have any right to any of the cash in the cash collateral
account. The Administrative Agent shall apply the cash held in the cash
collateral account to the face amount of those Bankers’ Acceptances at maturity
whereupon any cash remaining in the cash collateral account shall be released by
the Administrative Agent to the Canadian Borrower or the U.S. Borrower, as
applicable.

(xii) Market for Bankers’ Acceptances. If at any time or from time to time there
no longer exists a market for Bankers’ Acceptances, the relevant Canadian
Revolving Lenders shall so advise the Administrative Agent and any such Canadian
Revolving Lenders shall not be obliged to accept drafts of the Canadian Borrower
or the U.S. Borrower presented to such Lenders pursuant to the provisions of
this Agreement. In such event, the Canadian Borrower’s or the U.S. Borrower’s
option to request BA Loans shall thereupon be suspended upon notice by the
Administrative Agent to the Canadian Borrower or the U.S. Borrower, until such
time as the Administrative Agent has determined that the circumstances having
given rise to such suspension no longer exist, in respect of which determination
the Administrative Agent shall advise the Canadian Borrower or the U.S. Borrower
within a reasonable period of time after making such determination.

 

-41-



--------------------------------------------------------------------------------

3.3. Swing Line Sub Commitment.

(a) Subject to the terms and conditions hereof, the U.S. Swing Line Lender
agrees to make a portion of the credit otherwise available to the U.S. Borrower
under the U.S. Revolving Commitments from time to time during the Revolving
Commitment Period for the U.S. Revolving Facility by making swing line loans
(“U.S. Swing Line Loans”) to the U.S. Borrower; provided that (i) the aggregate
principal amount of U.S. Swing Line Loans outstanding at any time shall not
exceed the U.S. Swing Line Sub Commitment then in effect as reduced by paragraph
(c) of this section (notwithstanding that the U.S. Swing Line Loans outstanding
at any time, when aggregated with the U.S. Swing Line Lender’s other outstanding
U.S. Revolving Loans hereunder, may exceed the U.S. Swing Line Sub Commitment
then in effect) and (ii) the U.S. Borrower shall not request, and the U.S. Swing
Line Lender shall not make, any U.S. Swing Line Loan if, after giving effect to
the making of such U.S. Swing Line Loan, the aggregate amount of the Available
U.S. Revolving Commitments would be less than zero. During the Revolving
Commitment Period for the U.S. Revolving Facility, the U.S. Borrower may use the
U.S. Swing Line Sub Commitment by borrowing, repaying and reborrowing U.S. Swing
Line Loans, all in accordance with the terms and conditions hereof. The U.S.
Borrower in Dollars shall pay interest on the unpaid principal amount of each
U.S. Swing Line Loan outstanding from time to time from the date thereof until
paid at the highest rate then applicable to Base Rate Loans under the U.S.
Revolving Facility. Interest on each U.S. Swing Line Loan shall be payable on
the Swing Line Loan Maturity Date applicable thereto. Each U.S. Swing Line Loan
shall bear interest for a minimum of one day.

(b) The U.S. Borrower shall repay all outstanding U.S. Swing Line Loans on the
Swing Line Loan Maturity Date applicable to such U.S. Swing Line Loan.

(c) Subject to the terms and conditions hereof, the Canadian Swing Line Lender
agrees to make a portion of the credit otherwise available to the Canadian
Borrower or the U.S. Borrower under the Canadian Revolving Commitments from time
to time during the Revolving Commitment Period for the Canadian Revolving
Facility by making swing line loans (“Canadian Swing Line Loans”) to such
Borrower; provided that (i) the aggregate principal amount of Canadian Swing
Line Loans outstanding at any time shall not exceed the Canadian Swing Line Sub
Commitment then in effect (notwithstanding that the Canadian Swing Line Loans
outstanding at any time, when aggregated with the Canadian Swing Line Lender’s
other outstanding Canadian Revolving Loans hereunder, may exceed the Canadian
Swing Line Sub Commitment then in effect) and (ii) neither the Canadian Borrower
nor the U.S. Borrower shall request, and the Canadian Swing Line Lender shall
not make, any Canadian Swing Line Loan if, after giving effect to the making of
such Canadian Swing Line Loan, the aggregate amount of the Available Canadian
Revolving Commitments would be less than zero (in the case of clauses (i) and
(ii) above, any Canadian Swing Line Loans made in Canadian Dollars to be valued
at the Dollar Equivalent of such Canadian Dollars as of the relevant date of
determination). During the Revolving Commitment Period for the Canadian
Revolving Facility, each of the Canadian Borrower and the U.S. Borrower may use
the Canadian Swing Line Sub Commitment by borrowing, repaying and reborrowing
Canadian Swing Line Loans, all in accordance with the terms and conditions
hereof. Each of the Canadian Borrower and the U.S. Borrower shall pay interest
on the unpaid principal amount of each Canadian Swing Line Loan borrowed by it
outstanding from time to time from the date thereof until paid at the Canadian
Prime Rate (for Canadian Swing Line Loans denominated in Canadian Dollars) or
the Base Rate (for Canadian Swing Line Loans denominated in Dollars), as
applicable, plus the Applicable Margin for Base Rate Canadian Revolving Loans.
Interest on each Canadian Swing Line Loan shall be payable on the Swing Line
Loan Maturity Date applicable thereto. Canadian Swing Line Loans shall be
Canadian Prime Rate Loans or Base Rate Loans only.

(d) Each of the Canadian Borrower and the U.S. Borrower shall repay all
outstanding Canadian Swing Line Loans borrowed by it on the Swing Line Loan
Maturity Date applicable to such Canadian Swing Line Loan.

 

-42-



--------------------------------------------------------------------------------

3.4. Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.

(a) Whenever the U.S. Borrower desires that the U.S. Swing Line Lender make U.S.
Swing Line Loans the U.S. Borrower shall give the U.S. Swing Line Lender
irrevocable telephonic notice confirmed promptly in writing with a copy to the
Administrative Agent (which telephonic notice must be received by the U.S. Swing
Line Lender not later than 1:00 P.M., New York City time, on the proposed
Borrowing Date), specifying (i) the amount to be borrowed and (ii) the requested
Borrowing Date (which shall be a Business Day during the Revolving Commitment
Period for the U.S. Revolving Facility). Each borrowing under the U.S. Swing
Line Sub Commitment shall be in an amount equal to $500,000 or a whole multiple
of $100,000 in excess thereof. Not later than 3:00 P.M., New York City time, on
the Borrowing Date specified in a notice in respect of U.S. Swing Line Loans,
the U.S. Swing Line Lender shall make available to the Administrative Agent at
the Funding Office an amount in immediately available funds equal to the amount
of the U.S. Swing Line Loan to be made by the U.S. Swing Line Lender. The
Administrative Agent shall make the proceeds of such U.S. Swing Line Loan
available to the U.S. Borrower on such Borrowing Date by depositing such
proceeds in an account of the U.S. Borrower with the Administrative Agent on
such Borrowing Date in immediately available funds.

(b) The U.S. Swing Line Lender, at any time and from time to time in its sole
and absolute discretion may (and on the Swing Line Loan Maturity Date, shall),
on behalf of the U.S. Borrower (which hereby irrevocably directs the U.S. Swing
Line Lender to act on its behalf), on one Business Day’s notice given by the
U.S. Swing Line Lender to the Administrative Agent no later than 12:00 Noon, New
York City time, request each U.S. Revolving Lender to make, and each U.S.
Revolving Lender hereby agrees to make, a U.S. Revolving Loan (which shall
initially be a Base Rate Loan), in an amount equal to such U.S. Revolving
Lender’s U.S. Revolving Credit Percentage of the aggregate amount of the U.S.
Swing Line Loans (the “U.S. Refunded Swing Line Loans”) outstanding on the date
of such notice, to repay the U.S. Swing Line Lender. Each U.S. Revolving Lender
shall make the amount of such U.S. Revolving Loan available to the
Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one Business Day after the date of
such notice. The proceeds of such U.S. Revolving Loans shall be immediately made
available by the Administrative Agent to the U.S. Swing Line Lender for
application by the U.S. Swing Line Lender to the repayment of the U.S. Refunded
Swing Line Loans. The U.S. Borrower and any Group Member which has guaranteed
the U.S. Borrower’s Obligations irrevocably authorize the U.S. Swing Line Lender
to charge such Person’s accounts with the Administrative Agent (up to the amount
available in each such account) in order to immediately pay the amount of such
U.S. Refunded Swing Line Loans to the extent amounts received from the U.S.
Revolving Lenders are not sufficient to repay in full such U.S. Refunded Swing
Line Loans.

(c) If prior to the time a U.S. Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9(f) shall
have occurred and be continuing with respect to the U.S. Borrower or if for any
other reason, as determined by the U.S. Swing Line Lender in its sole
discretion, U.S. Revolving Loans may not be made as contemplated by
Section 3.4(b), each U.S. Revolving Lender shall, on the date such U.S.
Revolving Loan was to have been made pursuant to the notice referred to in
Section 3.4(b) (the “U.S. Refunding Date”), purchase for cash an undivided
participating interest in the then outstanding U.S. Swing Line Loans by paying
to the U.S. Swing Line Lender an amount (the “U.S. Swing Line Participation
Amount”) equal to (i) such U.S. Revolving Lender’s U.S. Revolving Credit
Percentage times (ii) the sum of the aggregate principal amount of U.S. Swing
Line Loans then outstanding that were to have been repaid with such U.S.
Revolving Loans.

(d) Whenever, at any time after the U.S. Swing Line Lender has received from any
U.S. Revolving Lender such U.S. Lender’s U.S. Swing Line Participation Amount,
the U.S. Swing Line Lender receives any payment on account of the U.S. Swing
Line Loans, the U.S. Swing Line Lender will distribute to such Lender a pro rata
portion thereof based upon its U.S. Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all U.S. Swing Line Loans then due);
provided, however, that in the event that such payment received by the U.S.
Swing Line Lender is required to be returned, such U.S. Revolving

 

-43-



--------------------------------------------------------------------------------

Lender will return to the U.S. Swing Line Lender any portion thereof previously
distributed to it by the U.S. Swing Line Lender.

(e) Each U.S. Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such U.S. Revolving Lender or the U.S. Borrower may have
against the U.S. Swing Line Lender, the U.S. Borrower or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 6; (iii) any adverse change in the condition (financial or otherwise)
of the U.S. Borrower or any other Loan Party; (iv) any breach of this Agreement
or any other Loan Document by the U.S. Borrower, any other Loan Party or any
other Revolving Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

(f) Each of the Canadian Borrower and the U.S. Borrower may borrow under the
Canadian Swing Line Sub Commitment on any Business Day during the Revolving
Commitment Period for the Canadian Revolving Facility, provided, such Borrower
shall give the Canadian Swing Line Lender irrevocable written notice (which
written notice must be received by the Canadian Swing Line Lender not later than
10:00 A.M., Toronto time, on the proposed Borrowing Date), specifying (i) the
amount to be borrowed and (ii) the requested Borrowing Date. Each borrowing
under the Canadian Swing Line Sub Commitment shall be in an amount equal to
$500,000 or C$500,000 or a whole multiple of $100,000 or C$100,000 in excess
thereof. Not later than 3:00 P.M., Toronto time, on the Borrowing Date specified
in the borrowing notice in respect of any Canadian Swing Line Loan, the Canadian
Swing Line Lender shall make available to the Administrative Agent at the
Canadian Payment Office an amount in immediately available funds equal to the
amount of such Canadian Swing Line Loan. The Administrative Agent shall make the
proceeds of such Canadian Swing Line Loan available to the Canadian Borrower or
the U.S. Borrower requesting such Loan on such Borrowing Date by depositing such
proceeds in an account of such Borrower with a financial institution designated
by such Borrower in immediately available funds.

(g) The Canadian Swing Line Lender, at any time and from time to time in its
sole and absolute discretion may (and on the Swing Line Loan Maturity Date,
shall), on behalf of each of the Canadian Borrower and the U.S. Borrower (which
hereby irrevocably directs the Canadian Swing Line Lender to act on its behalf),
on one Business Day’s notice given by the Canadian Swing Line Lender to the
Administrative Agent no later than 12:00 Noon, Toronto time, request each
Canadian Revolving Lender to make, and each Canadian Revolving Lender hereby
agrees to make, a Canadian Revolving Loan (which shall initially be a Canadian
Prime Rate Loan or a Base Rate Loan), in an amount equal to such Canadian
Revolving Lender’s Canadian Revolving Credit Percentage of the aggregate amount
of the Canadian Swing Line Loans (the “Canadian Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Canadian Swing Line Lender.
Each Canadian Revolving Lender shall make the amount of such Canadian Revolving
Loan available to the Administrative Agent at the Canadian Payment Office in
immediately available funds, not later than 10:00 A.M., Toronto time, one
Business Day after the date of such notice. The proceeds of such Canadian
Revolving Loans shall be made immediately available by the Administrative Agent
to the Canadian Swing Line Lender for application by the Canadian Swing Line
Lender to the repayment of the Canadian Refunded Swing Line Loans. Each of the
Canadian Borrower and the U.S. Borrower and any Group Member which has
guaranteed such Borrower’s Obligations irrevocably authorizes the Canadian Swing
Line Lender to charge such Person’s accounts with the Administrative Agent or
any of its Affiliates (up to the amount available in each such account) in order
to immediately pay the amount of such Canadian Refunded Swing Line Loans to the
extent amounts received from the Canadian Revolving Lenders are not sufficient
to repay in full such Canadian Refunded Swing Line Loans.

(h) If prior to the time a Canadian Revolving Loan would have otherwise been
made pursuant to Section 3.4(g), one of the events described in Section 9(f)
shall have occurred and be continuing with respect to either Borrower, or if for
any other reason, as determined by the Canadian Swing Line Lender in its sole
discretion, Canadian Revolving Loans may not be made as contemplated by
Section 3.4(g), each Canadian Revolving Lender shall, on the date such Canadian
Revolving Loan was to have

 

-44-



--------------------------------------------------------------------------------

been made pursuant to the notice referred to in Section 3.4(g) (the “Canadian
Refunding Date”), purchase for cash an undivided participating interest in the
then outstanding Canadian Swing Line Loans by paying to the Canadian Swing Line
Lender an amount (the “Canadian Swing Line Participation Amount”) equal to
(i) such Canadian Revolving Lender’s Canadian Revolving Credit Percentage times
(ii) the sum of the aggregate principal amount of Canadian Swing Line Loans then
outstanding which were to have been repaid with such Canadian Revolving Loans.

(i) Whenever, at any time after the Canadian Swing Line Lender has received from
any Canadian Revolving Lender such Lender’s Canadian Swing Line Participation
Amount, the Canadian Swing Line Lender receives any payment on account of the
Canadian Swing Line Loans, the Canadian Swing Line Lender will distribute to
such Lender a pro rata portion thereof based upon its Canadian Swing Line
Participation Amount (appropriately adjusted, in the case of interest payments,
to reflect the period of time during which such Lender’s participating interest
was outstanding and funded and, in the case of principal and interest payments,
to reflect such Lender’s pro rata portion of such payment if such payment is not
sufficient to pay the principal of and interest on all Canadian Swing Line Loans
then due); provided, however, that in the event that such payment received by
the Canadian Swing Line Lender is required to be returned, such Canadian
Revolving Lender will return to the Canadian Swing Line Lender any portion
thereof previously distributed to it by the Canadian Swing Line Lender.

(j) Each Canadian Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(g) and to purchase participating interests pursuant to
Section 3.4(h) shall be absolute and unconditional and shall not be affected by
any circumstance, including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Canadian Revolving Lender, the
Canadian Borrower or the U.S. Borrower may have against the Canadian Swing Line
Lender, the Canadian Borrower, the U.S. Borrower or any other Person for any
reason whatsoever; (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Section 6; (iii) any adverse change in the condition (financial or otherwise) of
the Canadian Borrower, the U.S. Borrower or any other Loan Party; (iv) any
breach of this Agreement or any other Loan Document by the Canadian Borrower,
the U.S. Borrower, any other Loan Party, or any other Canadian Revolving Lender;
or (v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

3.5. Commitment Fees, etc.

(a)(i) The U.S. Borrower agrees to pay to the Administrative Agent for the
account of each U.S. Revolving Lender a commitment fee for the period from and
including the Closing Date to the last day of the Revolving Commitment Period
for the U.S. Revolving Facility computed at the Commitment Fee Rate on the
average daily amount of the Available U.S. Revolving Commitment of such U.S.
Revolving Lender, in each case, during the period for which payment is made,
payable quarterly in arrears on the last day of each March, June, September and
December and on the applicable Revolving Termination Date for such U.S.
Revolving Lender’s U.S. Revolving Commitment, commencing on the first of such
dates to occur after the date hereof.

(ii) Each of the Canadian Borrower and the U.S. Borrower agrees, jointly and
severally, to pay to the Administrative Agent for the account of each Canadian
Revolving Lender a commitment fee for the period from and including the Closing
Date to the last day of the Revolving Commitment Period for the Canadian
Revolving Facility computed at the Commitment Fee Rate on the average daily
amount of the Available Canadian Revolving Commitment of such Canadian Revolving
Lender, in each case, during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the applicable Revolving Termination Date for such Canadian Revolving
Lender’s Canadian Revolving Commitment, commencing on the first of such dates to
occur after the date hereof.

(b) The Borrowers agree to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrowers and
the Administrative Agent.

 

-45-



--------------------------------------------------------------------------------

(c) The U.S. Borrower agrees to pay to the Lead Arrangers the fees in the
amounts and on the dates previously agreed to in writing by Cedar Fair LP and
the Lead Arrangers.

3.6. Reduction or Termination of Revolving Commitments. The U.S. Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate all or any portion of the U.S. Revolving
Commitments or, from time to time, to reduce the amount of the U.S. Revolving
Commitments; provided that no such termination or reduction of U.S. Revolving
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the U.S. Revolving Loans and U.S. Swing Line Loans made on the
effective date thereof, the U.S. Revolving Extensions of Credit of all U.S.
Revolving Lenders would exceed the U.S. Revolving Commitments of all U.S.
Revolving Lenders. The U.S. Borrower and the Canadian Borrower shall have the
right, upon not less than three Business Days’ notice to the Administrative
Agent, to terminate all or any portion of the Canadian Revolving Commitments or,
from time to time, to reduce the amount of the Canadian Revolving Commitments;
provided that no such termination or reduction of Canadian Revolving Commitments
shall be permitted if, after giving effect thereto and to any prepayments of the
Canadian Revolving Loans and Canadian Swing Line Loans made on the effective
date thereof, the Canadian Revolving Extensions of Credit of all Canadian
Revolving Lenders would exceed the Canadian Revolving Commitments of all
Canadian Revolving Lenders (provided that in the case of any Canadian Revolving
Extensions of Credit made in Canadian Dollars, such amounts shall be valued at
the Dollar Equivalent of such Canadian Dollars as of the relevant date of
determination). Any such reduction shall be in an amount equal to $1,000,000, or
a whole multiple thereof, and shall reduce permanently the applicable Revolving
Commitments then in effect (with such reduction being applied to Revolving
Commitments under the applicable Revolving Credit Facility with an earlier
Revolving Termination Date prior to being applied to reduce any Revolving
Commitments under such Revolving Credit Facility with a later Revolving
Termination Date); provided, that in connection with the establishment of
Replacement Revolving Commitments, the applicable Borrower may reduce the
existing Revolving Commitments on a non-pro rata basis on terms reasonably
satisfactory to the Administrative Agent. Except as set forth in the proviso to
the immediately preceding sentence, any reduction of the Revolving Commitments
under any Revolving Credit Facility with the same Revolving Termination Date
shall be applied to reduce the Revolving Commitments of each Revolving Lender
under such Revolving Credit Facility on a pro rata basis.

3.7. L/C Commitment.

(a) Subject to the terms and conditions hereof, each U.S. Issuing Lender, in
reliance on the agreements of the U.S. L/C Participants set forth in
Section 3.10(a), agrees to issue documentary or standby letters of credit (“U.S.
Letters of Credit”) for the account of the U.S. Borrower on any Business Day
during the Revolving Commitment Period for the U.S. Revolving Facility in such
form as may be approved from time to time by such U.S. Issuing Lender; provided
that no U.S. Issuing Lender shall have any obligation to issue any U.S. Letter
of Credit if, after giving effect to such issuance, (i) the U.S. L/C Obligations
would exceed the U.S. L/C Sub Commitment or (ii) the aggregate amount of the
Available U.S. Revolving Commitments of all U.S. Revolving Lenders would be less
than zero. On the Closing Date, the Existing Letters of Credit will
automatically, without any action on the part of any Person, be deemed to be
U.S. Letters of Credit issued hereunder for the account of the U.S. Borrower for
all purposes of this Agreement and the other Loan Documents. Each U.S. Letter of
Credit shall (i) be denominated in Dollars and (ii) expire no later than the
earlier of (x) the first anniversary of its date of issuance, (y) the date which
is five Business Days prior to the latest Revolving Termination Date of the U.S.
Revolving Facility; provided that any U.S. Letter of Credit with a one year term
may provide for the renewal thereof for additional one year periods (which shall
in no event extend beyond the date referred to in clause (y) above or (z) below)
and (z) unless the U.S. Borrower has made arrangements satisfactory to the U.S.
Issuing Lender (including to cash collateralize the applicable portion of such
U.S. Letter of Credit or provide an undertaking to maintain sufficient available
Replacement Revolving Commitments), the earliest Revolving Termination Date of
any U.S. Revolving Commitment then in effect.

(b) On each Revolving Termination Date for any U.S. Revolving Credit Commitment
(and without any further action), and so long as any Replacement Revolving
Commitments under the U.S. Revolving Facility shall not have terminated at or
prior to such time, the participations in U.S. L/C Obligations in respect of all
outstanding U.S. Letters of Credit shall be reallocated among the Replacement
Revolving Lenders in accordance with their U.S. Revolving Credit Percentages as
of such date (after giving

 

-46-



--------------------------------------------------------------------------------

effect to the termination of the applicable U.S. Revolving Commitments on such
Revolving Termination Date) and the Lenders that hold U.S. Revolving Credit
Commitments terminating on such Revolving Termination Date shall be released
from their L/C Participations in respect of such outstanding U.S. Letters of
Credit.

(c) Subject to the terms and conditions hereof, each Canadian Issuing Lender, in
reliance on the agreements of the Canadian L/C Participants set forth in
Section 3.10(d), agrees to issue documentary or standby letters of credit
(“Canadian Letters of Credit”) for the account of the Canadian Borrower or the
U.S. Borrower on any Business Day during the Revolving Commitment Period for the
Canadian Revolving Facility in such form as may be approved from time to time by
such Canadian Issuing Lender; provided, that no Canadian Issuing Lender shall
have any obligation to issue any Canadian Letter of Credit if, after giving
effect to such issuance, (i) the Canadian L/C Obligations would exceed the
Canadian L/C Sub Commitment or (ii) the aggregate amount of the Available
Canadian Revolving Commitments of all Canadian Revolving Lenders would be less
than zero. Each Canadian Letter of Credit shall (i) be denominated in Canadian
Dollars or Dollars and (ii) expire no later than the earlier of (x) the first
anniversary of its date of issuance and (y) the date which is five Business Days
prior to the latest Revolving Termination Date of the Canadian Revolving
Facility; provided that any Canadian Letter of Credit with a one year term may
provide for the renewal thereof for additional one year periods (which shall in
no event extend beyond the date referred to in clause (y) above or (z) below)
and (z) unless the Canadian Borrower or the U.S. Borrower has made arrangements
satisfactory to the Canadian Issuing Lender (including to cash collateralize the
applicable portion of such Canadian Letter of Credit or provide an undertaking
to maintain sufficient available Replacement Revolving Commitments), the
earliest Revolving Termination Date of any Canadian Revolving Commitment then in
effect.

(d) On each Revolving Termination Date for any Canadian Revolving Credit
Commitments (and without any further action), and so long as any Replacement
Revolving Commitments under the Canadian Revolving Facility shall not have
terminated at or prior to such time, the L/C Participations in respect of all
outstanding Canadian Letters of Credit shall be reallocated among the
Replacement Revolving Lenders in accordance with their Canadian Revolving Credit
Percentages as of such date (after giving effect to the termination of the
applicable Canadian Revolving Commitments on such Revolving Termination Date)
and the Lenders that hold Canadian Revolving Commitments terminating on such
Revolving Termination Date shall be released from their L/C Participations in
respect of such outstanding Canadian Letters of Credit.

(e) No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.8. Procedure for Issuance of Letter of Credit.

(a) The U.S. Borrower may from time to time request that the U.S. Issuing Lender
issue a U.S. Letter of Credit by delivering to the U.S. Issuing Lender, with a
copy to the Administrative Agent, at their addresses for notices specified
herein, an Application therefor, completed to the satisfaction of the U.S.
Issuing Lender, and such other certificates, documents and other papers and
information as the U.S. Issuing Lender may request. Upon receipt of any
Application, the U.S. Issuing Lender will notify the Administrative Agent of the
amount, the beneficiary and the requested expiration of the requested U.S.
Letter of Credit, and upon receipt of confirmation from the Administrative Agent
that after giving effect to the requested issuance, the sum of Available U.S.
Revolving Commitments and Available Canadian Revolving Commitments would not be
less than zero, the U.S. Issuing Lender will process such Application and the
certificates, documents and other papers and information delivered to it in
connection therewith in accordance with its customary procedures and shall
promptly issue the U.S. Letter of Credit requested thereby (but in no event
shall the U.S. Issuing Lender be required to issue any U.S. Letter of Credit
earlier than three Business Days after its receipt of the Application therefor
and all such other certificates, documents and other papers and information
relating thereto) by issuing the original of such U.S. Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the U.S. Issuing Lender
and the U.S. Borrower. The U.S. Issuing Lender shall furnish a copy of such U.S.
Letter of Credit to the

 

-47-



--------------------------------------------------------------------------------

U.S. Borrower (with a copy to the Administrative Agent) promptly following the
issuance thereof. The U.S. Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the U.S. Revolving
Lenders, notice of the issuance of each U.S. Letter of Credit (including the
amount thereof).

(b) The Canadian Borrower or the U.S. Borrower may from time to time request
that the Canadian Issuing Lender issue a Canadian Letter of Credit by delivering
to the Canadian Issuing Lender, with a copy to the Administrative Agent, at its
address for notice specified herein, an Application therefor, completed to the
reasonable satisfaction of the Canadian Issuing Lender, and such other
certificates, documents and other papers and information as the Canadian Issuing
Lender may reasonably request. Upon receipt of any such Application, the
Canadian Issuing Lender will notify the Administrative Agent of the amount, the
beneficiary and the requested expiration of the requested Canadian Letter of
Credit, and upon receipt of confirmation from the Administrative Agent that
after giving effect to the requested issuance, the Available Canadian Revolving
Commitments would not be less than zero, the Canadian Issuing Lender will
process such Application and the certificates, documents and other papers and
information delivered to it in connection therewith in accordance with its
customary procedures and shall promptly issue the Canadian Letter of Credit
requested thereby by issuing the original of such Canadian Letter of Credit to
the beneficiary thereof or as otherwise may be agreed to by the Canadian Issuing
Lender and the Canadian Borrower or the U.S. Borrower, as the case may be, (but
in no event shall the Canadian Issuing Lender be required to issue any Letter of
Credit earlier than three Business Days after its receipt of the Application
therefor and all such other certificates, documents and other papers and
information relating thereto). Promptly after issuance by the Canadian Issuing
Lender of a Canadian Letter of Credit, the Canadian Issuing Lender shall furnish
a copy of such Letter of Credit to the Canadian Borrower, the U.S. Borrower and
the Administrative Agent. The Canadian Issuing Lender shall promptly furnish to
the Administrative Agent, which the Administrative Agent shall in turn promptly
furnish to the Canadian Revolving Lenders, notice of the issuance of each
Canadian Letter of Credit (including the amount thereof).

(c) Notwithstanding anything in this Agreement to the contrary, (i) each U.S.
Issuing Lender shall each have the right, by notice to the U.S. Borrower to
decline to act as a U.S. Issuing Lender for any U.S. Letter of Credit that shall
expire after the Initial Revolving Termination Date and (ii) each Canadian
Issuing Lender shall each have the right, by notice to the Canadian Borrower and
the U.S. Borrower to decline to act as a Canadian Issuing Lender for any
Canadian Letter of Credit that shall expire after the Initial Revolving
Termination Date.

3.9. Fees and Other Charges.

(a) (i) The U.S. Borrower will pay a fee on the aggregate drawable amount of all
outstanding U.S. Letters of Credit at a per annum rate equal to the Applicable
Margin with respect to Eurodollar Loans under the U.S. Revolving Facility,
shared ratably among the U.S. Revolving Lenders in accordance with their
respective U.S. Revolving Credit Percentages (or, if different Applicable
Margins are in effect for Eurodollar Loans made pursuant to different U.S.
Revolving Commitments, such fee shall be payable at the respective Applicable
Margins then in effect based on the amount of U.S. Revolving Commitments
entitled to such Applicable Margins and shall be shared ratably among the
respective U.S. Revolving Lenders based on the amount of their respective U.S.
Revolving Commitments providing for such Applicable Margins) and (ii) each of
the Canadian Borrower and the U.S. Borrower will pay a fee on the aggregate
drawable amount of all outstanding Canadian Letters of Credit issued at its
request at a per annum rate equal to the Applicable Margin with respect to
Eurodollar Loans under the Canadian Revolving Facility, shared ratably among the
Canadian Revolving Lenders in accordance with their respective Canadian
Revolving Credit Percentages (or, if different Applicable Margins are in effect
for Eurodollar Loans made pursuant to different Canadian Revolving Commitments,
such fee shall be payable at the respective Applicable Margins then in effect
based on the amount of Canadian Revolving Commitments entitled to such
Applicable Margins and shall be shared ratably among the respective Canadian
Revolving Lenders based on the amount of their respective Canadian Revolving
Commitments providing for such Applicable Margins), and, in the case of each of
clauses (i) and (ii), payable quarterly in arrears on each L/C Fee Payment Date
after the applicable issuance date.

 

-48-



--------------------------------------------------------------------------------

(b) The U.S. Borrower and the Canadian Borrower, respectively, agree to pay to
any U.S. Issuing Lender and any Canadian Issuing Lender, respectively, a
fronting fee (“Fronting Fee”), which shall accrue at the rate of 0.25% per annum
on the average daily amount of the respective L/C Obligations (excluding any
portion thereof attributable to drawings under Letters of Credit that have not
then been reimbursed pursuant to Section 3.11) of the U.S. Borrower and the
Canadian Borrower during the period from and including the Closing Date until,
but excluding, the later of the date of termination of the Revolving Commitments
and the date on which there ceases to be any such L/C Obligations, as well as
such Issuing Lender’s customary fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Accrued Fronting Fees shall be payable in arrears on each L/C Fee
Payment Date, commencing on the first such date to occur after the Closing Date.
Any such fees accruing after the date on which the applicable Revolving
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Lender pursuant to this paragraph shall be payable within 10 days after
demand therefor. All Fronting Fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

(c) In addition to the foregoing fees, the U.S. Borrower and the Canadian
Borrower, respectively, shall pay or reimburse the U.S. Issuing Lender and the
Canadian Issuing Lender, respectively, for such normal and customary costs and
expenses as are incurred or charged by the applicable Issuing Lender in issuing,
negotiating, effecting payment under, amending or otherwise administering any
Letter of Credit.

3.10. L/C Participations.

(a) The U.S. Issuing Lender irrevocably agrees to grant and hereby grants to
each U.S. L/C Participant, and, to induce the U.S. Issuing Lender to issue U.S.
Letters of Credit hereunder, each U.S. L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the U.S. Issuing
Lender, on the terms and conditions set forth below, for such U.S. L/C
Participant’s own account and risk an undivided interest equal to such U.S. L/C
Participant’s U.S. Revolving Credit Percentage in the U.S. Issuing Lender’s
obligations and rights under and in respect of each U.S. Letter of Credit issued
hereunder and the amount of each draft paid by the U.S. Issuing Lender
thereunder. Each U.S. L/C Participant unconditionally and irrevocably agrees
with the U.S. Issuing Lender that, if a draft is paid under any U.S. Letter of
Credit for which the U.S. Issuing Lender is not reimbursed in full by the U.S.
Borrower in accordance with the terms of this Agreement, such U.S. L/C
Participant shall pay to the Administrative Agent upon demand of the U.S.
Issuing Lender an amount equal to such U.S. L/C Participant’s U.S. Revolving
Credit Percentage of the amount of such draft, or any part thereof, that is not
so reimbursed. The Administrative Agent shall promptly forward such amounts to
the U.S. Issuing Lender.

(b) If any amount required to be paid by any U.S. L/C Participant to the
Administrative Agent for the account of the U.S. Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the U.S. Issuing Lender under any U.S. Letter of Credit is not paid to the
Administrative Agent for the account of the U.S. Issuing Lender on the Business
Day such payment is due, such U.S. L/C Participant shall pay to the
Administrative Agent for the account of the U.S. Issuing Lender on demand an
amount equal to the product of (i) such amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Issuing Lender, times (iii) a fraction, the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any U.S. L/C Participant pursuant
to Section 3.10(a) is not made available to the Administrative Agent for the
account of the U.S. Issuing Lender by such U.S. L/C Participant on the third
Business Day after such payment is due, the U.S. Issuing Lender shall be
entitled to recover from such U.S. L/C Participant, on demand, such amount with
interest thereon calculated from such due date at the rate per annum applicable
to Base Rate Loans under the U.S. Revolving Facility. A certificate of the U.S.
Issuing Lender submitted to any U.S. L/C Participant with respect to any amounts
owing under this Section shall be conclusive in the absence of manifest error.

 

-49-



--------------------------------------------------------------------------------

(c) Whenever, at any time after the U.S. Issuing Lender has made payment under
any U.S. Letter of Credit and has received from any U.S. L/C Participant its pro
rata share of such payment in accordance with Section 3.10(a), the
Administrative Agent or the U.S. Issuing Lender receives any payment related to
such U.S. Letter of Credit (whether directly from the U.S. Borrower or
otherwise, including proceeds of collateral applied thereto by the U.S. Issuing
Lender), or any payment of interest on account thereof, the Administrative Agent
or the U.S. Issuing Lender, as the case may be, will distribute to such U.S. L/C
Participant its pro rata share thereof; provided, however, that in the event
that any such payment received by the Administrative Agent or the U.S. Issuing
Lender, as the case may be, shall be required to be returned by the
Administrative Agent or the U.S. Issuing Lender, such U.S. L/C Participant shall
return to the Administrative Agent for the account of the U.S. Issuing Lender
the portion thereof previously distributed to it by the Administrative Agent or
the U.S. Issuing Lender, as the case may be.

(d) The Canadian Issuing Lender irrevocably agrees to grant and hereby grants to
each Canadian L/C Participant, and, to induce the Canadian Issuing Lender to
issue Canadian Letters of Credit hereunder, each Canadian L/C Participant
irrevocably agrees to accept and purchase and hereby accepts and purchases from
the Canadian Issuing Lender, on the terms and conditions hereinafter stated, for
such Canadian L/C Participant’s own account and risk, an undivided interest
equal to such Canadian L/C Participant’s Canadian Revolving Credit Percentage in
the Canadian Issuing Lender’s obligations and rights under each Canadian Letter
of Credit issued by the Canadian Issuing Lender hereunder and the amount of each
draft paid by the Canadian Issuing Lender thereunder. Each Canadian L/C
Participant unconditionally and irrevocably agrees with the Canadian Issuing
Lender that, if a draft is paid under any Canadian Letter of Credit issued by
the Canadian Issuing Lender for which the Canadian Issuing Lender is not
reimbursed in full by the Canadian Borrower and the U.S. Borrower in accordance
with the terms of this Agreement, such Canadian L/C Participant shall pay to the
Administrative Agent upon demand of the Canadian Issuing Lender an amount in
Canadian Dollars or Dollars, as applicable, equal to such Canadian L/C
Participant’s Canadian Revolving Credit Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. The Administrative Agent shall
promptly forward such amounts to the Canadian Issuing Lender.

(e) If any amount required to be paid by any Canadian L/C Participant to the
Canadian Issuing Lender pursuant to Section 3.10(d) in respect of any
unreimbursed portion of any payment made by the Canadian Issuing Lender under
any Canadian Letter of Credit is paid to the Administrative Agent for the
Account of the Canadian Issuing Lender on the Business Day such payment is due,
such Canadian L/C Participant shall pay to the Administrative Agent, for the
account of the Canadian Issuing Lender on demand an amount equal to the product
of (i) such amount, times (ii) the daily average interbank offered rate quoted
by the Administrative Agent during the period from and including the date such
payment is required to the date on which such payment is immediately available
to the Canadian Issuing Lender, times (iii) a fraction, the numerator of which
is the number of days that elapse during such period and the denominator of
which is 360. If any such amount required to be paid by any Canadian L/C
Participant pursuant to Section 3.10(d) is not made available to the
Administrative Agent, for the account of the Canadian Issuing Lender, by such
Canadian L/C Participant within three Business Days after the date such payment
is due, the Administrative Agent, on behalf of the Canadian Issuing Lender,
shall be entitled to recover from such Canadian L/C Participant, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
applicable to Base Rate Loans under the Canadian Revolving Facility for amounts
due in Dollars and Canadian Prime Rate Loans under the Canadian Revolving
Facility for amounts due in Canadian Dollars. A certificate of the
Administrative Agent on behalf of the Canadian Issuing Lender submitted to any
Canadian L/C Participant with respect to any such amounts owing under this
Section shall be conclusive in the absence of manifest error.

(f) Whenever, at any time after the Canadian Issuing Lender has made payment
under any Canadian Letter of Credit and has received from the Administrative
Agent any Canadian L/C Participant’s pro rata share of such payment in
accordance with Section 3.10(d), the Canadian Issuing Lender receives any
payment related to such Canadian Letter of Credit (whether directly from the
Canadian Borrower, the U.S. Borrower or otherwise, including proceeds of
collateral applied thereto by the Canadian Issuing Lender), or any payment of
interest on account thereof, the Canadian Issuing Lender will distribute to the
Administrative Agent for the account of such Canadian L/C Participant (and
thereafter, the Administrative

 

-50-



--------------------------------------------------------------------------------

Agent will promptly distribute to such Canadian L/C Participant) its pro rata
share thereof; provided, however, that in the event that any such payment
received by the Canadian Issuing Lender shall be required to be returned by the
Canadian Issuing Lender, such Canadian L/C Participant shall return to the
Administrative Agent for the account of the Canadian Issuing Lender the portion
thereof previously distributed to it by the Canadian Issuing Lender or the
Administrative Agent, as the case may be.

3.11. Reimbursement Obligation of the U.S. Borrower and Canadian Borrower.

(a) The U.S. Borrower agrees to reimburse the U.S. Issuing Lender, within one
Business Day of the date on which the U.S. Issuing Lender notifies Cedar Fair LP
of the date and amount of a draft presented under any U.S. Letter of Credit and
paid by the U.S. Issuing Lender in substantial conformity with the terms of such
U.S. Letter of Credit (as determined by the U.S. Issuing Lender in its
reasonable discretion), for the amount of (a) such draft so paid and (b) any
fees, charges or other costs or expenses incurred by the U.S. Issuing Lender in
connection with such payment (the amounts described in the foregoing clauses
(a) and (b) in respect of any drawing, collectively, the “Payment Amount”). Each
such payment shall be made to the U.S. Issuing Lender at its address for notices
specified herein in Dollars and in immediately available funds. Interest shall
be payable on the Payment Amount from the date of the applicable drawing until
payment in full at the rate set forth in (i) until the second Business Day
following the date of the applicable drawing, Section 4.5(b) and
(ii) thereafter, Section 4.5(f). Each drawing under any U.S. Letter of Credit
shall (unless an event of the type described in clause (i) or (ii) of
Section 9(f) shall have occurred and be continuing with respect to the U.S.
Borrower, in which case the procedures specified in Section 3.10 for funding by
U.S. L/C Participants shall apply) constitute a request by the U.S. Borrower to
the Administrative Agent for a borrowing pursuant to Section 3.2(a) of Base Rate
Loans (or, at the option of the Administrative Agent and the U.S. Swing Line
Lender in their sole discretion, a borrowing pursuant to Section 3.4(a) of U.S.
Swing Line Loans) in the amount of such drawing. The Borrowing Date with respect
to such borrowing shall be the first date on which a borrowing of U.S. Revolving
Loans (or, if applicable, U.S. Swing Line Loans) could be made, pursuant to
Section 3.2(a) (or, if applicable, Section 3.4(a)), if the Administrative Agent
had received a notice of such borrowing at the time the Administrative Agent
receives notice from the U.S. Issuing Lender of such drawing under such U.S.
Letter of Credit. All payments due from the U.S. Borrower hereunder in respect
of U.S. Letters of Credit (and U.S. Reimbursement Obligations in connection
therewith) shall be made in Dollars.

(b) Each of the Canadian Borrower and the U.S. Borrower agrees to reimburse the
Canadian Issuing Lender, within one Business Day of the date on which the
Canadian Issuing Lender notifies the Canadian Borrower or the U.S. Borrower of
the date and amount of a draft presented under any Canadian Letter of Credit
issued for such Borrower and paid by the Canadian Issuing Lender in substantial
conformity with the terms of such Canadian Letter of Credit (as determined by
the Canadian Issuing Lender in its reasonable discretion), for the amount of
(a) such draft so paid and (b) any fees, charges or other costs or expenses
incurred by the Canadian Issuing Lender in connection with such payment (the
amounts described in the foregoing clauses (a) and (b) in respect of any
drawing, collectively, the “Canadian Payment Amount”). Each such payment shall
be made to the Canadian Issuing Lender at its address for notices specified
herein in Canadian Dollars or Dollars, as applicable (as determined in
accordance with the currency of such Canadian Letter of Credit), and in
immediately available funds. Interest shall be payable on the amount of each
Canadian Payment Amount from the date of the applicable drawing until payment in
full at the rate set forth in (i) until the second Business Day following the
date of the applicable drawing, Section 4.5(e) and (ii) thereafter,
Section 4.5(f). Each drawing under any Canadian Letter of Credit shall (unless
an event of the type described in clause (i) or (ii) of Section 9(f) shall have
occurred and be continuing with respect to the Canadian Borrower and the U.S.
Borrower, in which case the procedures specified in Section 3.10 for funding by
L/C Participants shall apply) constitute a request by the Canadian Borrower and
the U.S. Borrower to the Administrative Agent for a borrowing pursuant to
Section 3.2(b) of Canadian Prime Rate Loans (or, at the option of the
Administrative Agent and the Canadian Swing Line Lender in their sole
discretion, a borrowing pursuant to Section 3.4(f) of Canadian Swing Line Loans)
or Base Rate Loans, as applicable, in the amount of such drawing. The Borrowing
Date with respect to such borrowing shall be the first date on which a borrowing
of Canadian Revolving Loans (or, if applicable, Canadian Swing Line Loans) could
be made, pursuant to Section 3.2(b) (or, if applicable, Section 3.4(f)), if the
Administrative Agent had received a notice of such borrowing at the time the

 

-51-



--------------------------------------------------------------------------------

Administrative Agent received notice from the Canadian Issuing Lender of such
drawing under such Canadian Letter of Credit. All payments due from the Canadian
Borrower and the U.S. Borrower hereunder in respect of Canadian Letters of
Credit (and Canadian Reimbursement Obligations in connection therewith) shall be
made in Canadian Dollars or Dollars, as applicable (as determined in accordance
with the currency of such Letter of Credit).

3.12. Obligations Absolute. The obligations of the U.S. Borrower and Canadian
Borrower under Section 3.11 shall be absolute and unconditional under any and
all circumstances and irrespective of any setoff, counterclaim or defense to
payment that either Borrower may have or have had against any Issuing Lender,
any beneficiary of a Letter of Credit or any other Person. The U.S. Borrower and
Canadian Borrower also agree with each Issuing Lender that no Issuing Lender
shall be responsible for, and the Reimbursement Obligations of the U.S. Borrower
and Canadian Borrower shall not be affected by, among other things, the validity
or genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among either such Borrower and any beneficiary of any Letter
of Credit or any other party to which such Letter of Credit may be transferred
or any claims whatsoever of either such Borrower against any beneficiary of such
Letter of Credit or any such transferee. No Issuing Lender shall be liable for
any error, omission, interruption or delay in transmission, dispatch or delivery
of any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and non-appealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of such Issuing Lender. The U.S. Borrower and
Canadian Borrower agree that any action taken or omitted by any Issuing Lender
under or in connection with any Letter of Credit or the related drafts or
documents, if done in the absence of gross negligence or willful misconduct and
in accordance with the standards of care specified in the Uniform Commercial
Code of the State of New York, shall be binding on the U.S. Borrower and
Canadian Borrower and shall not result in any liability of such Issuing Lender
to the U.S. Borrower and Canadian Borrower.

3.13. Letter of Credit Payments. If any draft shall be presented for payment
(a) under any U.S. Letter of Credit, the applicable U.S. Issuing Lender shall
promptly notify the U.S. Borrower of the date and amount thereof and (b) under
any Canadian Letter of Credit, the applicable Canadian Issuing Lender shall
promptly notify the Canadian Borrower and the U.S. Borrower of the date and
amount thereof. The responsibility of the Issuing Lenders to the U.S. Borrower
and Canadian Borrower in connection with any draft presented for payment under
any Letter of Credit shall, in addition to any payment obligation expressly
provided for in such Letter of Credit, be limited to determining that the
documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.14. Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.15. Replacement Revolving Commitments.

(a) Either the U.S. Borrower or the Canadian Borrower may at any time and from
time to time by written notice to Administrative Agent elect to request the
establishment of replacement revolving commitments (“Replacement Revolving
Commitments”) under the U.S. Revolving Facility or the Canadian Revolving
Facility in order to effectively extend the Revolving Termination Date for such
Revolving Commitments. Each such notice shall specify the date (each, a
“Replacement Revolving Facility Effective Date”) on which such Borrower proposes
that the Replacement Revolving Commitments shall become effective, which shall
be a date not less than five Business Days after the date on which such notice
is delivered to the Administrative Agent; provided that:

(i) before and after giving effect to the establishment of such Replacement
Revolving Commitments on the Replacement Revolving Facility Effective Date each
of the conditions set forth in Section 6.2 shall be satisfied;

(ii) after giving effect to the establishment of any Replacement Revolving
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Commitments, the aggregate amount of Revolving Commitments shall not
exceed the aggregate amount of the Revolving Commitments

 

-52-



--------------------------------------------------------------------------------

outstanding on the Replacement Revolving Facility Effective Date (after giving
effect to the reduction in the Revolving Commitments on the Replacement
Revolving Facility Effective Date);

(iii) no Replacement Revolving Commitments shall have a scheduled termination
date prior to the Revolving Termination Date (or if later, the date required
pursuant to any Replacement Revolving Facility Amendment);

(iv) all other terms applicable to such Replacement Revolving Commitments (other
than provisions relating to fees and interest rates which shall be as agreed
between the applicable Borrower and the Lenders providing such Replacement
Revolving Commitments and provisions relating to Swing Line Loans and Letters of
Credit that do not change the obligations of any Lender that is not providing a
Replacement Revolving Commitment) shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Revolving Commitments than,
those applicable to the then effective U.S. Revolving Commitments (in the case
of Replacement Revolving Commitments of the U.S. Borrower) or the Canadian
Revolving Commitments (in the case of Replacement Revolving Commitments of the
Canadian Borrower);

(v) there shall be no more than two Revolving Termination Dates in effect at any
time under the U.S. Revolving Facility and no more than two Revolving
Termination Dates in effect at any time under the Canadian Revolving Facility;
and

(vi) the Loan Parties and the Collateral Agent shall enter into such amendments
to the Security Documents as may be reasonably requested by the Collateral Agent
in order to ensure that the Replacement Revolving Loans are provided with the
benefit of the applicable Security Documents and shall deliver such other
documents, certificates and opinions of counsel in connection therewith as may
be requested by the Collateral Agent.

(b) The applicable Borrower may approach any Lender or any other Person that
would be a permitted Assignee of a Revolving Commitment pursuant to Section 11.6
to provide all or a portion of the Replacement Revolving Commitments (a
“Replacement Revolving Lender”); provided that any Lender offered or approached
to provide all or a portion of the Replacement Revolving Commitments may elect
or decline, in its sole discretion, to provide a Replacement Revolving
Commitment and the selection of Replacement Revolving Lender shall be subject to
any consent that would be required pursuant to Section 11.6.

(c) The Replacement Revolving Commitments shall be established pursuant to an
amendment to this Agreement among each applicable Borrower, the Administrative
Agent and the Replacement Revolving Lenders providing such Replacement Revolving
Commitments (a “Replacement Revolving Facility Amendment”) which shall be
consistent with the provisions set forth in paragraph (a) above.

(d) On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Replacement
Revolving Lenders with Replacement Revolving Commitments of such Replacement
Revolving Commitment Series shall purchase from each of the other Lenders with
Revolving Commitments, at the principal amount thereof and in the applicable
currencies, such interests in the Revolving Loans outstanding on such
Replacement Revolving Facility Effective Date as may be specified by the
Administrative Agent and as shall be necessary in order that, after giving
effect to all such assignments and purchases, the Revolving Loans under such
Revolving Credit Facility will be held by the Lenders thereunder ratably in
accordance with their applicable Revolving Credit Percentages.

SECTION 4. GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

4.1. Optional Prepayments.

 

-53-



--------------------------------------------------------------------------------

(a) Subject to Section 4.11, the Borrowers may at any time and from time to time
prepay the Loans under any Facility, as elected by the applicable Borrower(s)
(other than BA Loans but subject to Section 3.2(c)(xi)), in whole or in part,
without premium or penalty (subject to Section 4.17), upon irrevocable notice
delivered by Cedar Fair LP to the Administrative Agent no later than 11:00 A.M.,
New York City time, three Business Days prior thereto, in the case of Eurodollar
Loans, and no later than 11:00 A.M., New York City time, one Business Day prior
thereto, in the case of Base Rate Loans and Canadian Prime Rate Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurodollar Loans, Base Rate Loans or Canadian Prime Rate Loans
(and under which Facility such Loans are being prepaid); provided that if a
Eurodollar Loan is prepaid on any day other than the last day of the Interest
Period applicable thereto, the applicable Borrower(s) shall also pay any amounts
owing pursuant to Section 4.11; provided further, no Extended Term Loans of any
Extension Series shall be prepaid prior to the date on which all Term Loans of
the Existing Term Loan Facility from which such Extended Term Loans were
converted unless such prepayment of Extended Term Loans is accompanied by a pro
rata prepayment of Term Loans under such Existing Term Loan Facility. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans, Canadian
Prime Rate Loans, BA Loans and Swing Line Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Term Loans and Revolving Loans
shall be in an aggregate principal amount of $1,000,000 or C$1,000,000 or a
whole multiple thereof. Partial prepayments of Swing Line Loans shall be in an
aggregate principal amount of $100,000 or C$100,000 or a whole multiple thereof.
Any prepayment of Loans under any Facility pursuant to this Section 4.1 shall be
applied on a pro rata basis to the Loans of each Lender under such Facility.
Unless otherwise directed by the applicable Borrower, any such prepayment shall
be applied in direct order of maturity of scheduled repayments of such Facility.

(b)

(i) Notwithstanding anything to the contrary in Section 4.1(a) (which provisions
shall not be applicable to this Section 4.1(b)), the Borrowers shall have the
right at any time and from time to time to prepay Term Loans under any Facility
from Lenders electing to participate in such prepayments at a discount to the
par value of such Loans and on a non-pro rata basis (each, a “Discounted
Voluntary Prepayment”) pursuant to the procedures described in this
Section 4.1(b); provided that (A) no Discounted Voluntary Prepayment shall be
made unless (A) immediately after giving effect to such Discounted Voluntary
Prepayment, (i) no Default or Event of Default has occurred and is continuing,
(ii) the U.S. Borrower is in pro forma compliance with the covenants set forth
in Section 8.1, as of the most recently completed period for which the financial
statements required by Section 7.1(a) and (b) were required to be delivered and
(iii) the Available Liquidity shall be no less than (x) $75,000,000, if the
Discounted Voluntary Prepayment is scheduled during the months of March, April
and May of any given year, (y) $250,000,000, if the Discounted Voluntary
Prepayment is scheduled during the months of August, September, October and
November of any given year, and (z) $150,000,000, if the Discounted Voluntary
Prepayment is scheduled during any other month of any given year, each on a Pro
Forma Basis immediately after giving effect to such Discounted Voluntary
Prepayment (assuming maximum participation therein), (B) any Discounted
Voluntary Prepayment shall be offered to all Lenders with Term Loans under the
applicable Facility on a pro rata basis and (C) the Borrowers shall deliver to
the Administrative Agent a certificate of the Chief Financial Officer of the
U.S. Borrower stating (1) that no Default or Event of Default has occurred and
is continuing or would result from the Discounted Voluntary Prepayment (after
giving effect to any related waivers or amendments obtained in connection with
such Discounted Voluntary Prepayment), (2) that each of the conditions to such
Discounted Voluntary Prepayment contained in this Section 4.1(b) has been
satisfied and (3) the aggregate principal amount of Term Loans so prepaid
pursuant to such Discounted Voluntary Prepayment.

(ii) To the extent the Borrowers seeks to make a Discounted Voluntary
Prepayment, the Borrowers will provide written notice to the Administrative
Agent substantially in the form of Exhibit Q hereto (each, a “Discounted
Prepayment Option Notice”) that the Borrowers desire to prepay Term Loans under
a specified Facility in each case in an aggregate principal amount specified
therein by the Borrowers (each, a “Proposed Discounted Prepayment Amount”), in
each case at a discount to the par value of such Term

 

-54-



--------------------------------------------------------------------------------

Loans as specified below. The Proposed Discounted Prepayment Amount of Term
Loans shall not be less than $25,000,000. The Discounted Prepayment Option
Notice shall further specify with respect to the proposed Discounted Voluntary
Prepayment: (A) the Proposed Discounted Prepayment Amount for Term Loans, (B) a
discount range (which may be a single percentage) selected by the U.S. Borrower
with respect to such proposed Discounted Voluntary Prepayment equal to a
percentage of par of the principal amount of Term Loans (the “Discount Range”)
and (C) the date by which Lenders are required to indicate their election to
participate in such proposed Discounted Voluntary Prepayment which shall be at
least five Business Days following the date of the Discounted Prepayment Option
Notice (the “Acceptance Date”).

(iii) Upon receipt of a Discounted Prepayment Option Notice in accordance with
Section 4.1(b)(ii), the Administrative Agent shall promptly notify each
applicable Lender thereof. On or prior to the Acceptance Date, each Lender under
the applicable Facility may specify by written notice substantially in the form
of Exhibit R hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a prepayment price of 80% of the par value of the Term Loans to
be prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of Term Loans held by such Lender with
respect to which such Lender is willing to permit a Discounted Voluntary
Prepayment at the Acceptable Discount (“Offered Loans”). Based on the Acceptable
Discounts and principal amounts of Term Loans under the applicable Facility
specified by the Lenders in Lender Participation Notices, the Administrative
Agent, in consultation with the Borrowers, shall calculate the applicable
discount for Term Loans (the “Applicable Discount”), which Applicable Discount
shall be (A) the percentage specified by the Borrowers if the Borrowers have
selected a single percentage pursuant to Section 4.1(b)(ii) for the Discounted
Voluntary Prepayment or (B) otherwise, the highest Acceptable Discount at which
the Borrowers can pay the Proposed Discounted Prepayment Amount in full
(determined by adding the principal amounts of Offered Loans commencing with the
Offered Loans with the highest Acceptable Discount); provided, however, that in
the event that such Proposed Discounted Prepayment Amount cannot be repaid in
full at any Acceptable Discount, the Applicable Discount shall be the lowest
Acceptable Discount specified by the Lenders that is within the Discount Range.
The Applicable Discount shall be applicable for all Lenders under the applicable
Facility who have offered to participate in the Discounted Voluntary Prepayment
and have Qualifying Loans (as defined below). Any Lender with outstanding Term
Loans under the applicable Facility whose Lender Participation Notice is not
received by the Administrative Agent by the Acceptance Date shall be deemed to
have declined to accept a Discounted Voluntary Prepayment of any of its Term
Loans at any discount to their par value within the Applicable Discount.

(iv) The Borrowers shall make a Discounted Voluntary Prepayment by prepaying
those Term Loans (or the respective portions thereof) under the applicable
Facility offered by the Lenders (“Qualifying Lenders”) that specify an
Acceptable Discount that is equal to or greater than the Applicable Discount
(“Qualifying Loans”) at the Applicable Discount; provided that if the aggregate
proceeds required to prepay all Qualifying Loans (disregarding any interest
payable at such time) would exceed the amount of aggregate proceeds required to
prepay the Proposed Discounted Prepayment Amount, such amounts in each case
calculated by applying the Applicable Discount, the Borrowers shall prepay such
Qualifying Loans ratably among the Qualifying Lenders based on their respective
principal amounts of such Qualifying Loans (subject to rounding requirements
specified by the Administrative Agent). If the aggregate proceeds required to
prepay all Qualifying Loans (disregarding any interest payable at such time)
would be less than the amount of aggregate proceeds required to prepay the
Proposed Discounted Prepayment Amount, such amounts in each case calculated by
applying the Applicable Discount, the Borrowers shall prepay all Qualifying
Loans.

(v) Each Discounted Voluntary Prepayment shall be made within five Business Days
of the Acceptance Date (or such later date as the Administrative Agent shall
reasonably agree, given the time required to calculate the Applicable Discount
and determine the amount and holders of Qualifying Loans), without premium or
penalty (but subject to Section 4.16), upon irrevocable notice substantially in
the form of Exhibit S hereto (each a “Discounted Voluntary Prepayment Notice”),
delivered to the Administrative Agent no later than 1:00 P.M. New York City
time, three Business Days prior to the date of such Discounted Voluntary
Prepayment, which notice shall specify the date and amount of the Discounted
Voluntary

 

-55-



--------------------------------------------------------------------------------

Prepayment and the Applicable Discount determined by the Administrative Agent.
Upon receipt of any Discounted Voluntary Prepayment Notice the Administrative
Agent shall promptly notify each relevant Lender thereof. If any Discounted
Voluntary Prepayment Notice is given, the amount specified in such notice shall
be due and payable to the applicable Lenders, subject to the Applicable Discount
on the applicable Loans, on the date specified therein together with accrued
interest (on the par principal amount) to, but not including, such date on the
amount prepaid.

(vi) To the extent not expressly provided for herein, each Discounted Voluntary
Prepayment shall be consummated pursuant to reasonable procedures (including as
to timing, rounding, minimum amounts, Type and Interest Periods and calculation
of Applicable Discount in accordance with Section 4.1(b)(iii) above) established
by the Administrative Agent in consultation with the Borrowers.

(vii) Prior to the delivery of a Discounted Voluntary Prepayment Notice, upon
written notice to the Administrative Agent, (A) the Borrowers may withdraw their
offer to make a Discounted Voluntary Prepayment pursuant to any Discounted
Prepayment Option Notice and (B) any Lender may withdraw its offer to
participate in a Discounted Voluntary Prepayment pursuant to any Lender
Participation Notice.

(viii) To the extent the Term Loans under any Facility are prepaid pursuant to
this Section 4.1(b), scheduled amortization amounts for the Term Loans under
such Facility pursuant to Section 2.3 shall be reduced on a pro rata basis by
the principal amount of the Term Loans so prepaid.

4.2. Mandatory Prepayments and Revolving Commitment Reductions.

(a) If any Capital Stock shall be issued by Cedar Fair LP (other than Capital
Stock issued to employees and officers of a Group Member pursuant to an
established compensation plan) or any capital contribution is made to Cedar Fair
LP (other than a capital contribution by any Group Member), an amount equal to
50% of the Net Cash Proceeds thereof shall be applied on the date of such
issuance or contribution toward the prepayment of the Term Loans as set forth in
Section 4.2(e).

(b) Subject to Section 4.16, if (x) any Indebtedness (other than Excluded
Indebtedness) shall be issued or incurred by any Group Member, (y) any
Refinancing Term Loans are borrowed or (z) any Group Member shall receive Net
Cash Proceeds from an Asset Sale pursuant to Section 8.5(g), an amount equal to
100% of the Net Cash Proceeds thereof shall be applied, in the case of clauses
(x) and (y), on the date of such issuance or incurrence and in the case of
clause (z), within two Business Days following the receipt of such Net Cash
Proceeds, toward the prepayment of the Term Loans as set forth in
Section 4.2(e).

(c) If any Group Member shall receive Net Cash Proceeds from any Asset Sale or
Recovery Event (other than a Disposition pursuant to Section 8.5(g)), unless a
Reinvestment Notice shall have been delivered by a Group Member within five
Business Days of the receipt of such Net Cash Proceeds, such Net Cash Proceeds
shall be applied by Cedar Fair LP on the tenth Business Day following receipt
thereof toward the prepayment of the Term Loans in the amount and in the manner
set forth in Section 4.2(e); provided that, notwithstanding the foregoing, on
each Reinvestment Prepayment Date, an amount equal to the Reinvestment
Prepayment Amount with respect to the relevant Reinvestment Event shall be
applied toward the prepayment of the Term Loans in the amount and in the manner
set forth in Section 4.2(e).

Notwithstanding the foregoing, the provisions of this Section 4.2(c) do not
constitute a consent to the consummation of any Disposition not permitted by
Section 8.5.

(d) If there shall be positive Excess Cash Flow for any fiscal year commencing
with the fiscal year ending December 31, 2011 (any such fiscal year, a “Subject
Fiscal Year”), the Borrowers shall, on the relevant Excess Cash Flow Application
Date for each such Subject Fiscal Year, apply an amount equal to the excess, if
any, of (x) the Applicable ECF Percentage of Excess Cash Flow for such Subject
Fiscal Year minus (y)(i) any voluntary prepayments of Term Loans pursuant to
Section 4.1 during such Subject Fiscal Year (other than prepayments funded with
the proceeds of Indebtedness) toward the

 

-56-



--------------------------------------------------------------------------------

prepayment of the Term Loans as set forth in Section 4.2(e) and (ii) all
voluntary prepayments of Revolving Loans (other than prepayments funded with the
proceeds of Indebtedness) during such Fiscal Year to the extent Revolving
Commitments are permanently reduced by the amount of such prepayments. Each such
prepayment shall, for each applicable Subject Fiscal Year, be made on the date
(an “Excess Cash Flow Application Date”) that is not later than June 30 of the
year following such Subject Fiscal Year.

(e) Amounts to be applied in connection with prepayments of the Term Loans made
pursuant to Sections 4.2(a), (b), (c) and (d) shall be applied to the prepayment
of U.S. Term-1 Loans and, to the extent required by the terms of any Extended
Term Loans, Refinancing Term Loans or Incremental Term Loans, on a pro rata
basis (based on the amount of Term Loans under each Facility requiring such a
payment) to such other Term Loans. Amounts applied to prepay the Term Loans
under any Facility shall be applied on a pro rata basis to repay the Term Loans
under such Facility of each Lender. Unless otherwise directed by the Borrowers,
any such prepayment shall be applied in direct order of maturity of scheduled
repayments of such Facility.

(f) If at any time (i) the aggregate U.S. Revolving Extensions of Credit of all
U.S. Revolving Lenders exceed the U.S. Revolving Commitments of all U.S.
Lenders, the U.S. Borrower shall immediately repay the U.S. Revolving Loans
and/or U.S. Swing Line Loans and/or terminate or cash collateralize outstanding
U.S. Letters of Credit in any such case, as and to the extent necessary to
ensure that the U.S. Revolving Extensions of Credit of each U.S. Revolving
Lender are less than or equal to the U.S. Revolving Commitments of such U.S.
Revolving Lender, (ii) the aggregate Canadian Revolving Extensions of Credit of
all Canadian Revolving Lenders exceed the Canadian Revolving Commitments of all
Canadian Revolving Lenders (in the case of any Canadian Revolving Extensions of
Credit made in Canadian Dollars, valued at the Dollar Equivalent of such
Canadian Dollars as of the relevant date of determination), the Canadian
Borrower and the U.S. Borrower shall immediately repay the Canadian Revolving
Loans and/or Canadian Swing Line Loans and/or terminate or cash collateralize
outstanding Canadian Letters of Credit, in any such case, as and to the extent
necessary to ensure that the Canadian Revolving Extensions of Credit of each
Canadian Revolving Lender are less than or equal to the Canadian Revolving
Commitments of such Canadian Revolving Lender (in the case of any Canadian
Revolving Extensions of Credit made in Canadian Dollars, valued at the Dollar
Equivalent of such Canadian Dollars as of the relevant date of determination) or
(iii) the aggregate Replacement Revolving Extensions of Credit under any
Replacement Revolving Facility of all Replacement Revolving Lenders thereunder
exceed the Replacement Revolving Commitments under such Replacement Revolving
Facility of all Replacement Revolving Lenders (in the case of any Replacement
Revolving Extensions of Credit made in Canadian Dollars, valued at the Dollar
Equivalent of such Canadian Dollars as of the relevant date of determination),
the Borrower under such Replacement Revolving Facility shall immediately repay
the Replacement Revolving Loans under such Replacement Revolving Facility as and
to the extent necessary to ensure that the Replacement Revolving Extensions of
Credit of each Replacement Revolving Lender under such Replacement Revolving
Facility are less than or equal to the Replacement Revolving Commitments of such
Replacement Revolving Lender under such Replacement Revolving Facility (in the
case of any Replacement Revolving Extensions of Credit made in Canadian Dollars,
valued at the Dollar Equivalent of such Canadian Dollars as of the relevant date
of determination).

(g) The Borrowers shall prepay all U.S. Term Loans that are not Converted U.S.
Term Loans on the Amendment No. 1 Effective Date.

4.3. Conversion and Continuation Options.

(a) Each of the Borrowers may elect from time to time to convert Eurodollar
Loans to Base Rate Loans, and the Canadian Borrower and the U.S. Borrower may
elect to convert BA Loans at the expiry of the relevant Interest Period to
Canadian Prime Rate Loans, by giving the Administrative Agent at least two
Business Days’ prior irrevocable notice of such election; provided that any such
conversion of Eurodollar Loans and BA Loans may be made only on the last day of
an Interest Period with respect thereto. Each of the Borrowers may elect from
time to time to convert Base Rate Loans to Eurodollar Loans, and the Canadian
Borrower and the U.S. Borrower may elect to convert Canadian Prime Rate Loans to
BA Loans, by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice as to

 

-57-



--------------------------------------------------------------------------------

Eurodollar Loans, and two Business Days’ prior irrevocable notice as to BA
Loans, of such election (which notice shall specify the length of the initial
Interest Period therefor); provided that no Base Rate Loan under a particular
Facility may be converted into a Eurodollar Loan and no Canadian Prime Rate Loan
may be converted into a BA Loan (i) when any Event of Default has occurred and
is continuing and the Administrative Agent, or the Majority Facility Lenders (in
the case of the applicable Facility) have determined in its or their sole
discretion not to permit such conversions or (ii) if the applicable Interest
Period selected by the applicable Borrower extends beyond the Revolving
Termination Date of any Revolving Commitments then in effect under the
applicable Revolving Credit Facility, in the case of any Revolving Loans
thereunder, or the applicable maturity date, in the case of the Term Loans under
any Facility. Upon receipt of any such notice the Administrative Agent shall
promptly notify each relevant Lender thereof.

(b) Each of the Borrowers may elect to continue any Eurodollar Loan as such and
the Canadian Borrower and the U.S. Borrower may elect to continue any BA Loan as
such upon the expiration of the then current Interest Period with respect
thereto by giving at least three Business Days’ prior irrevocable notice as to
Eurodollar Loans, and two Business Days’ prior irrevocable notice as to BA
Loans, to the Administrative Agent in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan or BA Loan under a particular Facility may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
has or the Majority Facility Lenders in respect of such Facility have,
determined in its or their sole discretion not to permit such continuations or
(ii) after the date that is one month prior to the final scheduled termination
or maturity date of such Facility (or any Revolving Commitments then in effect
under such Facility); and provided further, that if the applicable Borrower
shall fail to give any required notice as described above in this paragraph
(i) such Eurodollar Loans shall be continued for the same Interest Period as the
then expiring Interest Period as of the last day of such then expiring Interest
Period, except that if such continuation is not permitted pursuant to the first
proviso in this Section 4.3(b) such Loans shall be repaid or (if not so repaid)
converted automatically to Base Rate Loans and (ii) the face amount of such BA
Loan shall be repaid or (if not so repaid) automatically converted to Canadian
Prime Rate Loans, in each case on the last day of such then expiring Interest
Period. Upon receipt of any such notice the Administrative Agent shall promptly
notify each relevant Lender thereof.

(c) Neither the conversion nor the continuation of any Loan pursuant to any
provision of this Agreement (i) creates a new Loan or other obligation or
constitutes a novation of such Loan or (ii) constitutes or requires the
repayment and/or readvance of any principal amount of such Loan. Rather, such
conversion or continuation of any Loan merely constitutes a change in the manner
in which interest is calculated and payable on such Loan in accordance with the
interest rate options available under this Agreement.

4.4. Limitations on Eurodollar Tranches.

(a) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (i) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (ii) no
more than twelve Eurodollar Tranches shall be outstanding at any one time.

(b) Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of BA Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that (i) after giving effect thereto, the aggregate principal
amount of any BA Loan shall be equal to C$5,000,000 or a whole multiple of
C$1,000,000 in excess thereof and (ii) no more than eight BA Loans shall be
outstanding at any one time.

 

-58-



--------------------------------------------------------------------------------

4.5. Interest Rates and Payment Dates.

(a) Each Eurodollar Loan shall bear interest for each day during each Interest
Period with respect thereto at a rate per annum equal to the Eurodollar Rate
determined for such day plus the Applicable Margin.

(b) Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin in effect for such day.

(c) Each U.S. Swing Line Loan shall bear interest for each day on which it is
outstanding in accordance with Section 3.3(a). Each Canadian Swing Line Loan
shall bear interest for each day on which it is outstanding in accordance with
Section 3.3(c).

(d) Each Canadian Prime Rate Loan shall bear interest for each day on which it
is outstanding at a rate per annum equal to the Canadian Prime Rate in effect
for such day plus the Applicable Margin in effect for such day.

(e) On the Borrowing Date in respect of a BA Loan, the Canadian Borrower or the
U.S. Borrower borrowing such Loan shall pay to the Administrative Agent for the
benefit of the Lenders the Acceptance Fee calculated on the face amount of the
applicable Bankers’ Acceptances at a rate per annum equal to the Applicable
Margin on the basis of the number of days in the Interest Period for the BA Loan
and a year of 365 days.

(f) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or an Event of Default exists under Section 9(f),
such overdue amounts or, in the case of such an Event of Default, all
outstanding Loans and Reimbursement Obligations (in either case, to the extent
legally permitted), shall bear interest at a rate per annum that is equal to
(x) in the case of the Loans, the rate that would otherwise be applicable
thereto pursuant to the foregoing provisions of this Section plus 2.00%, (y) in
the case of the U.S. Borrower’s Reimbursement Obligations, the rate applicable
to such Base Rate Loans under the U.S. Revolving Facility plus 2.00%, or (z) in
the case of the Canadian Borrower’s or the U.S. Borrower’s Reimbursement
Obligations, (A) the rate applicable to Canadian Prime Rate Loans under the
Canadian Revolving Facility plus 2.00% if denominated in Canadian Dollars and
(B) the rate applicable to Base Rate Loans under the Canadian Revolving Facility
plus 2.00% if denominated in Dollars, and (ii) if all or a portion of any
interest payable on any Loan or Reimbursement Obligation or any commitment fee
or other amount payable hereunder shall not be paid when due (whether at the
stated maturity, by acceleration or otherwise), such overdue amount shall bear
interest at a rate per annum equal to the rate then applicable to such (A) Base
Rate Loans under the relevant Facility plus 2.00% for interest due in Dollars,
and (B) Canadian Prime Rate Loans plus 2.00% for interest due in Canadian
Dollars (or, in the case of any such other amounts that do not relate to a
particular Facility, the rate then applicable to Base Rate Loans under the U.S.
Revolving Facility and/or the Canadian Revolving Facility plus 2.00% for amounts
due in Dollars and the rate then applicable to Canadian Prime Rate Loans plus
2.00% for amounts due in Canadian Dollars), in each case, with respect to
clauses (i) and (ii) above, from the date of such non payment until such amount
is paid in full (after as well as before judgment).

(g) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (f) of this Section shall be
payable from time to time on demand.

(h) If any provision of this Agreement or any of the other Loan Documents would
obligate any Loan Party to make any payment of interest with respect to the
Canadian Obligations or other amount payable to any Agent or any Lender in an
amount or calculated at a rate which would be prohibited by law or would result
in a receipt by such Agent or such Lender of interest with respect to the
Canadian Obligations at a criminal rate (as such terms are construed under the
Criminal Code (Canada)) then, notwithstanding such provision, such amount or
rates shall be deemed to have been adjusted with retroactive effect to the
maximum amount or rate of interest, as the case may be, as would not be so
prohibited by law or so result in a receipt by such Agent or such Lender of
interest with respect to the Canadian Obligations

 

-59-



--------------------------------------------------------------------------------

at a criminal rate, such adjustment to be effected, to the extent necessary, as
follows: (1) first, by reducing the amount or rates of interest required to be
paid to the affected Agent or the affected Lender under Section 4.5(f); and
(2) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the affected Agent or the affected Lender which would
constitute interest with respect to the Canadian Obligations for purposes of
Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if any Agent or any
Lender shall have received an amount in excess of the maximum permitted by that
section of the Criminal Code (Canada), then the applicable Loan Party shall be
entitled, by notice in writing to the affected Agent or the affected Lender, to
obtain reimbursement from such Agent or such Lender in an amount equal to such
excess, and pending such reimbursement, such amount shall be deemed to be an
amount payable by such Agent or such Lender to the applicable Loan Party. Any
amount or rate of interest under the Canadian Obligations referred to in this
Section 4.5(h) shall be determined in accordance with generally accepted
actuarial practices and principles as an effective annual rate of interest over
the term that any Canadian Revolving Loans remain outstanding on the assumption
that any charges, fees or expenses that fall within the meaning of “interest”
(as defined in the Criminal Code (Canada)) shall, if they relate to a specific
period of time, be pro rated over that period of time and otherwise be pro rated
over the period from the Closing Date to the applicable maturity date therefor,
and, in the event of a dispute, a certificate of a Fellow of the Canadian
Institute of Actuaries appointed by the Administrative Agent shall be conclusive
for the purposes of such determination.

(i) For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent to the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or such other period of time, respectively.

4.6. Computation of Interest and Fees.

(a) Interest, fees and commissions payable pursuant hereto shall be calculated
on the basis of a 360 day year for the actual days elapsed, except that, with
respect to (i) Base Rate Loans the rate of interest on which is calculated on
the basis of the Prime Rate, (ii) Canadian Prime Rate Loans the rate of interest
on which is calculated on the basis of the Canadian Prime Rate and (iii) BA
Loans, the interest thereon shall be calculated on the basis of a 365 (or,
except in the case of BA Loans, 366, as the case may be) day year for the actual
days elapsed. The Administrative Agent shall as soon as practicable notify the
applicable Borrower and the relevant Lenders of each determination of a
Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate, Canadian Prime Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the applicable Borrower and the relevant Lenders of the
effective date and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent, pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of Cedar Fair LP, deliver to Cedar Fair LP a
statement showing the quotations used by the Administrative Agent in determining
any interest rate pursuant to Section 4.6(a).

4.7. Inability To Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest

 

-60-



--------------------------------------------------------------------------------

Period will not adequately and fairly reflect the cost to such Lenders (as
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
applicable Borrower and the relevant Lenders as soon as practicable thereafter.
If such notice is given (x) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans, (y) any Loans under the relevant Facility that were to have
been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
under the relevant Facility shall be converted, on the last day of the then
current Interest Period, to Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent no further Eurodollar Loans under the
relevant Facility shall be made or continued as such, nor shall the Borrowers
have the right to convert Loans under the relevant Facility to Eurodollar Loans.

4.8. Pro Rata Treatment and Payments.

(a) All payments (including prepayments) to be made by any Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim. All payments (including prepayments) to be made
by the Borrowers, as applicable, hereunder with respect to the U.S. Facilities
whether on account of principal, interest, fees or otherwise shall be made prior
to 12:00 Noon, New York City time, on the due date thereof to the Administrative
Agent, for the account of the applicable Lenders, at the Funding Office, in
Dollars and in immediately available funds. Any payment made by the Borrowers
after 12:00 Noon, New York City time, on any Business Day shall be deemed to
have been made on the next following Business Day. The Administrative Agent
shall distribute such payments to the applicable Lenders promptly upon receipt
in like funds as received. All payments (including prepayments) to be made by
each of the Canadian Borrower and the U.S. Borrower hereunder with respect to
the Canadian Revolving Loans, whether on account of principal, interest, fees or
otherwise, shall be made prior to 12:00 Noon, Toronto time, on the due date
thereof to the Administrative Agent, for the account of the relevant Lenders, at
the Canadian Payment Office, in Canadian Dollars or Dollars (as applicable) and
in immediately available funds. Any payment made by the Canadian Borrower or the
U.S. Borrower after 12:00 Noon, Toronto time, on any Business Day shall be
deemed to have been made on the next following Business Day. The Administrative
Agent shall distribute such payments to the relevant Canadian Revolving Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans and BA Loans) becomes due and payable on a
day other than a Business Day, such payment shall be extended to the next
succeeding Business Day. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension. If any payment on a BA Loan becomes due and payable on a day
other than a Business Day, such payment shall be made on the immediately
preceding Business Day.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, Reimbursement
Obligations, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and Reimbursement Obligations then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and Reimbursement
Obligations then due to such parties.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent and the Administrative Agent may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Borrowing Date

 

-61-



--------------------------------------------------------------------------------

therefor, such Lender shall pay to the Administrative Agent on demand, such
amount with interest thereon at a rate equal to the greater of (i) the Federal
Funds Effective Rate for amounts in Dollars and the interbank offered rate
quoted by the Administrative Agent for amounts in Canadian Dollars and (ii) a
rate determined by the Administrative Agent or, with respect to the Canadian
Revolving Loans, the Administrative Agent in accordance with banking industry
rules on interbank compensation for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days of such Borrowing
Date, the Administrative Agent shall also be entitled to recover such amount
with interest thereon at the rate per annum applicable to Base Rate Loans under
the relevant Facility, on demand, from the applicable Borrower.

(d) Unless the Administrative Agent shall have been notified in writing by any
Borrower prior to the date of any payment due to be made by any Borrower
hereunder that such Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that such Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the applicable Borrower within three Business Days after
such due date, the Administrative Agent shall be entitled to recover, on demand,
from each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate for amounts in Dollars
and the interbank offered rate quoted by the Administrative Agent for amounts in
Canadian Dollars. Nothing herein shall be deemed to limit the rights of the
Administrative Agent or any Lender against the Borrowers.

4.9. Requirements of Law.

(a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

(i) shall subject any Lender to any tax (or any increase in tax) on its capital
reserves (or any similar tax) with respect to this Agreement, any Letter of
Credit, any Application or any Loan made by it, or change the basis of taxation
of payments to such Lender in respect thereof (except for Non-Excluded Taxes
covered by Section 4.10 or changes in the rate of tax on the overall net income
(or, in the case of Taxes in any Canadian jurisdiction, capital) of such
Lender);

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or

(iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount that such Lender deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or BA Loans (or, in the case of
clause (i) above, any Loan) or issuing or participating in Letters of Credit, or
to reduce any amount receivable hereunder in respect thereof, then, in any such
case, the applicable Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this paragraph, it shall promptly notify Cedar
Fair LP (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled.

(b) If any Lender shall have determined that the adoption of or any change in
any Requirement of Law regarding capital adequacy or in the interpretation or
application thereof or compliance by

 

-62-



--------------------------------------------------------------------------------

such Lender or any Person controlling such Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such Person’s capital as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender or such Person could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such Person’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, after
submission by such Lender to Cedar Fair LP (with a copy to the Administrative
Agent) of a written request therefor, the applicable Borrower shall pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Person for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender to Cedar Fair LP (with a copy to the Administrative
Agent) shall be conclusive in the absence of manifest error. Notwithstanding
anything to the contrary in this Section, the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any incremental cost and
expense directly attributable to such Lender’s failure to notify Cedar Fair LP
of its claim within 6 months after such Lender becomes aware of such claim
(e.g., late penalties). The obligations of the Borrowers pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

4.10. Taxes.

(a) All payments made under the Loan Documents by any Loan Party shall, except
to the extent required by applicable law, be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings (including interest, additions to tax and penalties related
thereto), now or hereafter imposed, levied, collected, withheld or assessed by
any Governmental Authority (“Taxes”), excluding (i) net income taxes, capital
taxes and franchise taxes (imposed in lieu of net income taxes) imposed on any
Agent or any Lender (which term shall include any Issuing Lender for purposes of
this Section 4.10) as a result of a present or former connection between such
Agent or such Lender and the jurisdiction of the Governmental Authority imposing
such tax or any political subdivision or taxing authority thereof or therein
(other than any such connection arising solely from such Agent or such Lender
having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, and/or engaged in any other transaction pursuant to, any Loan
Document), (ii) any Taxes that are attributable to such Lender’s failure to
comply with the requirements of paragraph (e) of this Section and (iii) in case
of a Foreign Lender, that are United States federal withholding taxes (including
under Sections 1471 through 1474 of the Code and any regulations or official
interpretations thereof) imposed on amounts payable to such Lender pursuant to a
law in effect at the time such Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Lender’s
assignor (if any) was entitled, immediately prior to the assignment (or
designation of new lending office), to receive additional amounts from the
Borrowers with respect to such Non-Excluded Taxes pursuant to this paragraph
(any such non-excluded Taxes, “Non-Excluded Taxes”). If any Non-Excluded Taxes
or Other Taxes are required to be withheld or deducted from or are otherwise
imposed on any amounts payable to any Agent or any Lender under any Loan
Document, (i) the applicable withholding agent shall make such withholding or
deduction, (ii) the applicable withholding agent shall pay such Non-Excluded
Taxes or Other Taxes to the relevant Governmental Authority and (iii) the
amounts so payable to such Agent or such Lender shall be increased by the
applicable Loan Party to the extent necessary to yield to such Agent or such
Lender (after all deductions or withholdings, including those attributable to
the additional amounts payable under this Section 4.10) interest or any such
other amounts payable hereunder at the rates or in the amounts specified in such
Loan Document.

(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Without limiting the provisions of subsection (a) or (b) above, each
Borrower shall, jointly and severally indemnify and hold harmless the
Administrative Agent and each Lender, and shall make

 

-63-



--------------------------------------------------------------------------------

payment in respect thereof within 10 days after written demand therefor, for the
full amount of any Non-Excluded Taxes or Other Taxes (including any amounts
attributable to such Non-Excluded Taxes or Other Taxes payable under this
Section) payable by the Administrative Agent or such Lender, as the case may be,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Non-Excluded Taxes or Other Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority; provided that if the
applicable Borrowers reasonably believe that such Taxes were not correctly or
legally asserted, each Lender will use reasonable efforts (at the Borrowers’
expense) to cooperate with the Borrowers to obtain a refund of such taxes (which
shall be repaid to the Borrowers in accordance with Section 4.10(f)) so long as
such efforts would not, in the sole determination of such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it. A
certificate as to the amount of any such payment or liability delivered to the
Borrowers by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Whenever any Taxes are payable or to be remitted with respect to any
payments under the Loan Documents by any Borrower, as promptly as possible
thereafter such Borrower shall send to each of the Administrative Agent for its
own account or for the account of the relevant Agent or Lender, as the case may
be, a certified copy of an original official receipt (or other documentary
evidence of payment or remittance that is reasonably satisfactory to the
Administrative Agent) showing payment or remittance thereof.

(e) Any Lender that is entitled to an exemption from or reduction of withholding
tax or backup withholding tax under the law of any applicable jurisdiction with
respect to payments under this Agreement shall deliver to the applicable
Borrower and the Administrative Agent at any time or times reasonably requested
by such Borrower or the Administrative Agent, such properly completed and
executed documentation as prescribed by applicable law or reasonably requested
by such Borrower or the Administrative Agent to permit such payments to be made
without such withholding tax or backup withholding tax or at a reduced rate.

Without limiting the generality of the foregoing, any Foreign Lender shall, to
the extent it is legally entitled to do so, deliver to the applicable Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the applicable Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States is a party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit F-1, or any other form approved by the
Administrative Agent, to the effect that such Foreign Lender is not (A) a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent
shareholder” of the applicable Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and that no payments in
connection with the Loan Documents are effectively connected with such Foreign
Lender’s conduct of a U.S. trade or business and (y) duly completed copies of
Internal Revenue Service Form W-8BEN (or any successor forms),

(iv) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, a certificate in substantially the form of Exhibit F-2,
Exhibit F-3 or Exhibit F-4, as applicable, Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that, if the
Foreign Lender is a partnership (and not a participating Lender) and one or more
partners of such Foreign Lender are claiming the portfolio

 

-64-



--------------------------------------------------------------------------------

interest exemption, such Foreign Lender may provide a certificate, in
substantially the form of Exhibit F-3, on behalf of such beneficial owner(s), or
(v) any other form prescribed by applicable laws as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the applicable Borrower and the
Administrative Agent to determine the withholding or deduction required to be
made, or

(v) in the case of a Lender seeking an exemption from withholding tax under
Section 1471 or 1472 of the Code and any regulations or official interpretations
thereof, any documentation necessary to prevent such withholding.

Any Lender that is a “United States person” (within the meaning of
Section 7701(a)(30) of the Code) shall deliver to the applicable Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as prescribed by
applicable law or upon the request of the applicable Borrower or the
Administrative Agent), duly executed and properly completed copies of Internal
Revenue Service Form W-9 certifying that it is not subject to backup
withholding.

Each Lender shall, from time to time after the initial delivery by Lender of the
forms described above, whenever a lapse in time or change in such Lender’s
circumstances renders such forms, certificates or other evidence so delivered
obsolete, expired or inaccurate, promptly (1) deliver to the applicable Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such Foreign
Lender’s status or that such Lender is entitled to an exemption from or
reduction in withholding tax or backup withholding tax or (2) notify
Administrative Agent and the applicable Borrower of its inability to deliver any
such forms, certificates or other evidence.

(f) If any Agent or any Lender determines, in its sole discretion, that it has
received a refund of any Non-Excluded Taxes or Other Taxes as to which it has
been indemnified by the Borrowers or with respect to which the Borrowers have
paid additional amounts pursuant to this Section 4.10, it shall pay over such
refund to the Borrowers, or either of them (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this
Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out of pocket expenses of such Agent or such Lender
(including any Taxes) and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrowers, upon the request of such Agent or such Lender, agree to repay the
amount paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrowers or any other
Person.

(g) The agreements in this Section shall survive any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(h) For the avoidance of doubt, any payments made by the Administrative Agent to
a Lender shall be treated as payments made by the applicable Loan Party.

4.11. Break Funding Payments. In the event of (a) the payment of any principal
of any Eurodollar Loan other than on the last day of an Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
failure to borrow, convert, continue or prepay any Eurodollar Loan on the date
specified in any notice delivered pursuant hereto or (c) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by a Borrower pursuant to Section 4.13, then,
in any such event, the Borrowers shall compensate each Lender for the loss, cost
and expense actually incurred by such Lender as a consequence of such event;
provided that such loss, cost or expense shall be determined assuming that each
Lender funded its loan by the last day of an Interest Period. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall

 

-65-



--------------------------------------------------------------------------------

be deemed to be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Eurodollar Rate that would have
been applicable to such Loan, for the period from the date of such event to the
last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue a Eurodollar Loan, for the period that
would have been the Interest Period for such Loan), disregarding any “LIBOR
floor” for the purpose of determining such amount, over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for deposits in dollars of a comparable amount and period from
other banks in the Eurodollar market. A certificate of any Lender setting forth
any amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrowers and shall be conclusive absent
manifest error. The Borrowers shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.

4.12. Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a) or (c) with
respect to such Lender, it will, if requested by Cedar Fair LP, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage, and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrowers or the rights of any Lender pursuant to
Section 4.9 or 4.10(a) or (c).

4.13. Replacement of Lenders. The Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) or (c) or (b) defaults in its obligation to make Loans hereunder,
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) prior to
any such replacement, such Lender shall have taken no action under Section 4.12
so as to eliminate the continued need for payment of amounts owing pursuant to
Section 4.9 or 4.10(a) or (c), (iv) such replacement will eliminate or reduce
future payments to be made under Section 4.10(a) or (c), as applicable, (v) the
replacement financial institution shall purchase, at par, all Loans and other
amounts owing to such replaced Lender on or prior to the date of replacement,
(vi) the applicable Borrower shall be liable to such replaced Lender under
Section 4.11 if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vii) the replacement financial institution, if not already a Lender, shall be
reasonably satisfactory to the Administrative Agent, (viii) the replaced Lender
shall be obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the applicable Borrower shall be obligated to pay
the registration and processing fee referred to therein), (ix) until such time
as such replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10(a) or (c),
as the case may be, and (x) any such replacement shall not be deemed to be a
waiver of any rights that the Borrowers, the Administrative Agent or any other
Lender shall have against the replaced Lender.

4.14. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrowers to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(b) The Administrative Agent, on behalf of the Borrowers, shall maintain the
Register pursuant to Section 11.6(b), and a sub account therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from each Borrower and each Lender’s share thereof.

 

-66-



--------------------------------------------------------------------------------

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of any
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of any Borrower to
repay (with applicable interest) the Loans made to such Borrower by such Lender
in accordance with the terms of this Agreement.

(d) Each Borrower agrees that, upon the request to the Administrative Agent by
any Lender, such Borrower will promptly execute and deliver to such Lender a
promissory note of such Borrower, evidencing any U.S. Term-1 Loans, Refinancing
Term Loans of any Series and/or Extended Term Loans of any Extended Series of
such Term Lender, substantially in the form of Exhibit G-1 (a “Term Note”), any
U.S. Revolving Loans and/or any Replacement Revolving Loans under any
Replacement Revolving Facility of such U.S. Revolving Lender, substantially in
the form of Exhibit G-2 (a “U.S. Revolving Note”), or Canadian Revolving Loans
and/or Replacement Revolving Loans under any Replacement Revolving Facility of
such Canadian Revolving Lender, substantially in the form of Exhibit G-3 (a
“Canadian Revolving Note”; each Term Note, U.S. Revolving Note or Canadian
Revolving Note, individually, a “Note”).

4.15. Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain Eurodollar
Loans or BA Loans as contemplated by this Agreement, (a) the commitment of such
Lender hereunder to make (i) Eurodollar Loans, continue Eurodollar Loans as such
and convert Base Rate Loans to Eurodollar Loans or (ii) BA Loans, continue BA
Loans as such and convert Canadian Prime Rate Loans to BA Loans shall forthwith
be canceled and (b) such Lender’s Loans then outstanding as Eurodollar Loans or
BA Loans, as the case may be, if any, shall be converted automatically to Base
Rate Loans or Canadian Prime Rate Loans, respectively, on the respective last
days of the then current Interest Periods with respect to such Loans or within
such earlier period as required by law. If any such conversion of a Eurodollar
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrowers shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 4.11.

4.16. Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 3.5(a);

(b) the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders, the Majority Facility Lenders or other requisite Lenders have taken or
may take any action hereunder, including any consent to any amendment, waiver or
other modification pursuant to Section 11.1, except as provided in the last
sentence of Section 11.1;

(c) if any Swing Line Loans or L/C Obligations are outstanding under a Revolving
Credit Facility at the time a Lender becomes a Defaulting Lender under such
Revolving Credit Facility then:

 

  (i) all or any part of such Swing Line Loans and L/C Obligations shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Revolving Credit Percentages under such Revolving Credit Facility but only to
the extent (x) the sum of all non-Defaulting Lenders’ Revolving Extensions of
Credit under such Revolving Credit Facility plus such Defaulting Lender’s pro
rata share of such Swing Line Loans and L/C Obligations does not exceed the
total of all non-Defaulting Lenders’ Revolving Commitments under such Revolving
Credit Facility and (y) the conditions set forth in Section 6.2 are satisfied at
such time; and

 

-67-



--------------------------------------------------------------------------------

  (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the U.S. Borrower and the Canadian Borrower shall within
one Business Day following notice by the Administrative Agent (x) first, prepay
such Swing Line Loans and (y) second, cash collateralize such Defaulting
Lender’s Revolving Credit Percentage of such L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures satisfactory to the applicable Issuing Lender for so long as
such L/C Obligations are outstanding and such Lender is a Defaulting Lender;

 

  (iii) if the U.S. Borrower and the Canadian Borrower cash collateralize any
portion of such Defaulting Lender’s Revolving Credit Percentage of the L/C
Obligations pursuant to Section 4.16(c)(ii), the applicable Borrower shall not
be required to pay any fees to such Defaulting Lender pursuant to Section 3.9(a)
with respect to such Defaulting Lender’s Revolving Credit Percentage of the L/C
Obligations during the period such Defaulting Lender’s Revolving Credit
Percentage of the L/C Obligations is cash collateralized;

 

  (iv) if the participations in L/C Obligations of the non-Defaulting Lenders is
reallocated pursuant to Section 4.16(c)(i), then the fees payable to the Lenders
pursuant to Section 3.9(a) shall be adjusted in accordance with such
non-Defaulting Lenders’ Revolving Credit Percentages in such L/C Obligations; or

 

  (v) if all or any portion of such Defaulting Lender’s Revolving Credit
Percentage of the L/C Obligations is neither cash collateralized nor reallocated
pursuant to Section 4.16(c)(i) or (ii) above, then, without prejudice to any
rights or remedies of the Issuing Lender or any Lender hereunder, all letter of
credit fees payable under Section 3.9(a) with respect to such Defaulting
Lender’s Revolving Credit Percentage of the L/C Obligations shall be payable to
the applicable Issuing Lender until and to the extent such portion of the L/C
Obligations are cash collateralized and/or reallocated as provided above;

(c) so long as any Lender is a Defaulting Lender, no Swing Line Lender shall be
required to fund any Swing Line Loan and no Issuing Lender shall be required to
issue, amend or increase any Letter of Credit, unless it is satisfied that the
related exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders under the applicable Revolving Credit Facility and/or
cash collateral will be provided by the applicable Borrower in accordance with
Section 4.16(c), and participating interests in any such newly issued or
increased Letter of Credit or newly made Swing Line Loan shall be allocated
among non-Defaulting Lenders in a manner consistent with Section 4.16(c)(i) (and
Defaulting Lenders shall not participate therein);

(d) any amount payable to such Defaulting Lender hereunder (whether on account
of principal, interest, fees or otherwise), in lieu of being distributed to such
Defaulting Lender, received by the Administrative Agent (A) may, at the
Administrative Agent’s option, be applied for the account of such Defaulting
Lender for the benefit of the Administrative Agent, the Swing Line Lender or the
Issuing Lender to satisfy such Lender’s obligations to it under such Section
until all such unsatisfied obligations are fully paid and/or (B) may be retained
by the Administrative Agent in its discretion and notwithstanding any contrary
provision hereof, in a segregated account as cash collateral for and, subject to
any applicable requirements of law, be applied at such time or times as may be
determined by the Administrative Agent, in the case of each of clauses (A) and
(B) above, in any order, in its discretion; and

(e) during any period in which a Lender is a Defaulting Lender, the U.S.
Borrower or the Canadian Borrower may (in its discretion) apply all or any
portion to be specified by such Borrower of any optional reduction of unused
Revolving Commitments under Section 3.6 to the unused Commitments of any one or
more Defaulting Lenders specified by such Borrower before applying any remaining
reduction to all Lenders in the manner otherwise specified in Section 3.6.

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the applicable Swing Line Lender or the applicable Issuing Lender

 

-68-



--------------------------------------------------------------------------------

has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, such Swing Line Lender shall not be required to fund any Swing
Line Loan and such Issuing Lender shall not be required to issue, amend or
increase any Letter of Credit, unless the Swing Line Lender or the Issuing
Lender, as the case may be, shall have entered into arrangements with such
Borrower or such Lender, satisfactory to such Swing Line Lender or such Issuing
Lender, as the case may be, to defease any risk to it in respect of such Lender
hereunder (it being understood that the Borrowers shall have the option to
reallocate the participation of the applicable Lender as provided above with
respect to Defaulting Lenders if the Issuing Lender or Swing Line Lenders
require any such arrangements to eliminate their risk).

In the event that the Administrative Agent, the U.S. Borrower, the Canadian
Borrower, each Issuing Lender and each Swing Line Lender agrees that a
Defaulting Lender has adequately remedied all matters that caused such Lender to
be a Defaulting Lender, then the participations in Swing Line Loans and L/C
Obligations of the Revolving Lenders shall be readjusted to reflect the
inclusion of such Lender’s Revolving Commitments and on such date such Lender
shall purchase at par such of the Revolving Loans of the other Lenders under the
applicable Revolving Credit Facility as the Administrative Agent shall determine
may be necessary in order for such Lender to hold such Revolving Loans in
accordance with its Revolving Credit Percentage.

4.17. Soft-Call Premium.

(a) On the Amendment No. 1 Effective Date, the Borrowers shall pay to the
Administrative Agent, for the account of each Lender with a U.S. Term Loan
immediately prior to the conversion of Converted U.S. Term Loans and the
borrowing under the Additional U.S. Term-1 Commitment pursuant to
Section 2.1(b), a fee equal to 1.0% of the principal amount of such Lender’s
outstanding U.S. Term Loans at such time (which payment shall satisfy in full
the Borrowers’ obligations under Section 4.17 of this Agreement (prior to giving
effect to Amendment No. 1)).

(b) In the event that, at any time on or prior to August 25, 2011, (i) this
Agreement is amended and such amendment to this Agreement has the effect of
reducing the interest rate applicable to the U.S. Term-1 Loans (other than any
waiver of default interest) or (ii) the Borrowers make any mandatory or
voluntary prepayment of U.S. Term-1 Loans with the proceeds of any term loan
Indebtedness under any credit facility (including, without limitation, any new
or additional term loans under this Agreement) which term indebtedness has a
lower Yield than the Yield of the U.S. Term-1 Loans, then, the Borrowers agree
to pay to the Administrative Agent, (x) in the case of clause (i), for the
account of each U.S. Term-1 Lender that agrees to such amendment (or that is
removed pursuant to the last paragraph of Section 11.1) a fee in an amount equal
to 1.00% of such Lender’s U.S. Term-1 Loans outstanding on the effective date of
such amendment and (y) in the case of clause (ii), for the account of each U.S.
Term-1 Lender a fee in an amount equal to 1.00% of such Lender’s U.S. Term-1
Loans that are being prepaid as a result of such prepayment.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, each Borrower
hereby represents and warrants to each Agent and each Lender that:

5.1. Financial Condition. The audited consolidated balance sheets of Cedar Fair
LP and its Subsidiaries as at December 31, 2007, December 31, 2008 and
December 31, 2009, and the related consolidated statements of income and of cash
flows for the fiscal years ended on such dates, reported on by and accompanied
by an unqualified report from Deloitte and Touche LLP, present fairly the
consolidated financial condition of Cedar Fair LP and its Subsidiaries as at
such date, and the consolidated results of its operations and its consolidated
cash flows for the respective fiscal years then ended. The unaudited
consolidated balance sheet of Cedar Fair LP and its Subsidiaries as at the last
day of Fiscal Q1 2010, and the related unaudited consolidated statements of
income and cash flows for the three month period ended on such date, present
fairly the consolidated financial condition of Cedar Fair LP and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for the three month period then ended (subject to
normal year end audit adjustments). All such financial statements of Cedar Fair
LP and its Subsidiaries, including the related schedules and notes thereto, have
been prepared in accordance with GAAP applied consistently throughout the
periods involved (except as approved by the aforementioned firm of accountants
and disclosed therein). No Group Member has any material Guarantee Obligations,
contingent liabilities

 

-69-



--------------------------------------------------------------------------------

and liabilities for taxes, or any long term leases or unusual forward or long
term commitments, including any interest rate or foreign currency swap or
exchange transaction or other obligation in respect of derivatives that are not
reflected in the most recent financial statements referred to in this paragraph,
other than the Specified Hedge Agreements with KeyBank National Association
described in the definition of “Specified Hedge Agreement” and any other
Specified Hedge Agreement entered into in accordance with the terms hereof.
During the period from December 31, 2009 to and including the date hereof there
has been no Disposition by any Borrower or any of its Subsidiaries of any
material part of its business or property.

5.2. No Change. Since December 31, 2009, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3. Corporate Existence; Compliance with Law. Each Group Member (a) is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, (b) has the power and authority, and the legal
right, to own and operate its property, to lease the property it operates as
lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation (or otherwise qualified as required by any
applicable Requirement of Law) and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, except to the extent that the
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect and (d) is in compliance with all Requirements
of Law, except to the extent that the failure to comply therewith could not, in
the aggregate, reasonably be expected to have a Material Adverse Effect.

5.4. Power; Authorization; Enforceable Obligations. Each Loan Party has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrowers, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrowers, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No consent or authorization of, filing with, notice to or other act
by or in respect of, any Governmental Authority or any other Person is required
in connection with the Refinancing and the extensions of credit hereunder or
with the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 5.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect
and (ii) the filings referred to in Section 5.19. Each Loan Document has been
duly executed and delivered on behalf of each Loan Party party thereto. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.5. No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law or any Contractual Obligation of any Group Member and will not result in,
or require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
No Requirement of Law or Contractual Obligation applicable to any Borrower or
any of its Subsidiaries could reasonably be expected to have a Material Adverse
Effect.

5.6. Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Borrower, threatened by or against any Group Member or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.

5.7. No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

 

-70-



--------------------------------------------------------------------------------

5.8. Ownership of Property; Liens. Each Group Member has title in fee simple to,
or a valid leasehold interest in, all its real property, and good title to, or a
valid leasehold interest in, all its other property, including without
limitation, the tangible and intangible personal property reflected as assets in
their respective books and records free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 8.3 and except where the failure to have such title could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect

5.9. Intellectual Property. Except to the extent the same would not reasonably
be expected, individually or in the aggregate, to have a Material Adverse
Effect, (a) each Group Member owns, has the right to use or can acquire on
reasonable terms adequate rights to use, all Intellectual Property reasonably
necessary for the conduct of its business as currently conducted; (b) no Group
Member has knowledge of any claim that has been asserted or is pending before
any tribunal by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property, nor does any Borrower know of any valid basis for any such claim; and
(c) to the knowledge of the Group Members, the use of Intellectual Property by
each Group Member does not infringe misappropriate, dilute, or otherwise violate
the rights of any Person.

5.10. Taxes. Each Group Member has filed or caused to be filed all material Tax
returns that are required to be filed within the time periods required by
applicable law and has paid all material Taxes whether or not shown on such Tax
return (other than any Taxes the amounts or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
applicable Group Member), no Tax Lien has been filed, and no claim (other than
those being contested as aforesaid) is being asserted, with respect to any such
Tax. Cedar Fair LP has been treated since its inception as an electing 1987
partnership within the meaning of Section 7704(g)(3) of the Code and not as an
association taxable as a corporation under subchapter C of the Code. Each Group
Member has withheld or collected, and remitted to the appropriate Governmental
Authority when due, all taxes it is required to withhold or collect and remit
within the time periods required by applicable law, except where the failure to
do so could not reasonably be expected to, individually or in the aggregate,
have a Material Adverse Effect. There are no proposed Tax assessments,
deficiencies, claims or audits against any Group Member that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

5.11. Federal Regulations. No part of the proceeds of any Loans, and no other
extensions of credit hereunder, will be used for “buying” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect or for any purpose
that violates the provisions of the Regulations of the Board. If requested by
any Lender or the Administrative Agent, the Borrowers will furnish to the
Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form G-3 or FR Form U-1, as applicable,
referred to in Regulation U.

5.12. Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of any
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

5.13. Pension and Benefit Plans.

(a) Neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code. No
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Plan has arisen, during such five year period. No Borrower or any
Commonly Controlled Entity has had a complete or partial withdrawal from any
Multiemployer Plan, and neither any Borrower nor any Commonly Controlled Entity
would become subject to any liability under ERISA that would exceed $5,000,000
if any Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of

 

-71-



--------------------------------------------------------------------------------

the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

(b) The Canadian Pension Plans are duly registered under the Income Tax Act
(Canada) and any other Requirement of Law which to the knowledge of the
Borrowers requires registration and no event has occurred which is reasonably
likely to cause the loss of such registered status. All material obligations, if
any, of each Group Member required to be performed pursuant to a Requirement of
Law in connection with the Canadian Pension Plans and the funding agreements
therefor have been performed in a timely fashion. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. Except as would not reasonably be expected to result in
a Material Adverse Effect, (i) there are no outstanding disputes concerning the
assets held under the funding agreements for the Canadian Pension Plans or the
Canadian Benefit Plans and (ii) each Canadian Pension Plan is funded to the
extent required by law both on an ongoing basis and on a solvency basis (using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles). No promises of benefit improvements
under the Canadian Pension Plans or the Canadian Benefit Plans have been made
except where such improvement could not reasonably be expected to have a
Material Adverse Effect. All contributions or premiums required to be made or
paid by each Group Member, if any, to the Canadian Pension Plans or the Canadian
Benefit Plans have been made or paid in a timely fashion in accordance with the
terms of such plans and all Requirements of Law, other than any such
contributions and premiums in an aggregate amount not greater than C$1,000,000.
All employee contributions to the Canadian Pension Plans or the Canadian Benefit
Plans by way of authorized payroll deduction or otherwise have been properly
withheld or collected and fully paid into such plans in a timely manner, other
than any such withholdings, collections or payments in an aggregate amount not
greater than C$1,000,000. All material reports and disclosures relating to the
Canadian Pension Plans required by such plans and any Requirement of Law to be
filed or distributed have been filed or distributed in a timely manner. Each
Group Member has withheld all employee withholdings and has made all employer
contributions to be withheld and made by it pursuant to applicable law on
account of Canadian Pension Plans, employment insurance and employee income
taxes, other than any such contributions and withholdings in an aggregate amount
not greater than C$1,000,000.

5.14. Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board) that limits its ability to incur Indebtedness.

5.15. Subsidiaries. As of the Closing Date, (a) Schedule 5.15 sets forth the
name and jurisdiction of incorporation of each Subsidiary and, as to each such
Subsidiary, the percentage of each class of Capital Stock owned by any Loan
Party and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Subsidiary of Cedar Fair LP, except as created by
the Loan Documents.

5.16. Use of Proceeds. The proceeds of the U.S. Term Loans shall be used on the
Closing Date, together with the proceeds of the Senior Notes, to repay in full
all amounts under, and terminate, the Existing Credit Agreement and to pay
related fees and expenses in connection with the Refinancing. The proceeds of
the Revolving Loans shall be used, together with the proceeds of the Swing Line
Loans, and the Letters of Credit, for general corporate purposes.

5.17. Environmental Matters. Except as, in the aggregate, could not reasonably
be expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could give rise
to liability under, any Environmental Law;

 

-72-



--------------------------------------------------------------------------------

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does any Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could
give rise to liability under, any Environmental Law, nor have any Materials of
Environmental Concern been generated, treated, stored or disposed of at, on or
under any of the Properties in violation of, or in a manner that could give rise
to liability under, any applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of any Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Group Member in connection with the Properties or otherwise in connection
with the Business, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws, and there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18. Accuracy of Information, etc. No statement or information contained in
this Agreement, any other Loan Document, the Confidential Information
Memorandum, the Lender Presentation or any other document, certificate or
statement furnished by or on behalf of any Loan Party to any Agent or the
Lenders, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents, contained as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the statements contained herein or therein not misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of Cedar Fair LP to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan
Documents, in the Confidential Information Memorandum, the Lender Presentation
or in any other documents, certificates and statements furnished to any Agent
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

5.19. Security Documents.

(a) Each Security Document (other than the Mortgages) is effective to create in
favor of the Collateral Agent for the benefit of the Secured Parties specified
therein, a legal, valid and enforceable security interest and Lien in the
Collateral described therein and proceeds thereof. In the case of the Pledged
Stock, as defined and described in the Guarantee and Collateral Agreement, when
stock certificates representing such Pledged Stock are delivered to the
Collateral Agent, and in the case of the other Collateral described in the
Security Documents, when financing statements and other filings specified on
Schedule 5.19(a) in appropriate form are filed in the offices specified on
Schedule 5.19(a), the Guarantee

 

-73-



--------------------------------------------------------------------------------

and Collateral Agreement and the other Security Documents shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the Loan Parties party thereto in such Collateral and the proceeds thereof, as
security for the Obligations referred to therein, in each case prior and
superior in right to any other Person (except, in the case of Collateral other
than Pledged Stock (which may be subject to Liens for certain Statutory Prior
Claims), Liens permitted by Section 8.3). As of the Closing Date, there are no
Statutory Prior Claims that encumber any Pledged Stock except for certain
inchoate Canadian Statutory Prior Claims in respect of amounts not yet past due
that could affect the Capital Stock of the Canadian Borrower.

(b) Each of the Mortgages executed and delivered after the Closing Date will be
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties specified therein, a legal, valid and enforceable Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed or registered in the offices specified on Schedule 5.19(b),
each such Mortgage shall create a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof described in each of the Mortgages, as
security for the Obligations (as defined in the relevant Mortgage), in each case
prior and superior in right to any other Person, except for Liens permitted by
Section 8.3. Schedule 1.1 lists, as of the Closing Date, each site of owned real
property and each leasehold interest in real property held by Cedar Fair LP or
any of its Subsidiaries.

5.20. Solvency. As of the Closing Date, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred on the Closing
Date in connection herewith the Loan Parties on a consolidated basis are
Solvent.

5.21. Regulation H. Except as disclosed to the Administrative Agent by Cedar
Fair LP, no Mortgage encumbers improved real property that is located in an area
that has been identified by the Secretary of Housing and Urban Development as an
area having special flood hazards and in which flood insurance has been made
available under the National Flood Insurance Act of 1968.

5.22. Condition of the Property. Except to the extent the same could not
reasonably be expected to have a Material Adverse Effect, (i) the buildings,
structures and improvements on the Mortgaged Properties are in good repair and
free of material defects, ordinary wear and tear excepted, (ii) and except as
set forth in any engineering reports with respect to the Mortgaged Properties
delivered to the Administrative Agent in connection with this Agreement, and
except for malfunctions consistent with the past practices of Cedar Fair LP and
its Subsidiaries, all major building systems located within such buildings,
structures and improvements (including, without limitation, the heating and air
conditioning systems, the electrical systems, plumbing systems, and all liquid
and solid waste disposal, septic and sewer systems) are in good working order
and condition or in the process of repair or replacement and (iii) to the
knowledge of each Borrower, the Mortgaged Property is in compliance in all
material respects with all Requirements of Law and the Mortgaged Property is
free from material damage caused by fire or other casualty that is not in the
process of repair or restoration.

5.23. No Condemnation. No Group Member has received written notice that a
condemnation or expropriation proceeding has been commenced and to each
Borrower’s knowledge, none is contemplated with respect to all or any portion of
the Mortgaged Property or for the relocation of roadways providing access to any
Mortgaged Property that, in any of the foregoing cases, could reasonably be
expected to cause a Material Adverse Effect.

5.24. Operating Permits. Except to the extent the same could not reasonably be
expected to have a Material Adverse Effect, the Group Members have obtained all
licenses, permits, registrations, certificates and other approvals, governmental
and otherwise (including, without limitation, zoning, building code, land use
and environmental), reasonably necessary for the use, occupancy and operation of
the Mortgaged Property and the conduct of its business thereat, all of which are
in full force and effect as of the date hereof in all material respects. To each
Borrower’s knowledge, no event or condition currently exists which could result
in the revocation, suspension, or forfeiture thereof which could reasonably be
expected to cause a Material Adverse Effect.

5.25. Public Access. Except to the extent the same could not reasonably be
expected to have a Material Adverse Effect, all public roads and streets
necessary for access to each Mortgaged Property for the current use thereof

 

-74-



--------------------------------------------------------------------------------

have been completed and are open for use by the public, except in the case of
repairs or replacements from time to time made to such streets and roads

5.26. Anti Terrorism Laws. No Group Member or any Affiliate of any Group Member
is in violation of any Anti Terrorism Law or has engaged in or conspired to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or has attempted to violate, any of the prohibitions set forth in
any Anti Terrorism Law. No Group Member or Affiliate of any Group Member is any
of the following (each a “Blocked Person”):

(a) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order no. 13224;

(b) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order no. 13224;

(c) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any Anti
Terrorism Law;

(d) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order no. 13224;

(e) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

(f) a Person or entity who is affiliated with a Person or entity listed above.

No Group Member knowingly (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order no. 13224.

SECTION 6. CONDITIONS PRECEDENT

6.1. Closing Date. The obligations of the Lenders to make Loans and of the
Issuing Lender to issue Letters of Credit hereunder shall not become effective
until the date on which each of the following conditions is satisfied (or waived
in accordance with Section 11.1):

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrowers and each Person
that is a Lender as of the Closing Date, (ii) each other Loan Document required
to be executed and delivered by each party thereto on the Closing Date, and
(iii) if requested by any Lender pursuant to Section 4.14(d), a promissory note
or notes conforming to the requirements of such Section and executed and
delivered by a duly authorized officer of the relevant Borrower(s).

(b) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
are located, and such search shall reveal no liens on any of the assets of the
Loan Parties except for liens permitted by Section 8.3 or discharged on or prior
to the Closing Date pursuant to documentation satisfactory to the Administrative
Agent.

(c) Fees. The Lenders and the Agents shall have received all fees required to be
paid, and all expenses for which invoices have been presented (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.

(d) Closing Date Certificate. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit H, with appropriate insertions and attachments including the
certificate of incorporation, formation or limited partnership of each

 

-75-



--------------------------------------------------------------------------------

Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party, and (ii) a long form good standing certificate
(or, in connection with the Canadian Loan Parties, a certificate of status or
its equivalent) for each Loan Party from its jurisdiction of organization.

(e) Legal Opinions. The Administrative Agent shall have received the following
executed legal opinions:

(i) the legal opinion of Simpson Thacher & Bartlett LLP, counsel to Cedar Fair
LP and its Subsidiaries, substantially in the form of Exhibit I-1;

(ii) the legal opinion of Squire, Sanders & Dempsey L.L.P., Ohio counsel to
Cedar Fair LP and its Subsidiaries, substantially in the form of Exhibit I-2;

(iii) the legal opinion of Fasken Martineau DuMoulin LLP, Canadian counsel to
Cedar Fair LP and its Subsidiaries, substantially in the form of Exhibit I-3;

(iv) the legal opinion of Warner Norcross & Judd LLP, Michigan counsel to Cedar
Fair LP and its Subsidiaries, substantially in the form of Exhibit I-4; and

(v) the legal opinion of McInnes Cooper, Nova Scotia counsel to Cedar Fair LP
and its Subsidiaries, substantially in the form of Exhibit I-5.

Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(f) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code and Personal Property Security Act financing statement) required
by the Security Documents or under law or reasonably requested by the Collateral
Agent to be filed, registered or recorded in order to create in favor of the
Collateral Agent, for the benefit of the applicable Secured Parties, a perfected
Lien on the Collateral described in such Security Documents, prior and superior
in right to any other Person (other than with respect to Liens permitted by
Section 8.3), shall be in proper form for filing, registration or recordation,
and, where permitted by law and feasible, shall have been filed, recorded or
registered.

(g) Pledged Stock; Stock Powers; Pledged Notes. The Collateral Agent shall have
received (i) the certificates representing the shares of Capital Stock pledged
pursuant to the Guarantee and Collateral Agreement and the Canadian Security
Documents, together with an undated stock or other transfer power for each such
certificate executed in blank by a duly authorized officer of the pledgor
thereof and (ii) each promissory note (if any) pledged to the Collateral Agent
pursuant to the Guarantee and Collateral Agreement or the Canadian Security
Documents endorsed (without recourse) in blank (or accompanied by an executed
transfer form in blank) by the pledgor thereof.

(h) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Cedar Fair LP.

(i) Patriot Act, etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act requested by it at least three
Business Days prior to the Closing Date.

(j) Financings and Other Transactions. Prior to or simultaneous with the initial
extensions of credit hereunder, the Borrowers shall have received not less than
$399.3 million of gross proceeds from the issuance and sale of the Senior Notes.
The Refinancing shall have been consummated in full and the Borrower shall have
made arrangements satisfactory to the Administrative Agent for the unconditional
release of all liens in favor of the lenders under the Existing Credit
Agreement.

 

-76-



--------------------------------------------------------------------------------

6.2. Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (including
its initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date, except for representations and warranties expressly stated to relate
to a specific earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date; provided that any representation or warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates.

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of any Borrower
hereunder shall constitute a representation and warranty by any Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.2 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, such Borrower shall and shall cause each of its
Subsidiaries to:

7.1. Financial Statements. Furnish to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Cedar Fair LP, a copy of the audited consolidated balance sheet
of Cedar Fair LP and its consolidated Subsidiaries as at the end of such year
and the related audited consolidated statements of income and of cash flows for
such year, setting forth in each case in comparative form the figures for the
previous year, reported on without a “going concern” or like qualification or
exception, or qualification arising out of the scope of the audit, by Deloitte
and Touche LLP or other independent certified (or, if applicable, chartered)
public accountants of nationally recognized standing;

(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of Cedar Fair
LP, the unaudited consolidated balance sheet of Cedar Fair LP and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and of cash flows for such quarter
and the portion of the fiscal year through the end of such quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments); and

(c) for each monthly fiscal period of Cedar Fair LP ending on or about
May 31, June 30, July 31, August 31, September 30 and October 31 of each fiscal
year of Cedar Fair LP a monthly performance report setting forth total
attendance, revenues, revenue per capita and EBITDA for such fiscal month and
showing a comparison to budget and to the same monthly period in the prior year,
such monthly report to be delivered within 25 days after the end of each fiscal
month for which such report is due.

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

7.2. Certificates; Other Information. Furnish to the Administrative Agent (or,
in the case of clause (f), to the relevant Lender):

 

-77-



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under Section 8.1, except as specified in such certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer stating that, to the
best of each such Responsible Officer’s knowledge, each Loan Party during such
period has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate, (ii) in the case of
quarterly or annual financial statements, a Compliance Certificate containing
all information and calculations necessary for determining compliance by each
Group Member with the provisions of this Agreement referred to therein as of the
last day of the fiscal quarter or fiscal year of Cedar Fair LP, as the case may
be, and, if applicable, for determining the Applicable Margins and Commitment
Fee Rate and (iii) in the case of annual financial statements, to the extent not
previously disclosed to the Administrative Agent, a listing of any United States
or Canadian registered or applied for Intellectual Property acquired by any Loan
Party since the date of the most recent list delivered pursuant to this clause
(iii);

(c) as soon as available, and in any event no later than 90 days after the end
of each fiscal year of Cedar Fair LP, a detailed consolidated budget for the
fiscal year following such fiscal year then ended (including a projected
consolidated balance sheet of Cedar Fair LP and its Subsidiaries as of the end
of the following fiscal year, the related consolidated statements of projected
cash flow, projected changes in financial position and projected income and a
description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer
stating that such Projections are based on reasonable estimates, information and
assumptions and that such Responsible Officer has no reason to believe that such
Projections are incorrect or misleading in any material respect;

(d) if Cedar Fair LP is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within 45 days after the
end of each fiscal quarter of Cedar Fair LP (or 90 days, in the case of the last
fiscal quarter of any fiscal year), a narrative discussion and analysis of the
financial condition and results of operations of Cedar Fair LP and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, as compared to
the portion of the Projections covering such periods and to the comparable
periods of the previous year;

(e) within five days after the same are sent, copies of all financial statements
and reports that any Borrower sends to the holders of any class of its debt
securities or public equity securities and, within five days after the same are
filed, copies of all financial statements and reports that any Borrower may make
to, or file with, the SEC or any other governmental or regulatory authority;

(f) promptly upon the Administrative Agent’s request, a copy of each Canadian
Benefit Plan and Canadian Pension Plan (or, where any such Canadian Benefit Plan
or Canadian Pension Plan is not in writing, a complete description of all
material terms thereof) then in effect and, if applicable, all related trust
agreements or other funding instruments and all amendments thereto then in
effect, and all written interpretations thereof and written descriptions thereof
that remain applicable and that have been distributed to employees or former
employees of the Group Members;

(g) promptly, such additional financial and other information as any Lender may
through the Administrative Agent from time to time reasonably request; and

(h) documents required to be delivered pursuant to Section 7.1 or Section 7.2
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the U.S. Borrower

 

-78-



--------------------------------------------------------------------------------

posts such documents, or provides a link thereto on its website on the Internet
at www.cedarfair.com, www.sec.gov or at such other website identified by the
U.S. Borrower in a notice to the Agent and that is accessible by the Lenders
without charge; or (ii) on which such documents are posted on the U.S.
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website, if any,
to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that upon written request by the Administrative Agent, the U.S.
Borrower shall deliver paper copies of such documents to the Administrative
Agent for further distribution to each Lender until a written request to cease
delivering paper copies is given by the Administrative Agent; provided further
that the Lenders shall be deemed to have received such information on the date
such information is posted at the website pursuant to this clause (h).

7.3. Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (including any material Tax obligations), except,
with respect to material obligations the failure to pay or perform would not
otherwise result in a Default or Event of Default, where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the relevant Group Member.

7.4. Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence and (ii) take all reasonable
action to maintain all rights, privileges and franchises necessary or desirable
in the normal conduct of its business, except, in each case, as otherwise
permitted by Section 8.4 and except, in the case of clause (ii) above, to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (b) comply with all Contractual Obligations and Requirements
of Law except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

7.5. Maintenance of Property; Insurance. (a) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear excepted, except to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and
(b) maintain with financially sound and reputable insurance companies insurance
(and separately, if applicable, flood insurance) on all such property in at
least such amounts and against at least such risks (but including in any event
public liability, product liability, business interruption, and flood insurance)
as are usually insured against in the same general area by companies engaged in
the same or a similar business and otherwise satisfying the criteria set forth
in the Security Documents.

7.6. Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable notice, permit representatives of any Lender to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time and as often as may reasonably be desired and to
discuss the business, operations, properties and financial and other condition
of the Group Members with Responsible Officers or comparable officers of any
other Group Member and with their independent certified public accountants.

7.7. Notices. Promptly give notice to the Administrative Agent and each Lender
of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority where the
likelihood of an adverse determination is not remote, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which
injunctive or similar relief is sought or (ii) which relates to any Loan
Document;

 

-79-



--------------------------------------------------------------------------------

(d) the following events, as soon as possible and in any event within 30 days
after any Borrower knows or has reason to know thereof: (i) the occurrence of
any Reportable Event with respect to any Plan, a failure to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or Cedar Fair LP or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Plan, or (iii) the equivalent of any event
or occurrence referred to in this paragraph under or with respect to any
Canadian Pension Plan or Canadian Benefit Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action Cedar Fair LP or the relevant Subsidiary
proposes to take with respect thereto.

7.8. Environmental Laws.

(a) Comply with, and ensure compliance by all tenants and subtenants, if any,
with, all applicable Environmental Laws, and obtain and comply with and
maintain, and ensure that all tenants and subtenants obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws, except, in each case, to the
extent the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws or
reasonably requested by the Administrative Agent and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

7.9. Interest Rate Protection. In the case of Cedar Fair LP, no later than 30
days after the Closing Date, maintain Hedge Agreements (including, for the
avoidance of doubt, Hedge Agreements in existence on the Closing Date) to the
extent necessary to provide that at least 50% of the aggregate principal amount
of Term Loans and Senior Notes is subject to either a fixed interest rate or
interest rate protection for a period of not less than three years from the
Closing Date, which Hedge Agreements shall have terms and conditions reasonably
satisfactory to the Administrative Agent.

7.10. Additional Collateral, etc.

(a) With respect to any Property acquired after the Closing Date by any Group
Member (other than (x) any Property described in paragraph (b), (c) or (d) below
and (y) any Property subject to a Lien expressly permitted by Section 8.3(g)) as
to which the Collateral Agent, for the benefit of the Secured Parties (in the
case of any such Property owned by a Group Member other than an Excluded Foreign
Subsidiary), does not have a perfected Lien, promptly (i) execute and deliver to
the Collateral Agent such amendments to the Guarantee and Collateral Agreement
and any other Security Document or such other documents as the Collateral Agent
reasonably deems necessary or advisable to grant to the Collateral Agent, for
the benefit of the applicable Secured Parties (as set forth above), a security
interest and Lien in such Property, in each case, in accordance with the terms
and conditions of the applicable Security Documents and (ii) take all actions
necessary or advisable to grant to the Collateral Agent, for the benefit of the
applicable Secured Parties (as set forth above), a perfected first priority
security interest and Lien in such Property, including the filing of Uniform
Commercial Code and Personal Property Security Act financing statements in such
jurisdictions as may be required by the Guarantee and Collateral Agreement or
any other Security Document or by law or as may be requested by the Collateral
Agent.

 

-80-



--------------------------------------------------------------------------------

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 or any leasehold
interest with annual rental payments in excess of $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 8.3(g)), promptly (i) execute and deliver a
first priority Mortgage or supplemental debenture, in favor of the Collateral
Agent, for the benefit of the Secured Parties free and clear of all Liens other
than Liens permitted pursuant to clauses (a), (b), (e), (h), (i), (k) and (m) of
Section 8.3 (in the case of any such Property owned by a Loan Party), covering
such real property, (ii) satisfy the requirements set forth in
Section 7.10(d)(ii) and (iii) above with respect to such Mortgages, and (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the Collateral
Agent; provided, however, the U.S. Borrower or the applicable Loan Party shall
only be obligated to deliver a Leasehold Mortgage with respect to such leasehold
interests upon receipt of any required landlord consent to such Leasehold
Mortgage after using commercially reasonable efforts within such 90 days to
obtain such consent.

(c) With respect to any new Material Subsidiary (other than an Excluded Foreign
Subsidiary) created or acquired after the Closing Date by any Group Member
(which, for the purposes of this paragraph (c), shall include any existing
Material Subsidiary that ceases to be an Excluded Foreign Subsidiary or any
existing Subsidiary that becomes a Material Subsidiary), promptly (i) execute
and deliver to the Collateral Agent such amendments to the Guarantee and
Collateral Agreement and each other Security Document or such other documents as
the Collateral Agent reasonably deems necessary or advisable to grant to the
Collateral Agent, for the benefit of the Secured Parties, a perfected first
priority security interest and Lien in the Capital Stock of such new Subsidiary
that is owned by any Group Member, subject to Liens for Statutory Prior Claims,
(ii) deliver to the Collateral Agent the certificates representing such Capital
Stock, together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Group Member, (iii) cause such new
Subsidiary (A) to become a party to the Guarantee and Collateral Agreement and
any other Security Document requested by the Collateral Agent to guarantee the
Obligations, (B) to take such actions necessary or advisable to grant to the
Collateral Agent for the benefit of the Secured Parties a perfected first
priority security interest and Lien in the Collateral, subject to Liens
expressly permitted by Section 8.3(g), with respect to such new Subsidiary,
including the filing of Uniform Commercial Code and Personal Property Security
Act financing statements in such jurisdictions as may be required by the
Guarantee and Collateral Agreement, any other Security Document or by law or as
may be requested by the Collateral Agent and (C) to deliver to the Collateral
Agent a certificate of such Subsidiary, substantially in the form of Exhibit H,
with appropriate insertions and attachments, and (iv) if requested by the
Collateral Agent, deliver to the Collateral Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Collateral Agent.

(d) Within 90 days after the Closing Date (or such longer period as the
Collateral Agent may agree in its reasonable discretion), Cedar Fair LP or the
applicable Loan Party shall deliver: (i) to the Collateral Agent a Mortgage with
respect to each Mortgaged Property executed and delivered by a duly authorized
officer of each party thereto to be duly recorded or registered in all
applicable registry, land titles or other recording offices; provided, however,
the U.S. Borrower or the applicable Loan Party shall only be obligated to
deliver a Leasehold Mortgage with respect to such leasehold interests upon
receipt of any required landlord consent to such Leasehold Mortgage after using
commercially reasonable efforts within such 90 days to obtain such consent.

(ii) to the Collateral Agent, in respect of each Mortgaged Property a Title
Policy or a marked up unconditional commitment for such Title Policy. Each such
Title Policy shall (A) be in an amount satisfactory to the Collateral Agent, but
in no event in an amount in excess of the fair market value of the applicable
Mortgaged Property and fixtures as determined by the Borrower in good faith and
reasonably acceptable to the Collateral Agent, provided that the total value of
all Title Policies, in the aggregate, shall not exceed the total amount of the
Obligations and, to the extent any Mortgaged Property is located in a
jurisdiction which imposes mortgage recording taxes or similar fees, the
relevant Mortgage shall not secure an amount in excess of the Title Policy;
(B) insure that the Mortgage insured thereby creates a valid first Lien on such
Mortgaged Property free

 

-81-



--------------------------------------------------------------------------------

and clear of all Liens, except for Liens permitted pursuant to clauses (a), (b),
(e), (h), (i), (k) and (m) of Section 8.3; (C) name the Collateral Agent for the
benefit of the applicable Secured Parties as the insured thereunder; (D) be in
the form of ALTA Loan Policy 2006 (or equivalent policies and, in the case of
Mortgaged Property in the State of Michigan, Form 1992); (E) contain such
endorsements and affirmative coverage as the Collateral Agent may reasonably
request to the extent such endorsements may be issued at commercially reasonable
rates, provided, however, that in no event shall a creditor’s rights endorsement
be required, and (F) be issued by title companies reasonably satisfactory to the
Collateral Agent (including any such title companies acting as co insurers or
reinsurers, at the option of the Collateral Agent). The Collateral Agent shall
have received evidence satisfactory to it that all premiums in respect of each
such Title Policy, all charges for mortgage recording tax, and all related
expenses, if any, have been paid;

(iii) to the Collateral Agent, a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance duly executed by the Borrower and each Loan
Party relating thereto) and, if required, evidence of flood insurance as
required by applicable law and otherwise in form and substance reasonably
acceptable to the Administrative Agent;

(iv) to the Administrative Agent, a copy of, or a certificate as to coverage
under the insurance policies required by Section 7.5 and the applicable
provisions of the Security Documents, each of which shall be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgage endorsement (as applicable) and shall name the Collateral Agent, on
behalf of the Secured Parties as additional insured in form and substance
reasonably acceptable to the Administrative Agent;

(v) to the title insurance company copies of existing surveys together with any
affidavits, or new surveys, as may be reasonably necessary to cause the title
insurance company to issue coverage over all general survey exceptions and to
issue all endorsements reasonably requested by the Collateral Agent;

(vi) to the Collateral Agent a copy of all recorded or registered documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (ii) above and a copy of all other material documents
affecting the Mortgaged Properties, and shall be reasonably satisfied with the
same; and

(vii) with respect to the Mortgages pursuant to clause (i) above, to the
Administrative Agent the legal opinion of Squire, Sanders & Dempsey, L.L.P.,
California counsel to Cedar Fair LP and its Subsidiaries, substantially in form
and substance reasonably satisfactory to the Collateral Agent; the legal opinion
of Lindquist & Vennum, P.L.L.P., Minnesota counsel to Cedar Fair LP and its
Subsidiaries, substantially in form and substance reasonably satisfactory to the
Collateral Agent; the legal opinion of Bryan Cave LLP, Missouri counsel to Cedar
Fair LP and its Subsidiaries, substantially in form and substance reasonably
satisfactory to the Collateral Agent; the legal opinion of Robinson, Bradshaw &
Hinson, P.A., North Carolina counsel to Cedar Fair LP and its Subsidiaries,
substantially in form and substance reasonably satisfactory to the Collateral
Agent; the legal opinion of Robinson, Bradshaw & Hinson, P.A., South Carolina
counsel to Cedar Fair LP and its Subsidiaries, substantially in form and
substance reasonably satisfactory to the Collateral Agent; the legal opinion of
Fitzpatrick Lentz & Bubba, P.C., Pennsylvania counsel to Cedar Fair LP and its
Subsidiaries, substantially in form and substance reasonably satisfactory to the
Collateral Agent; the legal opinion of Squire, Sanders & Dempsey L.L.P.,
Virginia counsel to Cedar Fair LP and its Subsidiaries, substantially in form
and substance reasonably satisfactory to the Collateral Agent; and the legal
opinion of Gordon & Silver, Ltd., Nevada counsel to Cedar Fair LP and its
Subsidiaries, substantially in form and substance reasonably satisfactory to the
Collateral Agent.

 

-82-



--------------------------------------------------------------------------------

(e) Within 30 days after the Closing Date (or such longer period as the
Collateral Agent may agree in its reasonable discretion), the Collateral Agent
shall have received insurance certificates satisfying the requirements of
Section 5.3(c) of the Guarantee and Collateral Agreement.

7.11. Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Collateral Agent and the applicable
Secured Parties with respect to the Collateral (or with respect to any additions
thereto or replacements or proceeds thereof or with respect to any other
property or assets hereafter acquired by any Borrower or any Subsidiary which
may be deemed to be part of the Collateral) pursuant hereto or thereto. Upon the
exercise by the Collateral Agent or any other Secured Party of any power, right,
privilege or remedy pursuant to this Agreement or the other Loan Documents which
requires any consent, approval, recording qualification or authorization of any
Governmental Authority, each Borrower will execute and deliver, or will cause
the execution and delivery of, all applications, certifications, instruments and
other documents and papers that the Collateral Agent or such Secured Party may
be required to obtain from any Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

7.12. Clean Down. The U.S. Borrower or the Canadian Borrower, as applicable,
shall prepay such portion of the outstanding Revolving Loans (and refrain from
requesting and/or drawing further Revolving Loans under the Revolving Credit
Facilities) as and to the extent necessary to ensure that at least once during
each fiscal year of Cedar Fair LP, commencing with the fiscal year ending
December 31, 2011, there shall be a period of not less than thirty consecutive
days in which the sum of (i) the aggregate unpaid principal balance of the
Revolving Loans denominated in Dollars and (ii) the Dollar Equivalent of the
aggregate unpaid principal balance of Revolving Loans denominated in Canadian
Dollars, does not exceed $25,000,000.

SECTION 8. NEGATIVE COVENANTS

Each Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder, each Borrower shall not, and shall not permit any
of its Subsidiaries to, directly or indirectly:

8.1. Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of Cedar Fair LP
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:

 

FISCAL QUARTERS ENDING

DURING THE FOLLOWING PERIODS:

  

CONSOLIDATED

LEVERAGE RATIO

Fiscal Q3 2010 through and including the last day of Fiscal Q3 2011

   6.25 to 1.00

Fiscal Q4 2011 through and including the last day of Fiscal Q3 2012

   6.00 to 1.00

Fiscal Q4 2012 through and including the last day of Fiscal Q3 2013

   6.00 to 1.00

Fiscal Q4 2013 through and including the last day of Fiscal Q3 2014

   5.75 to 1.00

Fiscal Q4 2014 through and including the last day of Fiscal Q3 2015

   5.50 to 1.00

Fiscal Q4 2015 through and including the last day of Fiscal Q3 2016

   5.25 to 1.00 Thereafter    5.25 to 1.00

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Cedar Fair LP ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

-83-



--------------------------------------------------------------------------------

FISCAL QUARTERS ENDING

DURING THE FOLLOWING PERIODS:

  

CONSOLIDATED FIXED

CHARGE COVERAGE RATIO

Fiscal Q3 2010 through and including the last day of Fiscal Q3 2011

   1.05 to 1.00

Fiscal Q4 2011 through and including the last day of Fiscal Q3 2012

   1.075 to 1.00

Fiscal Q4 2012 through and including the last day of Fiscal Q3 2013

   1.075 to 1.00

Fiscal Q4 2013 through and including the last day of Fiscal Q3 2014

   1.10 to 1.00

Fiscal Q4 2014 through and including the last day of Fiscal Q3 2015

   1.10 to 1.00

Fiscal Q4 2015 through and including the last day of Fiscal Q3 2016

   1.10 to 1.00

Thereafter

   1.10 to 1.00

8.2. Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) Indebtedness (i) of Cedar Fair LP to any Subsidiary and (ii) of any
Subsidiary to Cedar Fair LP or any other Subsidiary; provided, however, that
(A) if the U.S. Borrower or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the U.S. Borrower or a Subsidiary Guarantor,
such Indebtedness must be expressly subordinated to the prior payment in full in
cash of the Obligations pursuant to the terms of the Subordinated Intercompany
Note, and (B) if any Loan Party is the payee on such Indebtedness, such
Indebtedness must be pledged as Collateral as contemplated by Section 7.10.

(c) Guarantee Obligations incurred in the ordinary course of business by the
U.S. Borrower or any Subsidiary Guarantor of obligations of the U.S. Borrower or
any Subsidiary Guarantor;

(d) Indebtedness outstanding on the Closing Date and listed on Schedule 8.2(d)
and any Permitted Refinancing Indebtedness in respect thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
(i) secured by Liens permitted by Section 8.3(g) in an aggregate principal
amount not to exceed $50,000,000 at any one time outstanding and (ii) arising
from leases entered into in connection with sale and leaseback transactions
permitted by Section 8.10 and any Permitted Refinancing Indebtedness in respect
thereof;

(f) Hedge Agreements permitted under Section 8.11;

(g) Subordinated Debt or Qualifying Senior Unsecured Debt of Cedar Fair LP or
any Subsidiary Guarantor the Net Cash Proceeds of which are solely used to
finance Permitted Acquisitions (including the payment of related transaction
fees and costs) so long as Cedar Fair LP is in compliance, on a Pro Forma Basis,
with the covenants set forth in Section 8.1 and any Permitted Refinancing
Indebtedness in respect thereof; provided that any such Subordinated Debt shall
not be guaranteed by any Group Member (other than guarantees by any Subsidiary
Guarantor, but only if and to the extent that any such guarantee is subordinated
to the Obligations and the guarantees of the Obligations on the same terms as
such Subordinated Debt is subordinated to the Obligations and the guarantees of
the Obligations);

(h) Subordinated Debt, Qualifying Senior Unsecured Debt or Qualifying Senior
Secured Debt of Cedar Fair LP or any Subsidiary Guarantor the Net Cash Proceeds
of which are applied solely to the prepayment of Loans in accordance with
Section 4.2(b) and any Permitted Refinancing Indebtedness in respect thereof;
provided that any such Subordinated Debt shall not be guaranteed by any Group
Member (other than guarantees by any Subsidiary Guarantor, but only if and to
the extent that such guarantee is subordinated to the Obligations and the
guarantees of the Obligations on the same terms as such Subordinated Debt is
subordinated to the Obligations and the guarantees of the Obligations);

(i) earn out obligations, deferred compensation and purchase price adjustment
obligations in connection with Permitted Acquisitions or Dispositions permitted
by Section 8.5;

 

-84-



--------------------------------------------------------------------------------

(j) Indebtedness represented by the Senior Notes and any guarantee thereof by
any Subsidiary Guarantor in an aggregate principal amount not to exceed
$500,000,000 and any Permitted Refinancing Indebtedness incurred in respect
thereof;

(k) Indebtedness of Cedar Fair LP or any of its Subsidiaries not otherwise
permitted by this Section in an aggregate principal amount not to exceed
$75,000,000 at any one time outstanding; and

(l) Indebtedness of any Person assumed by Cedar Fair LP or any of its
Subsidiaries in connection with a Permitted Acquisition or Indebtedness of a
Person existing at the time it becomes a Subsidiary of Cedar Fair LP (and, in
each case, not created at the time of or in contemplation of such acquisition)
and any Permitted Refinancing Indebtedness in respect thereof in an aggregate
principal amount not to exceed $50,000,000 outstanding at any time.

8.3. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens securing Statutory Prior Claims and Liens for Taxes not yet due or
that are being contested in good faith by appropriate proceedings; provided that
adequate reserves with respect thereto are maintained on the books of Cedar Fair
LP or its Subsidiaries, as the case may be, in conformity with GAAP;

(b) carriers’, warehousemen’s, mechanics’, landlord’s, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings; provided such Liens have not been
registered on title;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e) zoning, entitlements and other land use and environmental restrictions or
regulations imposed by a Governmental Authority, easements, rights of way,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially and adversely affect the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of
Cedar Fair LP or any of its Subsidiaries;

(f) Liens in existence on Closing Date listed on Schedule 8.3(f), securing
Indebtedness permitted by Section 8.2(d);

(g) Liens (x) securing Indebtedness of Cedar Fair LP or any other Subsidiary
incurred pursuant to Section 8.2(e) to finance the acquisition of fixed or
capital assets; provided that (i) such Liens shall be created upon or within 90
days following the acquisition of such fixed or capital assets, (ii) such Liens
do not at any time encumber any property other than the property financed by
such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased and (y) securing Permitted Refinancing Indebtedness permitted by
Section 8.2(e);

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor under any lease entered into by Cedar Fair
LP or any Subsidiary in the ordinary course of its business and covering only
the assets so leased;

 

-85-



--------------------------------------------------------------------------------

(j) Liens securing Indebtedness permitted by Section 8.2(l), so long as (i) such
Lien does not extend to or cover any other assets or property and (ii) such Lien
was not created at the time of or in contemplation of the applicable Permitted
Acquisition;

(k) Liens which are set forth as exceptions to the Title Policies; provided such
Liens are acceptable to the Collateral Agent;

(l) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$50,000,000 at any one time; and

(m) Liens on the Collateral on a first- or second-priority basis owned by Cedar
Fair LP and the Subsidiary Guarantors securing Qualifying Senior Secured Debt.

8.4. Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the U.S. Borrower (other than the Canadian Borrower) may
be merged, consolidated or amalgamated with or into the U.S. Borrower (provided
that the U.S. Borrower shall be the continuing or surviving Person) or with or
into any Subsidiary Guarantor (provided that the Subsidiary Guarantor shall be
the continuing or surviving Person);

(b) any Subsidiary of the U.S. Borrower incorporated under the laws of Canada or
any province thereof may be amalgamated with or into the Canadian Borrower
(provided that the Canadian Borrower shall be the continuing or surviving
Person) or with or into any Subsidiary Guarantor incorporated under the laws of
Canada or any province thereof (provided that the Subsidiary Guarantor shall be
the continuing or surviving Person);

(c) any Subsidiary of the U.S. Borrower may Dispose of any or all of its assets
(upon voluntary liquidation or otherwise) to the U.S. Borrower or any Subsidiary
Guarantor;

(d) any Subsidiary of the U.S. Borrower may merge or amalgamate with another
Person to effect a transaction permitted under Section 8.7(h); provided that the
U.S. Borrower or a Subsidiary Guarantor (or a Person that becomes a Subsidiary
Guarantor) shall be the continuing or surviving Person;

(e) transactions permitted under Section 8.5 shall be permitted; and

(f) so long as no Default exists or would result therefrom, the U.S. Borrower
may merge with any other Person; provided that the U.S. Borrower shall be the
continuing or surviving corporation.

8.5. Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary, issue or sell any
shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) the sale of inventory in the ordinary course of business;

(c) Dispositions permitted by Section 8.4(b);

(d) subject to Section 8.7, (i) the sale or issuance of the Capital Stock of any
Subsidiary of the U.S. Borrower to the U.S. Borrower or any Subsidiary Guarantor
and (ii) the sale or issuance of the Capital Stock of any Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor to any other Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor;

 

-86-



--------------------------------------------------------------------------------

(e) the Disposition of other property (other than in connection with any sale
and leaseback of any such property) having a fair market value not to exceed
$250,000,000 in the aggregate from and after the Closing Date; provided that
(i) after giving effect to such Disposition and any required prepayment of the
Term Loans pursuant to Section 4.2(c), Cedar Fair LP shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 8.1 and (ii) at least
80% of the consideration received in respect of such Disposition is cash;

(f) the Disposition of other property (other than in connection with any sale
and leaseback of any such property) having a fair market value not to exceed
$25,000,000 in the aggregate in any fiscal year of the Borrower; provided that
at least 80% of the consideration received in respect of such Disposition is
cash;

(g) the Disposition of other property from and after the Closing Date for
consideration at least equal to the fair market value of such property (as
determined in good faith by the Board of Directors of Cedar Fair LP) so long as
(i) after giving effect to such Disposition and any required prepayment of the
Term Loans pursuant to Section 4.2(b), Cedar Fair LP shall be in compliance, on
a Pro Forma Basis, with the covenants set forth in Section 8.1, (ii) the
consideration received in respect of any such Disposition shall be no less than
an amount equal to (x) the Consolidated EBITDA attributable to such asset (as
determined in good faith by the Board of Directors of Cedar Fair LP) multiplied
by (y)(i) the Consolidated Leverage Ratio as of the most recent test date
pursuant to Section 8.1(a) plus (ii) 0.25, (iii) at least 80% of the
consideration received in respect of such Disposition is cash and (iv) no more
than five amusement parks (excluding water parks) shall be Disposed pursuant to
this clause (g); and

(h) any exchange of assets for services and/or other assets of comparable or
greater value; provided, that (i) at least 90% of the consideration received by
the transferor consists of assets that will be used in a business or business
activity permitted hereunder, (ii) the fair market value (as determined in good
faith by the U.S. Borrower) of all assets Disposed of pursuant to this clause
(h) shall not exceed $25,000,000, (iii) no Default or Event of Default exists or
would result therefrom and (iv) the Net Cash Proceeds, if any, thereof are
applied in accordance with Section 4.2(c).

8.6. Restricted Payments. Declare or pay any dividends or distributions (other
than dividends or distributions payable solely in common stock of the Person
making such dividends or distributions) on, or make any payment on account of,
or set apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of any Borrower or any Subsidiary (collectively,
“Restricted Payments”), except that:

(a)(i) any Subsidiary of the U.S. Borrower may make Restricted Payments to the
U.S. Borrower or any Subsidiary Guarantor and (ii) any Subsidiary of the U.S.
Borrower that is not a Subsidiary Guarantor may make Restricted Payments to any
other Subsidiary of the U.S. Borrower;

(b) Cedar Fair LP may make repurchases of Capital Stock of current and former
employees and officers of a Group Member or the Managing General Partner (or
their family members, trusts for their benefit or their estates) in an amount
not to exceed $5,000,000 from and after the Closing Date;

(c) so long as (x) no Default or Event of Default has occurred or is continuing,
and (y) the Senior Secured Leverage Ratio on a Pro Forma Basis would be less
than 3.00 to 1.00 as of the last day of the most recent quarter for which
internal financial statements are available on the date any such Restricted
Payment is made, Cedar Fair LP may purchase or redeem its Capital Stock
(including related stock appreciation rights or similar securities) in an
aggregate amount not to exceed $20,000,000 in any fiscal year (or $35,000,000 in
any fiscal year if the Senior Secured Leverage Ratio on a Pro Forma Basis would
be less than 2.50 to 1.00 as of the last day of the most recent quarter for
which internal financial statements are available on the date any such
Restricted Payment is made); provided, however, that no such purchases or
redemptions pursuant to this clause (c) shall be permitted prior to January 1,
2011;

 

-87-



--------------------------------------------------------------------------------

(d) so long as no Default or Event of Default has occurred or is continuing,
Cedar Fair LP and any of its Subsidiaries may make Restricted Payments in an
aggregate amount not to exceed (i) $60,000,000 in fiscal year 2011 and
(ii) $20,000,000 in each fiscal year after fiscal year 2011;

(e) so long as (x) no Default or Event of Default has occurred or is continuing,
and (y) the Senior Secured Leverage Ratio on a Pro Forma Basis would be less
than 3.00 to 1.00 as of the last day of the most recent quarter for which
internal financial statements are available on the date any such Restricted
Payment is made, Cedar Fair LP may make Restricted Payments in Fiscal Q4 2011 in
an aggregate amount not to exceed $20,000,000; and

(f) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Consolidated Leverage Ratio on a Pro Forma Basis would be less than
4.50 to 1.00 as of the last day of the most recent quarter for which internal
financial statements are available on the date any such Restricted Payment is
made, commencing in fiscal year 2012, Cedar Fair LP and its Subsidiaries may
make Restricted Payments in an aggregate amount equal to the portion, if any, of
the Available Amount on such date that Cedar Fair LP elects to apply to this
clause (f), such election to be specified in a written notice of a Responsible
Officer of Cedar Fair LP calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied.

8.7. Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to officers and employees of any Group Member and the
Managing General Partner in the ordinary course of business (including for
travel, entertainment and relocation expenses) in an aggregate amount for all
Group Members not to exceed $2,000,000 at any one time outstanding;

(e) Investments in fixed or capital assets useful in the business of Cedar Fair
LP and any other Loan Party made by Cedar Fair LP or any of its Subsidiaries;

(f)(i) Cedar Fair LP’s Investments in its Subsidiaries (and such Subsidiaries’
Investments in their Subsidiaries) identified on Schedule 5.15, as such amounts
are outstanding as of the Closing Date, (ii) intercompany Investments by any
Group Member in Cedar Fair LP or any Person that, prior to such Investment, is a
Subsidiary Guarantor and (iii) Investments by any Subsidiary of Cedar Fair LP
that is not a Subsidiary Guarantor in any Subsidiary of Cedar Fair LP;

(g) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or any similar transaction in the
normal course of business;

(h) Permitted Acquisitions and Investments acquired as part of any Permitted
Acquisition or a part of a Disposition permitted under Section 8.5(e) or (f);

(i) Investments by Cedar Fair LP or a Subsidiary thereof in Subsidiaries that
are not Subsidiary Guarantors in an aggregate amount not to exceed $5,000,000
(net of any return representing a return of capital in respect of any such
Investment);

 

-88-



--------------------------------------------------------------------------------

(j) in addition to Investments otherwise expressly permitted by this
Section 8.7, Investments by Cedar Fair LP or any of its Subsidiaries in an
aggregate amount (valued at cost) not to exceed $50,000,000 (net of any return
representing a return of capital in respect of any such Investment) from and
after the Closing Date.

(k) Investments in joint ventures not in excess of $15,000,000 in the aggregate
at any time outstanding;

(l) Investments in Foreign Subsidiaries not to exceed $5,000,000 as valued at
the fair market value (as determined in good faith by the U.S. Borrower) of such
Investment at the time such Investment is made; and

(m) so long as (x) no Default or Event of Default has occurred and is continuing
and (y) the Consolidated Leverage Ratio on a Pro Forma Basis would be less than
4.50 to 1.00 as of the last day of the most recent quarter for which internal
financial statements are available on the date any such Investment is made,
commencing in fiscal year 2012, Cedar Fair LP and its Subsidiaries may make
Investments in an aggregate amount equal to the portion, if any, of the
Available Amount on such date that Cedar Fair LP elects to apply to this clause
(m), such election to be specified in a written notice of a Responsible Officer
of Cedar Fair LP calculating in reasonable detail the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied.

8.8. Optional Payments of Certain Debt. Make or offer to make any optional or
voluntary payment, prepayment, repurchase or redemption of or otherwise
optionally or voluntarily defease or segregate funds with respect to any
unsecured Indebtedness (other than intercompany Indebtedness permitted by
Section 8.2(b) as long as no Event of Default has occurred and is continuing),
except, when no Default or Event of Default has occurred and is continuing, with
(i) the Net Cash Proceeds of, without duplication, the sale or issuance of
Capital Stock of Cedar Fair LP or contributions to capital of Cedar Fair LP, but
only to the extent that such Net Cash Proceeds are not required to prepay Term
Loans or Revolving Loans pursuant to Section 4.2(a), (ii) the proceeds of (or in
exchange for) Permitted Refinancing Indebtedness or (iii) so long as the
Consolidated Leverage Ratio on a Pro Forma Basis would be less than 4.50 to 1.00
as of the last day of the most recent fiscal quarter for which internal
financial statements are available prior to the making of such payment, payments
in an aggregate amount equal to the portion, if any, of the Available Amount
that Cedar Fair LP elects to apply pursuant to this clause (iii) such election
to be specified in a written notice of a Responsible Officer of Cedar Fair LP
calculating in reasonable detail the Available Amount immediately prior to such
election and the amount thereof elected to be so applied.

8.9. Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than Cedar Fair LP or any Subsidiary Guarantor) unless such transaction
is (a) otherwise permitted under this Agreement and (b) upon fair and reasonable
terms no less favorable to the relevant Group Member than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate;
provided, however, that the foregoing shall not prohibit (a) the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Group Member or any Affiliate of a Group Member, or (b) subject to the other
provisions of this Agreement, any transaction between a Borrower and an
Affiliate of such Borrower or a Subsidiary Guarantor if such Borrower reasonably
determines in good faith that such transaction is beneficial to such Borrower
and its Subsidiaries taken as a whole and that such transaction shall not be
entered into for the purpose of hindering the exercise by the Administrative
Agent or the other Secured Parties of their rights or remedies under this
Agreement and the other Loan Documents.

8.10. Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member, except
that the Group Members may enter into sale and leaseback transactions otherwise
permitted by Section 8.5(g) so long as the aggregate fair market value of all
property Disposed of in all such transactions does not exceed $150,000,000.

 

-89-



--------------------------------------------------------------------------------

8.11. Hedge Agreements. Enter into any Hedge Agreement, except (a) those
required by Section 7.9, (b) Hedge Agreements entered into to hedge or mitigate
risks (including, without limitation, currency exchange risk) to which Cedar
Fair LP or any Subsidiary has actual exposure (other than those in respect of
Capital Stock) and (c) Hedge Agreements entered into in order to effectively
cap, collar or exchange interest rates (from fixed to floating rates, from
floating to fixed rates, from one floating rate to another floating rate or
otherwise) with respect to any interest bearing liability or investment of Cedar
Fair LP or any Subsidiary, but, in each case, not for speculative purposes.

8.12. Changes in Fiscal Periods. Permit the fiscal year of Cedar Fair LP to end
on a day other than December 31 or change Cedar Fair LP’s method of determining
fiscal quarters.

8.13. Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Group Member to
create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents other than (a) this Agreement and the other Loan
Documents, (b) any agreements governing any purchase money Liens or Capital
Lease Obligations otherwise permitted hereby (in which case, any prohibition or
limitation shall only be effective against the assets financed thereby) and
(c) requirements that Qualifying Senior Secured Debt be secured by the same
assets securing such Indebtedness.

8.14. Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of Cedar Fair LP to (i) make Restricted Payments in
respect of any Capital Stock of such Subsidiary held by, or pay any Indebtedness
owed to, Cedar Fair LP or any Subsidiary Guarantor, (ii) make loans or advances
to, or other Investments in, Cedar Fair LP or any Subsidiary Guarantor or
(iii) transfer any of its assets to Cedar Fair LP or any Subsidiary Guarantor,
except for such encumbrances or restrictions existing under or by reason of
(A) any restrictions existing under the Loan Documents, (B) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with the Disposition of all or substantially all of
the Capital Stock or assets of such Subsidiary permitted hereby, (C) customary
restrictions on transfer in connection with purchase money security interests
and Capital Lease Obligations otherwise permitted under this Agreement (provided
that such restrictions shall be limited to the assets that are the subject of
such purchase money security interest or Capital Lease Obligation),
(D) restrictions in Qualifying Senior Unsecured Debt and Qualifying Senior
Secured Debt so long as such restrictions are not more onerous, taken as a
whole, to Cedar Fair LP and its Subsidiaries (as determined in good faith by
Cedar Fair LP) than the terms of this Agreement and (E) restrictions in the
Senior Notes and any Permitted Refinancing thereof so long as, in the case of
any Permitted Refinancing, such restrictions are not more onerous, taken as a
whole, to Cedar Fair LP and its Subsidiaries (as determined in good faith by
Cedar Fair LP) than the terms of this Agreement or the Senior Notes.

8.15. Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which Cedar Fair LP and its
Subsidiaries were engaged on the Closing Date or that are reasonably related
thereto or are reasonable extensions thereof.

SECTION 9. EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) any Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or any Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

 

-90-



--------------------------------------------------------------------------------

(c) any Loan Party shall default in the observance or performance of any
agreement or action pursuant to clause (i) or (ii) of Section 7.4(a) (with
respect to the Borrowers only), Section 7.7(a) or Section 8 of this Agreement;
or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, including any
Mortgage (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of 30 days; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation, but excluding the Loans) on
the scheduled or original due date with respect thereto; or (ii) defaults in
making any payment of any interest on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (iii) defaults in the observance or performance of
any other agreement or condition relating to any such Indebtedness or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i), (ii) or (iii) of this
paragraph (e) shall not at any time constitute an Event of Default unless, at
such time, one or more defaults, events or conditions of the type described in
clauses (i), (ii) and (iii) of this paragraph (e) shall have occurred and be
continuing with respect to Indebtedness the outstanding principal amount of
which exceeds in the aggregate $15,000,000; or

(f) (i) any Group Member shall commence any case, proceeding or other action
(A) under any existing or future Insolvency Law or similar law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or any
Group Member shall make a general assignment for the benefit of its creditors;
or (ii) there shall be commenced against any Group Member any case, proceeding
or other action of a nature referred to in clause (i) above that (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of at least 60
days; or (iii) there shall be commenced against any Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) any Group Member shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii), or (iii) above; or (v) any Group
Member shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or

(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan or any Lien in favor of the
PBGC or a Plan shall arise on the assets of any Group Member or any Commonly
Controlled Entity, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is
reasonably likely to result in the termination of such Plan for purposes of
Title IV of ERISA, (iv) any Single Employer Plan shall terminate for purposes of
Title IV of ERISA, (v) any Group Member or any Commonly Controlled Entity shall,
or reasonably is likely to, incur any liability in connection with a withdrawal
from, or the Insolvency or Reorganization of, a Multiemployer Plan, (vi) any
other event or condition shall occur or exist with

 

-91-



--------------------------------------------------------------------------------

respect to a Plan, (vii) any Loan Party terminates any applicable Canadian
Pension Plan or Canadian Benefit Plan, (viii) any event providing grounds to
terminate or wind up a Canadian Pension Plan or Canadian Benefit Plan in whole
or in part by order of any applicable regulatory authority shall occur, (ix) any
event or condition occurs which would permit the applicable regulator to appoint
a trustee or similar Person to administer a Canadian Pension Plan or Canadian
Benefit Plan, or (x) any Loan Party shall fail to make any contributions when
due to a Canadian Pension Plan, a Canadian Benefit Plan or a Canadian multi
employer pension plan; and in each case in clauses (i) and (iii) through
(x) above, such event or condition, together with all other such events or
conditions, if any, could reasonably be expected to have a Material Adverse
Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
involving in the aggregate a liability (not paid or fully covered by insurance
as to which the relevant insurance company has acknowledged coverage) of
$15,000,000 or more, and all such judgments or decrees shall not have been
vacated, discharged, stayed or bonded pending appeal within 30 days from the
entry thereof; or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party shall so assert, or any Lien created by any
of the Security Documents shall cease to be enforceable and of the same effect
and priority purported to be created thereby; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement or Section 2 of the Canadian Guarantee Agreement shall cease, for any
reason, to be in full force and effect or any Group Member shall so assert in
writing; or

(k)(i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act), other than any trustee or other fiduciary holding
securities under an employee benefit plan of the Group Members or the Current
Holder Group, shall become, or obtain rights (whether by means of warrants,
options or otherwise) to become, the “beneficial owner” (as defined in Rules
13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of more than
40% of the economic or voting interest in the outstanding Capital Stock of Cedar
Fair LP; (ii) the holders of Capital Stock of the U.S. Borrower shall approve a
plan of complete liquidation of the U.S. Borrower; or (iii) Cedar Fair LP shall
cease to own, directly or indirectly, 100% of the beneficial ownership (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act) of the economic and
voting interest of the Canadian Borrower; or

(l) any Subordinated Debt or the guarantees thereof shall cease, for any reason,
to be validly subordinated to the Obligations or the obligations of the
Subsidiary Guarantors under the Guarantee and Collateral Agreement and the
Canadian Guarantors under the other Security Documents in respect thereof, as
the case may be, as provided in any Subordinated Debt Indenture or any other
relevant document, or any Loan Party, the trustee in respect of any Subordinated
Debt or the holders of at least 25% in aggregate principal amount of such
Subordinated Debt shall so assert in writing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to any Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the U.S. Borrower
and the Canadian Borrower declare the Revolving Commitments to be terminated
forthwith, whereupon the Revolving Commitments shall immediately terminate; and
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the Required Lenders, the Administrative Agent shall, by
notice to each Borrower, declare the Loans hereunder (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable. With respect to all Letters of
Credit with respect to which presentment for honor shall not have occurred at
the time of an acceleration pursuant to this paragraph, the U.S. Borrower and
the

 

-92-



--------------------------------------------------------------------------------

Canadian Borrower shall at such time deposit in an interest bearing cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired amount of such Letters of Credit, with
interest accruing thereon at the Administrative Agent’s prevailing rates for
deposits of comparable amount, currency and term. Amounts held in such cash
collateral account shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the U.S. Borrower and the
Canadian Borrower hereunder and under the other Loan Documents and any Specified
Agreements. After all such Letters of Credit shall have expired or been fully
drawn upon, all Reimbursement Obligations shall have been satisfied and all
other obligations of the U.S. Borrower and the Canadian Borrower hereunder and
under the other Loan Documents and any Specified Agreements shall have been paid
in full, the balance, if any, in such cash collateral account shall be returned
to Cedar Fair LP (or such other Person as may be lawfully entitled thereto).
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived by the Borrowers.

SECTION 10. THE AGENTS

10.1. Appointment. Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes such
Agent, in such capacity, to take such action on its behalf under the provisions
of this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to such Agent by the terms of
this Agreement and the other Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, no Agent shall have any duties or responsibilities,
except those expressly set forth herein, or any fiduciary relationship with any
Lender or other Secured Party, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against any Agent.

10.2. Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys in fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys in fact selected by it with reasonable care.

10.3. Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys in fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Agreement or in any certificate, report, statement or
other document referred to or provided for in, or received by the Agents under
or in connection with, this Agreement or any other Loan Document or any
Specified Agreement or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
any Specified Agreement or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder. The Agents shall not be under
any obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Agreement, or to inspect
the properties, books or records of any Loan Party.

10.4. Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by such
Agent. The Administrative Agent may deem and treat the payee of any Note as the
owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all

 

-93-



--------------------------------------------------------------------------------

Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the other Loan Documents in accordance with a
request of the Required Lenders (or, if so specified by this Agreement, all
Lenders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans and all other Secured Parties.

10.5. Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or Cedar Fair LP referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6. Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys in fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party. Each Lender (and, if applicable, each other Secured Party) represents to
the Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Agreement. Each Lender (and, if applicable, each other Secured
Party) also represents that it will, independently and without reliance upon any
Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Group
Member or any affiliate of a Group Member that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates. The Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Group
Member or any affiliate of a Group Member that may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or affiliates.

10.7. Indemnification. The Lenders agree to indemnify each Agent in its capacity
as such (to the extent not reimbursed by the Borrowers and without limiting the
obligation of the Borrowers to do so), ratably according to their respective
Aggregate Exposure Percentages in effect on the date on which indemnification is
sought under this Section (or, if indemnification is sought after the date upon
which the Commitments shall have terminated and the Loans shall have been paid
in full, ratably in accordance with such Aggregate Exposure Percentages
immediately prior to such date), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents, any Specified Agreement or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions,

 

-94-



--------------------------------------------------------------------------------

judgments, suits, costs, expenses or disbursements that are found by a final and
non-appealable decision of a court of competent jurisdiction to have resulted
from such Agent’s gross negligence or willful misconduct.

10.8. Withholding Tax. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. Without limiting or expanding the
provisions of Section 4.10, each Lender (which shall include any Issuing Lender
for purposes of this Section 10.8) shall, and does hereby, indemnify the
Administrative Agent against, and shall make payable in respect thereof within
thirty (30) days after demand therefor, any and all Taxes and any and all
related losses, claims, liabilities and expenses (including fees, charges and
disbursements of any counsel for the Administrative Agent) incurred by or
asserted against the Administrative Agent by the Internal Revenue Service or any
other Governmental Authority as a result of the failure of the Administrative
Agent to properly withhold tax from amounts paid to or for the account of such
Lender for any reason (including, without limitation, because the appropriate
form was not delivered or not properly executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of, withholding tax ineffective. A certificate as
to the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due the Administrative Agent under this 10.8. The
agreements in this Section 10.8 shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all other Obligations.

10.9. Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.10. Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and Cedar Fair LP. If
the Administrative Agent shall resign as Administrative Agent under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Secured Parties a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 9(a) or
Section 9(f) with respect to any Borrower shall have occurred and be continuing)
be subject to approval by Cedar Fair LP (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall assume and perform all of the duties of the Administrative
Agent hereunder until such time, if any, as the Required Lenders appoint a
successor agent as provided for above. Any Co-Syndication Agent may, at any
time, by notice to the Lenders and the Administrative Agent, resign as
Co-Syndication Agent hereunder, whereupon the duties, rights, obligations and
responsibilities of the Co-Syndication Agent hereunder shall automatically be
assumed by, and inure to the benefit of, the remaining Co-Syndication Agents or
if there are no remaining Co-Syndication Agents, the Administrative Agent (or,
if there is no Administrative Agent at such time, to the Lenders as contemplated
by the preceding sentence), without any further act by such Co-Syndication
Agent, the Administrative Agent or any Lender. After any retiring Administrative
Agent’s (or Co-Syndication Agent’s) resignation as Administrative Agent (or
Co-Syndication Agent), the provisions of this Section 10 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent (or Co-Syndication Agent) under this Agreement and the
other Loan Documents.

10.11. Agents Generally. Except as expressly set forth herein, no Agent shall
have any duties or responsibilities hereunder in its capacity as such.

 

-95-



--------------------------------------------------------------------------------

10.12. The Lead Arrangers. The Lead Arrangers in their capacity as such, shall
have no duties or responsibilities, and shall incur no liability, under this
Agreement and other Loan Documents.

10.13. No Reliance on Administrative Agent’s Customer Identification Program.
Each Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s or its Affiliates, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti Terrorism Law, including any programs
involving any of the following items relating to or in connection with the
Borrowers, their Affiliates or agents, the Loan Documents or the transactions
hereunder: (1) any identity verification procedures, (2) any record keeping,
(3) any comparisons with government lists, (4) any customer notices or (5) any
other procedures required under the CIP Regulations or such other laws.

10.14. USA Patriot Act. Each lender or assignee or participant of a Lender that
is not incorporated under the laws of the United States of America or a state
thereof (and is not excepted from the certification requirement contained in
Section 313 of the USA Patriot Act and the applicable regulations because it is
both (i) an affiliate of a depository institution or foreign bank that maintains
a physical presence in the United States, and (ii) subject to supervision by a
banking authority regulating such affiliated depository institution or foreign
bank) shall deliver to the Administrative Agent the certification, or, if
applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the USA Patriot Act
and the applicable regulations: (1) within ten (10) days after the Closing Date
and (2) at such other times as are required under the USA Patriot Act. Each
Lender hereby notifies each Loan Party that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies Loan Parties, which information includes the name and address of each
Loan Party and other information that will allow the Lenders to identify such
Loan Party in accordance with the USA Patriot Act.

SECTION 11. MISCELLANEOUS

11.1. Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date or
reduce the amount of any amortization payment in respect of any Term Loan under
Section 2.3, reduce the stated rate of any interest or fee payable hereunder
(except (x) in connection with the waiver of applicability of any post default
increase in interest rates, which waiver shall be effective with the consent of
the Majority Facility Lenders of each adversely affected Facility and (y) that
any amendment or modification of defined terms used in the financial covenants
in this Agreement shall not constitute a reduction in the rate of interest or
fees for purposes of this clause (i)) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 11.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of “Required Lenders”,
consent to the assignment or transfer by any Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all the
Subsidiary Guarantors (other than the Canadian Borrower or U.S. Co-Borrower)
from their obligations under the Guarantee and Collateral Agreement (other than
as otherwise permitted hereby or thereby), in each case without the written
consent of all Lenders; (iv) reduce the percentage specified in the definition
of “Majority Facility Lenders” with respect to any Facility without the written
consent of all Lenders under such Facility; (v) amend, modify or waive any
provision of Section 10 without the written consent of each Agent adversely
affected thereby; (vi) amend, modify or waive any provision of Section 3.3, 3.4
or 4.16 without the written consent of each Swing Line Lender; (vii)

 

-96-



--------------------------------------------------------------------------------

amend, modify or waive any provision of Sections 3.7 to 3.14 or 4.16 without the
written consent of each Issuing Lender; (viii)alter the order of application of
any mandatory prepayment to any Facility, without the written consent of the
Majority Facility Lenders under each such Facility receiving a lesser
prepayment; (ix) amend, modify or waive any Loan Document so as to alter the
ratable treatment of the Grantor Hedge Agreement Obligations (as defined in the
Guarantee and Collateral Agreement), Grantor Cash Management Obligations (as
defined in the Guarantee and Collateral Agreement) and the Borrower Credit
Agreement Obligations in a manner adverse to any Qualified Counterparty with
Obligations then outstanding without the written consent of any such Qualified
Counterparty or (x) amend, modify or waive any Loan Document, including
Section 4.8, so as to alter the pro rata treatment of borrowings and payments
hereunder following the occurrence and during the continuance of an Event of
Default without the consent of each Lender adversely affected thereby. Any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Loan Parties, the Lenders, the
Agents and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Agents shall be restored to their former position
and rights hereunder and under the other Loan Documents, and any Default or
Event of Default waived shall be deemed to be cured and not continuing for the
period of such waiver; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except to the extent the consent of such Lender would be required under clause
(i) in the proviso to the first sentence of this Section 11.1.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrowers (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof
(collectively, the “Additional Extensions of Credit”) to share ratably in the
benefits of this Agreement and the other Loan Documents with the Term Loans and
Revolving Extensions of Credit and the accrued interest and fees in respect
thereof and (b) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders and Majority Facility
Lenders; provided that no such amendment shall permit the Additional Extensions
of Credit to (x) share with preference to the Term Loans under the U.S. Term-1
Facility in the application of mandatory prepayments without the consent of the
Majority Facility Lenders under the U.S. Term-1 Facility or (y) share with
preference to the Term Loans under any other Facility in the application of
mandatory prepayments without the consent of the Majority Facility Lenders.

Notwithstanding the foregoing, technical and conforming modifications to the
Loan Documents may be made with the consent of the applicable Borrower and the
Administrative Agent to the extent necessary to integrate any Incremental Term
Loans, any Refinancing Term Loans, any Extended Term Loans or any Replacement
Revolving Commitments on substantially the same basis as the Term Loans or
Revolving Loans, as applicable.

Cedar Fair LP shall be permitted to replace any Lender that fails to consent to
any amendment, waiver or consent to any Loan Document requested by a Borrower in
respect of which the consent of all (or all affected) Lenders or all Lenders
under a particular Facility is required, and supported by, as applicable, the
Required Lenders or the Majority Facility Lenders, with a replacement financial
institution; provided that (i) no later than thirty (30) days after the date on
which the consent of as applicable, the Required Lenders or the Majority
Facility Lenders was obtained with respect to such amendment, waiver or consent,
Cedar Fair LP shall notify the Lender of Cedar Fair LP’s intention to replace
such Lender, (ii) such replacement does not conflict with any applicable
Requirement of Law, (iii) the replacement financial institution shall purchase,
at par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement, (iv) the Borrowers shall be liable to such replaced
Lender under Section 4.11 if any Eurodollar Loan or BA Loan owing to such
replaced Lender shall be purchased other than on the last day of the Interest
Period relating thereto, (v) the replacement financial institution, if not
already a Lender, shall be approved by the Administrative Agent and, if such
replaced Lender is a Revolving Lender, approved by the applicable Issuing Lender
and Swing Line Lender (which approvals shall not be withheld or delayed
unreasonably), (vi) the replaced Lender and the replacement financial
institution shall be obligated to effect such replacement in accordance with the
provisions of Section 11.6 (provided that the Administrative Agent agrees to
waive the processing and recordation fee referred to therein in respect of a
replacement pursuant to this paragraph of Section 11.1), (vii) until such time
as such replacement shall be consummated, the applicable Borrower shall pay all
additional amounts (if any) required pursuant to Section 4.9 or 4.10, as the
case may be, (viii) any such replacement shall not be deemed to be a waiver of
any rights that (A) any Borrower, the Administrative Agent or any other Lender
shall have against the replaced Lender or (B) the replaced Lender shall have
against any Borrower, the Administrative

 

-97-



--------------------------------------------------------------------------------

Agent or any other Lender, (ix) the provisions of Section 11.5 shall continue to
benefit the replaced Lender, and (x) the replacement financial institution has
agreed to the respective amendment, waiver or consent in connection with such
replacement.

11.2. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as set forth below in the case of the Borrowers and the Administrative
Agent, and as set forth in an administrative questionnaire delivered to the
Administrative Agent in the case of the Lenders, or to such other address as may
be hereafter notified by the respective parties hereto; provided that any
notice, request or demand to or upon any Agent, any Issuing Lender or the
Lenders shall not be effective until received.

 

The Borrowers:

  

c/o Cedar Fair, L.P.

One Cedar Point Drive

Sandusky, Ohio 44870

Attention: Chief Financial Officer

Telecopy:  (419) 627-2377

Telephone: (419) 627-2295

The Administrative Agent:

   For U.S. Dollars:   

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention of Talitha Bernard

Telecopy No. (713) 750-2878

 

For Canadian Dollars:

 

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin Street, Floor 10

Houston, Texas 77002

Attention of Siraz Maknojia

Email: siraz.x.maknojia@jpmorgan.com

Telecopy No. (713) 374-4312

U.S. Issuing Lender:

  

JPMorgan Chase Bank, N.A.

Global Trade Services

10420 Highland Manor Drive,

Floor 10 Tampa, FL 33610-9128

Attention of James Alonzo

Email: James.Alonzo@jpmchase.com

Telecopy No. (813) 432-5161

 

-98-



--------------------------------------------------------------------------------

Canadian Issuing Lender:

  

JPMorgan Chase Bank, N.A.

Toronto Branch

Royal Bank Plaza, South Tower

200 Bay Street, Suite 1800

Toronto, Ontario. M5J 2J3

Attention of Jennifer McLaughlin

Global Trade Services

Email: Jennifer.l.mclaughlin@jpmorgan.com

Telephone: 416-981-2324 or 416-981-9200

Telecopy No.: 416-981-2375

with a copy to:

  

JPMorgan Chase Bank, N.A.

383 Madison Ave., Floor 24

New York, New York 10179

Attention of Christophe Vohmann

Email: christophe.vohmann@jpmorgan.com

Telecopy No. (212) 270-4584

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
involving a Lender pursuant to Section 2 unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or
Cedar Fair LP may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

11.3. No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4. Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

11.5. Payment of Expenses. Each Borrower agrees (a) to pay or reimburse each
Agent for all its reasonable out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
Agent and filing and recording fees and expenses, with statements with respect
to the foregoing to be submitted to Cedar Fair LP on or prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter on a monthly basis or such other periodic basis as such Agent
shall deem appropriate, (b) to pay or reimburse each Lender and Agent for all
its costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement (including in any work-out or
restructuring), the other Loan Documents and any such other documents, including
the fees and disbursements of counsel (including the allocated fees and expenses
of in house counsel) to each Lender and of counsel to such Agent and (c) to pay,
indemnify, and hold each Lender and Agent and their respective officers,
directors, employees, affiliates, agents, advisors, trustees and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, non-

 

-99-



--------------------------------------------------------------------------------

compliance with or liability under, any Environmental Law applicable to the
operations of any Group Member or any of the Properties and the reasonable fees
and expenses of legal counsel in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (c), collectively, the “Indemnified Liabilities”),
provided that the Borrowers shall have no obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and non-appealable decision of a court of
competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnitee. Without limiting the foregoing, and to the extent
permitted by applicable law, each Borrower agrees not to assert and to cause its
Subsidiaries not to assert, and hereby waives and agrees to cause its
Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. All amounts due under this Section 11.5 shall
be payable not later than 10 days after written demand therefor. Statements
payable by the Borrowers pursuant to this Section 11.5 shall be submitted to the
Chief Financial Officer (Telephone no. (419) 627 2295) (Telecopy no. (419) 627
2377), at the address of the Borrowers set forth in Section 11.2, or to such
other Person or address as may be hereafter designated by Cedar Fair LP in a
written notice to the Administrative Agent. The agreements in this Section 11.5
shall survive repayment of the Loans and all other amounts payable hereunder.

11.6. Successors and Assigns; Participations and Assignments.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any affiliate of any Issuing Lender that issues any
Letter of Credit), except that (i) no Borrower may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by any such Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.

(b)(i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

(A) Cedar Fair LP; provided that no consent of Cedar Fair LP shall be required
for an assignment to a Lender, an affiliate of a Lender, an Approved Fund (as
defined below) or, if an Event of Default specified in paragraph (a) or clause
(i) or (ii) of paragraph (f) under Article 9 has occurred and is continuing, any
other Person; provided further that Cedar Fair LP shall be deemed to have
consented to any assignment unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof; and

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for (x) an assignment to an Assignee that is a Lender
immediately prior to giving effect to such assignment, except in the case of an
assignment of a Revolving Commitment or (y) any assignment by the Administrative
Agent (or its affiliates); and

(C) in the case of any assignment of a Revolving Commitment, the applicable
Issuing Lender and the applicable Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender, an affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitments or Loans under any Facility, the amount of the
Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (or, in the case of Term Loans, $1,000,000) unless each of Cedar Fair
LP and the Administrative Agent otherwise consent; provided that

 

-100-



--------------------------------------------------------------------------------

(1) no such consent of Cedar Fair LP shall be required if an Event of Default
has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 payable to the Administrative Agent;

(C) the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(D) in the case of an assignment to a CLO (as defined below) managed by such
Lender or an affiliate of such Lender, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement and the other Loan Documents; provided that the Assignment and
Assumption between such Lender and such CLO may provide that such Lender will
not, without the consent of such CLO, agree to any amendment, modification or
waiver that (1) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 11.1 and (2) directly
affects such CLO; and

(E) in no event shall any such assignment be made to a Person that, directly or
indirectly, is primarily engaged in the ownership or operation of amusement
parks, water parks, theme parks or other similar properties, or to the U.S.
Borrower or any of its Affiliates.

For the purposes of this Section 11.6, the terms “Approved Fund” and “CLO” have
the following meanings:

“Approved Fund” means (a) as to any Lender, a CLO managed by such Lender or an
affiliate of such Lender and (b) with respect to any Lender that is a fund which
invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment manager or advisor as such Lender or by an affiliate of such
investment manager or advisor.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an affiliate of such Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
below, from and after the effective date specified in each Assignment and
Assumption the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 4.9,
4.10, 4.11 and 11.5); provided that nothing in this Section 11.6 shall be
construed as (y) creating any new Loan or other Obligation and shall not
constitute a novation of such Loan or other Obligation or (z) constitute or
require the repayment and/or re-advance of any principal of any Loan or other
Indebtedness, it being the intention of the parties that only an assignment of
Obligations held by, and of the rights and obligations of, a Lender are
contemplated hereby, which Obligations shall continue to be the same, and not
new, Obligations. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 11.6
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

(iv) The Administrative Agent, acting for this purpose as an agent of the U.S.
Borrower shall maintain at one of their respective offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amount of the Loans and L/C Obligations owing to, each Lender under the Facility
for which it has been appointed agent pursuant to the

 

-101-



--------------------------------------------------------------------------------

terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, and the Borrowers, the Administrative Agent, the Issuing
Lenders and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph. The Register shall be available for
inspection by any Borrower, the Administrative Agent or any Lender (but only to
the extent that such Lender may inspect the name and address of such Lender and
the Commitments and principal amount of Loans and L/C Obligations owing to such
Lender as recorded in the Register) at any reasonable time and from time to time
upon reasonable prior notice.

(c) (i) Any Lender may, without the consent of the Borrowers or the
Administrative Agent, sell participations to one or more banks or other entities
(other than natural Persons, the U.S. Borrower or any of its Affiliates) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (C) the Borrowers,
the Administrative Agent, the Issuing Lenders and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement, (D) no portion of a
Canadian Revolving Commitment or Replacement Revolving Commitment of the
Canadian Borrower or the U.S. Borrower shall be made subject to a participation
to a Person that would not receive payments thereunder free and clear of
Canadian non-resident withholding tax without the consent of the Canadian
Borrower or the U.S. Borrower unless such participation is made on or after an
Event of Default has occurred and is continuing and (E) in no event shall any
such participation be sold to a Person that, directly or indirectly, is
primarily engaged in the ownership or operation of amusement parks, water parks,
theme parks or other similar properties. Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that (1) requires
the consent of each Lender directly affected thereby pursuant to the proviso to
the second sentence of Section 11.1 and (2) directly affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 4.9, 4.10 and 4.11 to
the same extent (subject to the requirements and limitations therein, including
the requirements to provide the documentation under Section 4.10(e)) as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.7(b) as though it were a Lender,
provided such Participant shall be subject to Section 11.7(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless
(A) the sale of the participation to such Participant is made with Cedar Fair
LP’s prior written consent or (B) the entitlement to such greater payment arises
after the occurrence and during the continuance of an Event of Default.

 

-102-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(e) The Borrowers, upon receipt of written notice from the relevant Lender,
agree to issue Notes to any Lender requiring Notes to facilitate transactions of
the type described in paragraph (d) above.

(f) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b); provided that in no event shall any
such assignment be made to a Person that, directly or indirectly, is primarily
engaged in the ownership or operation of amusement parks, water parks, theme
parks or other similar properties. Each Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

11.7. Adjustments; Set off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefited Lender”) shall receive any payment of all
or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set off, pursuant to events or
proceedings of the nature referred to in Section 9(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefited Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefited Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefited Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest.

(b) In addition to any rights and remedies of the Lenders provided by law, each
Lender shall have the right, without prior notice to the Borrowers, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any amount becoming due and payable by any Borrower
hereunder (whether at the stated maturity, by acceleration or otherwise), which
amount is not paid when due, to set off and appropriate and apply against such
amount any and all deposits (general or special, time or demand, provisional or
final), in any currency, and any other credits, indebtedness or claims, in any
currency, in each case whether direct or indirect, absolute or contingent,
matured or unmatured, at any time held or owing by such Lender or any branch or
agency thereof to or for the credit or the account of such Borrower. Each Lender
agrees promptly to notify Cedar Fair LP and the Administrative Agent after any
such setoff and application made by such Lender; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

11.8. Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or

 

-103-



--------------------------------------------------------------------------------

other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with Cedar Fair LP and the Administrative Agent.

11.9. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10. Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrowers, the Agents and the Lenders with respect to
the subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof and thereof not expressly set forth or referred to herein or in
the other Loan Documents.

11.11. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12. Submission to Jurisdiction; Waivers. Each party hereto hereby irrevocably
and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Borrower at its
address set forth in Section 11.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

11.13. Acknowledgments. Each Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) no Agent or Lender has any fiduciary relationship with or duty to any
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Borrowers, on one hand, and the
Agents and the Lenders, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

 

-104-



--------------------------------------------------------------------------------

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Agents and Lenders or among the Borrowers and the Agents and Lenders.

11.14. Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Collateral Agent is hereby irrevocably authorized by each
Secured Party (without requirement of notice to or consent of any Secured Party
except as expressly required by Section 11.1) to take any action requested by
Cedar Fair LP having the effect of releasing any Collateral or guarantee
obligations (i) to the extent necessary to permit consummation of any
transaction not prohibited by any Loan Document or that has been consented to in
accordance with Section 11.1 or (ii) under the circumstances described in
paragraph (b) below.

(b) At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents shall have been paid in full, the
Commitments have been terminated, no Letters of Credit shall be outstanding
(unless any such Letter of Credit has been cash collateralized at 105% of its
face amount) the Collateral shall be automatically released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Collateral Agent and each Loan Party under the Security Documents shall
terminate, all without delivery of any instrument or performance of any act by
any Person.

(c) The Lenders irrevocably agree that:

(i) any Lien on any property granted to or held by the Administrative Agent or
the Collateral Agent under any Loan Document shall be automatically released
(w) pursuant to clause (b) above, (x) at the time the property subject to such
Lien is transferred or to be transferred as part of or in connection with any
transfer permitted hereunder or under any other Loan Document to any Person
other than any of the Borrowers or any Subsidiary Guarantor, (y) subject to
Section 11.1, if the release of such Lien is approved, authorized or ratified in
writing by the Required Lenders, or (z) if the property subject to such Lien is
owned by a Subsidiary Guarantor, upon release of such Subsidiary Guarantor from
its obligations under its guarantee pursuant to clause (ii) below; and

(ii) any Subsidiary Guarantor shall be automatically released from its
obligations under the Guarantee and Collateral Agreement if such Person ceases
to be a Subsidiary as a result of a transaction or designation permitted
hereunder; provided that no such release shall occur if such Guarantor continues
to be a guarantor in respect of the Senior Notes.

11.15. Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential; provided that
nothing herein shall prevent any Agent or any Lender from disclosing any such
information (a) to any Agent, any other Lender or any Lender Affiliate,
(b) subject to an agreement to comply with the provisions of this Section, to
any actual or prospective Transferee, to any pledgee referred to in
Section 11.6(d) or any direct or indirect counterparty to any Hedge Agreement
(or any professional advisor to such counterparty), (c) to its employees,
directors, trustees, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Requirement of Law, (f) if requested or required to do so in connection with any
litigation or similar proceeding, (g) that has been publicly disclosed, (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document.

11.16. WAIVERS OF JURY TRIAL. THE BORROWERS, THE AGENTS AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION

 

-105-



--------------------------------------------------------------------------------

OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

11.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

11.18. Canadian Borrower. The Canadian Borrower hereby irrevocably appoints
Cedar Fair, LP as the borrowing agent and attorney in fact for the Canadian
Borrower which appointment shall remain in full force and effect unless and
until the Agents shall have received prior written notice signed by the Canadian
Borrower that such appointment has been revoked. The Canadian Borrower hereby
irrevocably appoints and authorizes Cedar Fair LP (i) to provide the Agents with
all notices with respect to Loans and Letters of Credit obtained for the benefit
of the Canadian Borrower and all other notices, consents and instructions under
this Agreement, and (ii) to take such action as Cedar Fair LP deems appropriate
on its behalf to obtain Loans and Letters of Credit and to exercise such other
powers as are reasonably incidental thereto to carry out the purposes of this
Agreement. The handling of the accounts of each Borrower in a combined fashion,
as more fully set forth herein, is done solely as an accommodation to the
Borrowers in order to utilize the collective borrowing powers of each Borrower
in the most efficient and economical manner and at their request, and no Agent
or Lender shall incur liability to either Borrower or any other Person as a
result thereof. Each Borrower expects to derive benefit, directly or indirectly,
from the handling of the accounts in a combined fashion and represents that the
successful operation of each Borrower is dependent on the continued successful
performance of the integrated group. To induce the Agents and the Lenders to do
so, and in consideration thereof, each Borrower hereby agrees to indemnify each
Agent and Lender and hold each Agent and Lender harmless against any and all
liability, expense, loss incurred or claim of damage or injury asserted against
any Agent or Lender by such Borrower or any other Group Member or any other
Person whosoever, arising from or incurred by reason of (a) the handling of the
accounts of the Borrowers as herein provided, (b) the reliance of the Agent and
the Lenders on any instructions of Cedar Fair LP or (c) any other action taken
by any Agent or any Lender hereunder or under the other Loan Documents.

11.19. Judgment Currency. If in the recovery by any Secured Party of any amount
owing hereunder in any currency, judgment can only be obtained in another
currency, and because of changes in the exchange rate of such currencies between
the date of judgment and payment in full of the amount of such judgment the
amount of recovery under the judgment differs from the full amount owing
hereunder, the applicable Borrower shall pay any such shortfall to the
applicable Secured Party, and such shortfall can be claimed by the applicable
Secured Party against such Borrower as an alternative or additional cause of
action.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

CEDAR FAIR, L.P.

 

By Cedar Fair Management Inc., its Managing General

Partner

By:  

 

  Name:   Title: MAGNUM MANAGEMENT CORPORATION By:  

 

  Name:   Title: CANADA’S WONDERLAND COMPANY By:  

 

  Name:   Title: JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral
Agent, U.S. Issuing Lender and U.S. Swing Line Lender By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as Lender

By:  

 

  Name:   Title: WELLS FARGO BANK, N.A., as Lender By:  

 

  Name:   Title: UBS LOAN FINANCE LLC, as Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title: FIFTH THIRD BANK, as Lender By:  

 

  Name:   Title:

SUMITOMO MITSUI BANKING CORPORATION, as Lender

By:  

 

  Name:   Title: